Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 1 of 107




             EXHIBIT G
     Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 2 of 107



 1   Richard M. Heimann (063607)
     rheimann@lchb.com
 2   Katherine C. Lubin (259826)
     kbenson@lchb.com
 3
     Michael K. Sheen (288284)
 4   msheen@lchb.com
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 5   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 6   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 7

 8   Attorneys for Co-Lead Plaintiff Fire & Police Pension
     Association of Colorado and Co-Lead Counsel
 9
     Maya Saxena (Pro hac vice)
10   msaxena@saxenawhite.com
     Joseph E. White (Pro hac vice)
11
     jwhite@saxenawhite.com
12   Lester R. Hooker (241590)
     lhooker@saxenawhite.com
13   SAXENA WHITE P.A.
     150 East Palmetto Park Road
14   Suite 600
     Boca Raton, FL 33432
15
     Telephone: (561) 394-3399
16   Facsimile: (561) 394-3382

17   Attorneys for Co-Lead Plaintiff The City of Birmingham
     Retirement and Relief System and Co-Lead Counsel
18

19
                                 UNITED STATES DISTRICT COURT
20
                              NORTHERN DISTRICT OF CALIFORNIA
21

22

23
     IN RE WELLS FARGO & COMPANY                 Lead Case No. 3:16-cv-05541-JST
24   SHAREHOLDER DERIVATIVE
     LITIGATION                                  DECLARATION OF RICHARD M. HEIMANN
25                                               IN SUPPORT OF CO-LEAD COUNSEL’S
                                                 MOTION FOR AWARD OF ATTORNEYS’
26                                               FEES AND REIMBURSEMENT AWARDS TO
                                                 CO-LEAD PLAINTIFFS
27

28
                                                              HEIMANN DECL. ISO MOT. FOR ATTORNEYS’ FEES
                                                 -1-                           & REIMBURSEMENT AWARDS
                                                                           LEAD CASE NO. 3:16-CV-05541-JST
     1740112.2
     Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 3 of 107



 1               I, RICHARD M. HEIMANN declare and state as follows:
 2               1.    I am an attorney duly licensed to practice law in the State of California and
 3   admitted to practice in this Court and other federal courts. I am a founding partner at the law firm
 4   Lieff Cabraser Heimann & Bernstein, LLP (“Lieff Cabraser”), which serves as counsel for Co-
 5   Lead Plaintiff Fire and Police Pension Association of Colorado and Co-Lead Counsel in the
 6   above-captioned shareholder derivative action (the “Action”).
 7               2.    I have personal knowledge of the matters set forth herein based on my active
 8   supervision of and participation in the prosecution and resolution of the Action, and if called upon
 9   as a witness, I could and would testify competently thereto.
10               3.    I make this Declaration in support of Co-Lead Counsel’s motion for an award of
11   attorney’s fees in the amount of $68 million.
12               4.    The information in this Declaration and the accompanying exhibits regarding the
13   time spent on the Action by Lieff Cabraser attorneys and support staff is based on
14   contemporaneous daily time records regularly prepared and maintained by my firm in the
15   ordinary course of business. I oversaw and conducted the day-to-day activities in the litigation.
16   Attorneys working under my direction and supervision audited my firm’s time records to confirm
17   their accuracy.
18               5.    This audit confirmed the accuracy of the time entries as well as the necessity for,
19   and reasonableness of, the time committed to this Action. Only time that inured to the benefit of
20   Co-Lead Plaintiffs and Nominal Defendant Wells Fargo & Company, and that advanced the
21   claims resolved by the settlement is reflected in the firm’s lodestar calculation. Accordingly,
22   some reductions were made to time in the exercise of billing judgment. For example, time spent
23   preparing the application for fees has been excluded. In addition, time for timekeepers who
24   worked only a de minimis amount of total time on this case (i.e., less than 10 hours) was also
25   removed from the time report.
26               6.    I have personal knowledge of the hourly rates charged by Lieff Cabraser attorneys
27   and support staff included in the exhibits to this Declaration. The hourly rates for the attorneys
28   and professional support staff in my firm are the usual and customary rates set by the firm for
                                                                 HEIMANN DECL. ISO MOT. FOR ATTORNEYS’ FEES
                                                      -2-                         & REIMBURSEMENT AWARDS
                                                                              LEAD CASE NO. 3:16-CV-05541-JST
     1740112.2
     Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 4 of 107



 1   each individual. These hourly rates are the same as, or comparable to, the rates accepted by
 2   courts in other class action litigation including courts in this Circuit. My firm’s rates are set
 3   based on periodic analysis of rates charged by firms performing comparable work and that have
 4   been approved by courts in other derivative actions and securities class actions within this Circuit
 5   and nationwide. Different timekeepers within the same employment category (e.g., partners,
 6   associates, paralegals, etc.) may have different rates based on a variety of factors, including years
 7   of practice, years at the firm, year in the current position (e.g., years as a partner), relevant
 8   experience, relative expertise, and the rates of similarly experienced peers at our firm or other
 9   firms. For personnel who are no longer employed by my firm, the lodestar calculation is based
10   upon the billing rates of such personnel in his or her final year of employment by my firm.
11               7.    Attached as Exhibit 1 is a true and correct summary lodestar chart which lists: (1)
12   the name of each Lieff Cabraser timekeeper who devoted more than 10 hours to the Action; (2)
13   their title or position (e.g., partner, associate, staff attorney, paralegal); (3) the total number of
14   hours they worked on the Action through and including June 10, 2019; (4) their current hourly
15   rate; and (5) their lodestar. For attorneys or support staff who no longer work with Lieff
16   Cabraser, the current hourly rate is the rate for that individual in his or her final year of work with
17   the firm.
18               8.    As reflected in Exhibit 1, the total number of hours expended on this Action by
19   Lieff Cabraser through and including June 10, 2019 is 18,732.6. The total lodestar for my firm
20   for that period is $9,217,249.
21               9.    Attached hereto as Exhibit 2 are true and correct summary descriptions of the
22   primary tasks performed in this Action by each timekeeper listed in Exhibit 1. 1
23               10.   Attached hereto as Exhibit 3 are brief biographies for each timekeeper listed in
24   Exhibit 1, including information about his or her position, education, and relevant experience.
25               11.   Attached hereto as Exhibit 4 is a true and correct spreadsheet which lists: (1) the
26   name and position of each timekeeper; (2) the hours incurred by that timekeeper in each month in
27   1
      The descriptions of work done that appear in this declaration, including the descriptions
28   appearing in Exhibit 2, are not waivers of work product or attorney-client privilege.
                                                                  HEIMANN DECL. ISO MOT. FOR ATTORNEYS’ FEES
                                                       -3-                         & REIMBURSEMENT AWARDS
                                                                               LEAD CASE NO. 3:16-CV-05541-JST
     1740112.2
     Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 5 of 107



 1   each of 10 different task categories; (3) the hourly rate charged for each timekeeper; and (4) his or
 2   her lodestar at the appropriate hourly rate. The time reflected includes time through and
 3   including June 10, 2019.
 4               12.    Attached hereto as Exhibit 5 is a true and correct summary chart of certain
 5   information contained in Exhibit 4. Specifically, Exhibit 5 reflects the total hours spent by all of
 6   Lieff Cabraser’s timekeepers in each of the 10 task categories during each month. Exhibit 5 also
 7   shows the total lodestar for all timekeepers for each month at their hourly rates.
 8               13.    Attached hereto as Exhibit 6 is a true and correct summary chart of certain
 9   information contained in Exhibit 4. Specifically, Exhibit 6 reflects the hours spent during the
10   entire case by each timekeeper in each of the 10 task categories, and also reflects each
11   timekeeper’s individual hours and lodestar at their rates.
12               14.    Attached hereto as Exhibit 7 is a brief resume describing the background and
13   experience of my firm.
14               15.    Copies of the four Excel spreadsheets containing Exhibits 1, 4, 5, and 6 will be
15   lodged with the Courtroom deputy. We will provide the Court with any further documentation or
16   explanation with respect to our lodestar, including our detailed daily time records, upon request
17   by the Court.
18               I declare under penalty of perjury under the laws of the United States of America that the
19   foregoing is true and correct.
20               Executed on this 27th day of June, 2019, at San Francisco, California.
21

22                                                           /s/ Richard M. Heimann
23                                                           Richard M. Heimann

24

25

26

27

28
                                                                   HEIMANN DECL. ISO MOT. FOR ATTORNEYS’ FEES
                                                       -4-                          & REIMBURSEMENT AWARDS
                                                                                LEAD CASE NO. 3:16-CV-05541-JST
     1740112.2
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 6 of 107




              EXHIBIT 1
                         Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 7 of 107


                                                                     EXHIBIT 1
                                    In re Wells Fargo & Company Shareholder Derivative Litigation, No. 16-cv-05541-JST
                                                     Time Report: Wells Fargo
                                        Firm Name: Lieff, Cabraser, Heimann & Bernstein, LLP
                                                     Summary Lodestar Chart
                                                     Inception to June 10, 2019



                                                                                           Historical        Current
         Name                 Position               Total Hours      Current Rate
                                                                                           Lodestar         Lodestar
RICHARD HEIMANN               PARTNER                       407.00            1,075.00      $422,932.50      $437,525.00
STEVEN FINEMAN                PARTNER                        19.60              950.00        $17,347.50      $18,620.00
KELLY DERMODY                 PARTNER                        11.40              900.00         $9,690.00      $10,260.00
JOY KRUSE                     PARTNER                       521.80              850.00      $443,207.50      $443,530.00
DANIEL CHIPLOCK               PARTNER                        77.80              775.00        $54,375.00      $60,295.00
NICHOLAS DIAMAND              PARTNER                     1,500.40              700.00      $998,247.50    $1,050,280.00
SHARON LEE                    PARTNER                        72.90              700.00        $45,650.00      $51,030.00
MICHAEL MIARMI                PARTNER                       549.40              650.00      $328,600.00      $357,110.00
DOUGLAS CUTHBERTSON           PARTNER                        11.00              590.00         $5,690.00       $6,490.00
KATHERINE LUBIN BENSON        PARTNER                     1,906.20              560.00      $999,182.00    $1,060,827.00
JOHN NICOLAOU                ASSOCIATE                      164.90              510.00        $72,559.50      $84,099.00
MIKE SHEEN                   ASSOCIATE                    1,144.20              480.00      $529,998.00      $549,216.00
SEAN PETTERSON               ASSOCIATE                      484.40              440.00      $207,282.00      $213,136.00
EVAN BALLAN                  ASSOCIATE                      117.00              395.00        $43,702.50      $46,215.00
ABBY BILKISS               STAFF ATTORNEY                   769.00              415.00      $319,135.00      $319,135.00
BRITT A. CIBULKA           STAFF ATTORNEY                   182.50              415.00        $75,737.50      $75,737.50
CAMERON SAUNDERS           STAFF ATTORNEY                   537.30              415.00      $222,979.50      $222,979.50
COLEEN LIEBMANN            STAFF ATTORNEY                   259.00              415.00      $107,485.00      $107,485.00
ELLA KRAINSKY              STAFF ATTORNEY                    64.00              415.00        $26,560.00      $26,560.00
JAE PARK                   STAFF ATTORNEY                   898.00              415.00      $372,670.00      $372,670.00
JASON KIM                  STAFF ATTORNEY                   672.00              415.00      $278,880.00      $278,880.00
JERRY SHINDELBOWER         STAFF ATTORNEY                   929.00              415.00      $385,535.00      $385,535.00
JONATHAN ZAUL              STAFF ATTORNEY                   411.10              415.00      $170,606.50      $170,606.50
KELLY GRALEWSKI            STAFF ATTORNEY                   137.40              415.00        $57,021.00      $57,021.00
LEAH NUTTING               STAFF ATTORNEY                 1,004.30              415.00      $416,784.50      $416,784.50
LINDSAY CARR               STAFF ATTORNEY                   224.00              415.00        $92,960.00      $92,960.00
MARISSA OH                 STAFF ATTORNEY                   187.10              415.00        $77,646.50      $77,646.50
MICHELLE BAKER             STAFF ATTORNEY                    98.00              415.00        $40,670.00      $40,670.00
PHIANH NGUYEN              STAFF ATTORNEY                   254.00              415.00      $105,410.00      $105,410.00
RYAN STURTEVANT            STAFF ATTORNEY                   264.00              415.00      $109,560.00      $109,560.00
YUN SWENSON                STAFF ATTORNEY                    40.30              415.00        $14,508.00      $16,724.50
ANDREEA MICLUT           CONTRACT ATTORNEY                  969.50              415.00      $402,342.50      $402,342.50
DENNY KIM                CONTRACT ATTORNEY                  374.50              415.00      $155,417.50      $155,417.50
AISHA SAAD                   LAW CLERK                       48.00              395.00        $18,960.00      $18,960.00
RACHEL GREEN                 LAW CLERK                       60.80              375.00        $22,800.00      $22,800.00
                              Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 8 of 107


                                                                           EXHIBIT 1
                                          In re Wells Fargo & Company Shareholder Derivative Litigation, No. 16-cv-05541-JST
                                                           Time Report: Wells Fargo
                                              Firm Name: Lieff, Cabraser, Heimann & Bernstein, LLP
                                                           Summary Lodestar Chart
                                                           Inception to June 10, 2019



                                                                                                 Historical        Current
         Name                       Position               Total Hours      Current Rate
                                                                                                 Lodestar         Lodestar
ALEXANDER ZANE                  PARALEGAL/CLERK                    47.70              390.00        $16,972.50      $18,603.00
BRIAN TROXEL                    PARALEGAL/CLERK                    28.70              390.00        $10,573.50      $11,193.00
ELIZABETH KEENLEY               PARALEGAL/CLERK                    10.20              390.00         $3,723.00       $3,978.00
RICHARD TEXIER                  PARALEGAL/CLERK                 1,998.80              390.00      $737,053.50     $779,532.00
TODD CARNAM                     PARALEGAL/CLERK                    77.50              390.00        $28,722.00      $30,225.00
CHRISTOPHER MUNOZ               PARALEGAL/CLERK                    14.70              370.00         $5,218.50       $5,439.00
HANNAH SELHORST                 PARALEGAL/CLERK                    17.80              370.00         $5,874.00       $6,586.00
AIDAN BROWN                     PARALEGAL/CLERK                    23.20              345.00         $7,663.50       $8,004.00
KIRTI DUGAR              LITIGATION SUPPORT / RESEARCH            313.50              495.00      $147,315.00     $155,182.50
ANIL NAMBIAR             LITIGATION SUPPORT / RESEARCH            280.00              405.00      $106,020.00     $113,400.00
ANTHONY GRANT            LITIGATION SUPPORT / RESEARCH            146.40              405.00        $56,721.00      $59,292.00
FAWAD RAHIMI             LITIGATION SUPPORT / RESEARCH             19.60              405.00         $7,590.00       $7,938.00
MAJOR MUGRAGE            LITIGATION SUPPORT / RESEARCH             20.20              405.00         $7,645.50       $8,181.00
MARGIE CALANGIAN         LITIGATION SUPPORT / RESEARCH            126.70              405.00        $49,192.50      $51,313.50
RENEE MUKHERJI           LITIGATION SUPPORT / RESEARCH             24.30              405.00         $8,846.00       $9,841.50
RICHARD ANTHONY          LITIGATION SUPPORT / RESEARCH            152.60              405.00        $58,360.50      $61,803.00
NIKKI BELUSHKO BARROWS   LITIGATION SUPPORT / RESEARCH             42.20              390.00        $15,810.00      $16,458.00
JESSICA MELTSER          LITIGATION SUPPORT / RESEARCH             16.70              345.00         $5,761.50       $5,761.50
Total                                                          18,732.60                         $8,931,195.00   $9,217,249.00
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 9 of 107




              EXHIBIT 2
        Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 10 of 107




                                             EXHIBIT 2

        In re Wells Fargo & Co. Shareholder Derivative Litigation, No. 3:16-cv-05541-JST
                          Lieff Cabraser Heimann & Bernstein, LLP
                                Summary of Work Performed1

                                            PARTNERS

RICHARD M. HEIMANN (407.00 hours) is a founding partner of Lieff Cabraser Heimann &
Bernstein LLP (“Lieff Cabraser”) and has been the firm’s lead attorney on this case, with
primary responsibility over this litigation on a day-to-day basis. In this role, he oversaw the
development of Co-Lead Plaintiffs’ strategy throughout the litigation and worked with Co-Lead
Plaintiff Fire and Police Pension Association of Colorado (“FPPA”) and Co-Lead Counsel to
efficiently and effectively prosecute the case. Mr. Heimann has appeared most often before the
Court on behalf of Co-Lead Plaintiffs at case management conferences and motion hearings
during the pendency of this action. He has also been involved in supervising: the preparation
and filing of FPPA’s original complaint and the consolidated complaint; briefing on both rounds
of Defendants’ motions to dismiss; requests for stays, dismissals, and the resolution of potential
conflicts in several related derivative actions throughout the country; negotiations with opposing
counsel regarding discovery, case scheduling, and case management; and development of an
overall discovery strategy. Mr. Heimann led the Lieff Cabraser team and participated
extensively in the mediation process throughout 2017 and 2018, and was actively involved in
negotiating the principal terms of the proposed Settlement. In his role as lead attorney, Mr.
Heimann was also involved in direct negotiations between Parties, outside of mediations.

STEVEN E. FINEMAN (19.60 hours) is the Managing Partner of Lieff Cabraser and a member
of the firm’s securities and financial fraud practice. He was actively involved in the
development and implementation of litigation strategy, particularly during its early phases.

KELLY M. DERMODY (11.40 hours) is the Managing Partner of the San Francisco office of
Lieff Cabraser. She was involved in the development of litigation strategy, particularly during
its early phases.

JOY A. KRUSE (521.80 hours) was a partner at Lieff Cabraser, prior to retiring at the end of
2017. Ms. Kruse was one of the partners with primary responsibility over the early phases of
this litigation. In this role, Ms. Kruse oversaw all aspects of case management and prosecution
of the action. Ms. Kruse was involved, both strategically and substantively, in the preparation
and filing of FPPA’s original complaint and the consolidated complaint, briefing on Defendants’
motions to dismiss, and the mediation process in 2017. After retiring from the law firm, Ms.
Kruse passed away in 2018.

DANIEL P. CHIPLOCK (77.80 hours) is a partner at Lieff Cabraser and a member of the
firm’s securities and financial fraud practice. He was actively involved in the development of
litigation strategy, including in preliminary investigation, and participated in settlement strategy.


1
    The descriptions provided herein are not waivers of work product or attorney-client privilege.


                                                  1
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 11 of 107




NICHOLAS DIAMAND (1,500.40 hours) is a partner at Lieff Cabraser and one of the partners
with primary responsibility over this litigation on a day-to-day basis. In this role, he oversaw all
aspects of case management and prosecution of the action. Mr. Diamand was involved, both
strategically and substantively, in: the preparation and filing of FPPA’s original complaint and
the consolidated complaint; briefing on both rounds of Defendants’ motions to dismiss; requests
for stays, dismissals, and the resolution of potential conflicts in several related derivative actions
throughout the country; and negotiations with opposing counsel regarding discovery, case
scheduling, and case management. He was also intimately involved in Co-Lead Plaintiffs’
discovery efforts, participating in several weekly Hot Document meetings, synthesizing key
evidence, and developing an overall discovery strategy. Lastly, Mr. Diamand participated
extensively in the mediation process throughout 2017 and 2018, and actively participated in
negotiating the principal terms of the proposed Settlement, and the filing of preliminary and final
approval motions.

SHARON M. LEE (72.90 hours) is a partner at Lieff Cabraser and a member of the firm’s
securities and financial fraud practice. She was actively involved in the development of
litigation strategy, including in preliminary investigation, and early motion practice prior to
consolidation.

MICHAEL J. MIARMI (549.40 hours) is a partner at Lieff Cabraser and a member of the
firm’s securities and financial fraud practice. He was intimately involved in several aspects of
case management and prosecution of the action. For example, Mr. Miarmi was involved, both
strategically and substantively, in the preparation and filing of FPPA’s original complaint and the
consolidated complaint, and briefing on both rounds of Defendants’ motions to dismiss. He also
participated extensively in the mediation process in 2017.

DOUGLAS I. CUTHBERTSON (11.00 hours) is a partner at Lieff Cabraser and a member of
the firm’s securities and financial fraud practice. He was involved in the development of
litigation strategy, including in preliminary investigation.

KATHERINE LUBIN BENSON (1,817.60 hours) is a partner at Lieff Cabraser and one of the
partners with primary responsibility over this litigation on a day-to-day basis. In this role, she
oversaw all aspects of case management and prosecution of the action. Ms. Benson was
involved, both strategically and substantively, in: the preparation and filing of FPPA’s original
complaint and the consolidated complaint; briefing on both rounds of Defendants’ motions to
dismiss; requests for stays, dismissals, and the resolution of potential conflicts in several related
derivative actions throughout the country; and negotiations with opposing counsel regarding
discovery, case scheduling, and case management. She was also intimately involved in Co-Lead
Plaintiffs’ discovery efforts, participating in several weekly Hot Document meetings,
synthesizing key evidence, and developing an overall discovery strategy. Lastly, Ms. Benson
participated extensively in the mediation process throughout 2017 and 2018, and actively
participated in negotiating the principal terms of the proposed Settlement.




                                                  2
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 12 of 107




                                           ASSOCIATES

JOHN T. NICOLAOU (164.90 hours) is an associate at Lieff Cabraser and was primarily
involved in this litigation in 2017. In his role, Mr. Nicolaou performed legal research and factual
analysis, particularly as it related to efforts to relate, consolidate, stay, and dismiss several related
shareholder derivative actions before this Court and throughout the country.

MIKE SHEEN (1,144.20 hours) is an associate at Lieff Cabraser and one of the associates with
primary responsibility over this litigation on a day-to-day basis, beginning in January 2018. In
this role, he was heavily involved in performing legal research, factual analysis, and the drafting
of motions and pleadings related to this litigation. For example, Mr. Sheen was involved
strategically and substantively in briefing to relate, consolidate, stay, and dismiss several related
shareholder derivative actions before this Court and throughout the country. In addition, Mr.
Sheen oversaw staff attorneys throughout the document discovery process, including by
developing a document review manual; facilitating the weekly Hot Document meetings;
synthesizing key evidence; and working with partners, other associates, and staff attorneys to
develop a strategy around the anticipated depositions of over forty fact witnesses. During the
discovery process, he was also actively involved in negotiations with Wells Fargo, Defendants,
and several third parties over the scope of document production. He also assisted in preparing
materials for the mediation process, and attended all mediation sessions in 2018.

SEAN A. PETTERSON (484.40 hours) is an associate at Lieff Cabraser and one of the
associates with primary responsibility over this litigation, beginning in late 2018. In this role, he
was heavily involved in performing legal research and factual analysis, particularly as it related
to discovery and settlement of the action. For example, Mr. Petterson helped oversee staff
attorneys involved in the document discovery process, including by facilitating the weekly Hot
Document meetings; synthesizing key evidence; and working with partners, other associates, and
staff attorneys to develop a strategy around the anticipated depositions of over forty fact
witnesses. He was also actively involved in negotiations surrounding the terms of the Settlement
after the Parties reached an agreement-in-principle to settle the action in December 2018.

EVAN J. BALLAN (117.00 hours) is an associate at Lieff Cabraser and was actively involved
in this litigation, for several months in late 2018. He performed legal research and factual
analysis, particularly as it related to discovery and settlement of the action. For example, Mr.
Ballan conducted research in connection with Co-Lead Plaintiffs’ efforts to obtain documents
related to the Federal Reserve Consent Order and preliminary approval motion.

                                       STAFF ATTORNEYS

ABBY BILKISS (769.00 hours) is a staff attorney and was a senior member of the review team.
In that role, Ms. Bilkiss created and maintained training resources and reference materials,
including a document coding manual, a “cast of characters” directory, and lists of key acronyms
and terms. Ms. Bilkiss was part of the review team that analyzed documents produced in this
case for relevance, improper redaction, improper privilege assertions, and key issues. As part of
the review team, she led weekly Hot Document meetings, during which team members would
share key documents and collaborate on best practices. As document review progressed, she
served as a member of a second-level quality control team, which evaluated the work of and


                                                   3
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 13 of 107




mentored junior team members. In addition, Ms. Bilkiss worked with a team of attorneys to seed
the Technology Aided Review artificial intelligence (“TAR”) program to assist focusing review
teams on relevant documents. She also worked on a team of attorneys who prepared material for
fact witness depositions, gathering information from documents produced, publicly available
documents, and other sources, to develop comprehensive outlines for each deposition.

BRITT A. CIBULKA (182.50 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. Ms. Cibulka also worked on special projects necessitating targeted searches for and
analyses of documents relating to such topics as the Bank Examination Privilege, improper
redactions, gaps in production, missing custodian files, oversight within the Company, and the
Company’s responses to various investigations.

CAMERON SAUNDERS (537.30 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. As document review progressed, she served as a member of a second-level quality
control team, which evaluated the work of and mentored junior team members. In addition, Ms.
Saunders worked with a team of attorneys to seed the TAR program to assist focusing review
teams on relevant documents. She also worked on a team of attorneys who prepared material for
fact witness depositions, gathering information from documents produced, publicly available
documents, and other sources, to develop comprehensive outlines for each deposition.

COLEEN LIEBMANN (259.00 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. In addition, she worked with a team of attorneys to seed the TAR program to assist
focusing review teams on relevant documents. Ms. Liebmann also worked on a team of
attorneys who were tasked with creating a timeline of events, issues, and characters relevant to
Co-Lead Plaintiffs’ claims.

ELLA KRAINSKY (64.00 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues.

JAE PARK (898.00 hours) is a staff attorney and was part of the review team that analyzed
documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. She also worked on a team of attorneys who prepared material for fact witness
depositions, gathering information from documents produced, publicly available documents, and
other sources, to develop comprehensive outlines for each deposition.



                                               4
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 14 of 107




JASON KIM (672.00 hours) is a staff attorney and was part of the review team that analyzed
documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, he participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. Mr. Kim also worked on special projects necessitating targeted searches for and
analyses of documents relating to such topics as the Bank Examination Privilege, improper
redactions, gaps in production, missing custodian files, oversight within the Company, and the
Company’s responses to various investigations. As document review progressed, he served as a
member of a second-level quality control team, which evaluated the work of and mentored junior
team members. In addition, he worked with a team of attorneys to seed the TAR program to
assist focusing review teams on relevant documents. He also worked on a team of attorneys who
prepared material for fact witness depositions, gathering information from documents produced,
publicly available documents, and other sources, to develop comprehensive outlines for each
deposition.

JERRY SHINDELBOWER (929.00 hours) is a staff attorney and was part of the review team
that analyzed documents produced in this case for relevance, improper redaction, improper
privilege assertions, and key issues. As part of the review team, he participated in weekly Hot
Document meetings, during which team members would share key documents and collaborate on
best practices. Mr. Shindelbower also worked on special projects necessitating targeted searches
for and analyses of documents relating to such topics as the Bank Examination Privilege,
improper redactions, gaps in production, missing custodian files, oversight within the Company,
and the Company’s responses to various investigations. As document review progressed, he
served as a member of a second-level quality control team, which evaluated the work of and
mentored junior team members. In addition, he worked with a team of attorneys to seed the
TAR program to assist focusing review teams on relevant documents. He also worked on a team
of attorneys who prepared material for fact witness depositions, gathering information from
documents produced, publicly available documents, and other sources, to develop
comprehensive outlines for each deposition.

JONATHAN ZAUL (411.10 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, he participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. In addition, he worked with a team of attorneys to seed the TAR program to assist
focusing review teams on relevant documents. He also worked on a team of attorneys who
prepared material for fact witness depositions, gathering information from documents produced,
publicly available documents, and other sources, to develop comprehensive outlines for each
deposition.

KELLY GRALEWSKI (137.40 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices.




                                               5
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 15 of 107




LEAH NUTTING (1,004.30 hours) is a staff attorney and was a senior member of the review
team. In that role, Ms. Nutting created and maintained training resources and reference
materials, including a document coding manual, a “cast of characters” directory, and lists of key
acronyms and terms. Ms. Nutting was part of the review team that analyzed documents
produced in this case for relevance, improper redaction, improper privilege assertions, and key
issues. As part of the review team, she led weekly Hot Document meetings, during which team
members would share key documents and collaborate on best practices. As document review
progressed, Ms. Nutting served as a member of a second-level quality control team, which
evaluated the work of and mentored junior team members. In addition, Ms. Nutting worked with
the team of attorneys to seed the TAR program to assist focusing review teams on relevant
documents. She also worked on a team of attorneys who prepared material for fact witness
depositions, gathering information from documents produced, publicly available documents, and
other sources, to develop comprehensive outlines for each deposition.

LINDSAY CARR (224.00 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices.

MARISSA OH (187.10 hours) is a staff attorney and was part of the review team that analyzed
documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. She also worked on a team of attorneys who were tasked with creating a timeline of
events, issues, and characters relevant to Co-Lead Plaintiffs’ claims.

MICHELLE BAKER (98.00 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she attended weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. Ms. Baker also worked on a team of attorneys who were tasked with creating a
timeline of events, issues, and characters relevant to Co-Lead Plaintiffs’ claims.

PHIANH NGUYEN (254.00 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, she participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best
practices. In addition, she worked with a team of attorneys to seed the TAR program to assist
focusing review teams on relevant documents. Ms. Nguyen also worked on a team of attorneys
who were tasked with creating a timeline of events, issues, and characters relevant to Co-Lead
Plaintiffs’ claims.

RYAN STURTEVANT (264.00 hours) is a staff attorney and was part of the review team that
analyzed documents produced in this case for relevance, improper redaction, improper privilege
assertions, and key issues. As part of the review team, he participated in weekly Hot Document
meetings, during which team members would share key documents and collaborate on best


                                                6
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 16 of 107




practices. As document review progressed, he served as a member of a second-level quality
control team, which evaluated the work of and mentored junior team members. In addition, he
worked with a team of attorneys to seed the TAR program to assist focusing review teams on
relevant documents. He also worked on a team of attorneys who were tasked with creating a
timeline of events, issues, and characters relevant to Co-Lead Plaintiffs’ claims.

YUN SWENSON (40.30 hours) is a staff attorney and was part of the review team. As part of
the review team, she participated in weekly Hot Document meetings, during which team
members would share key documents and collaborate on best practices

                                  CONTRACT ATTORNEYS2

ANDREEA MICLUT (969.50 hours) was a contract attorney during this litigation and was part
of the review team that analyzed documents produced in this case for relevance, improper
redaction, improper privilege assertions, and key issues. As part of the review team, she
participated in weekly Hot Document meetings, during which team members would share key
documents and collaborate on best practices. She also worked on a team of attorneys who
prepared material for fact witness depositions, gathering information from documents produced,
publicly available documents, and other sources, to develop comprehensive outlines for each
deposition.

DENNY KIM (374.50 hours) was a contract attorney during this litigation and was part of the
review team that analyzed documents produced in this case for relevance, improper redaction,
improper privilege assertions, and key issues.

                                          LAW CLERKS

AISHA SAAD (48.00 hours) was a summer associate in 2017. She performed work under the
supervision of and at the direction of partners and associates on the case, including legal research
and fact analysis, and the drafting of related memoranda.

RACHEL GREEN (60.80 hours) was a summer associate in 2018. She performed work under
the supervision of and at the direction of partners and associates on the case, including legal
research and fact analysis, and the drafting of related memoranda and briefing.

                                PARALEGALS/CASE CLERKS

ALEXANDER ZANE (47.70 hours) is a senior paralegal at Lieff Cabraser. He performed
substantial work in the early phases of the litigation, including the monitoring of activity in this
action and preliminary investigation.

BRIAN TROXEL (28.70 hours) is a senior paralegal at Lieff Cabraser. He performed work in
this litigation, including the organization of the firm’s documents and the preparation of
documents for filing with the Court.



2
    On January 1, 2019, Ms. Miclut and Mr. Kim became staff attorneys at Lieff Cabraser.


                                                  7
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 17 of 107




ELIZABETH KEENLEY (10.20 hours) is a senior paralegal at Lieff Cabraser. She performed
coding and data input for document productions in this case.

RICHARD TEXIER (1,998.80 hours) is a senior paralegal at Lieff Cabraser. He has been the
firm’s primary paralegal in this litigation. In that role, Mr. Texier has organized the firm’s
documents, prepared documents for filing with the Court, conducted research on various legal
and factual issues, monitored activity in this and related actions across the country, and
coordinated with Lieff Cabraser’s litigation support department concerning document discovery
and review. Mr. Texier worked extensively with the Lieff Cabraser and Saxena White attorneys
throughout the litigation. From time to time, he also supervised other paralegals and worked
with support staff.

TODD CARNAM (77.50 hours) was a senior paralegal and researcher at Lieff Cabraser. In this
case, he principally conducted legal and factual research.

CHRISTOPHER MUNOZ (14.70 hours) is a paralegal at Lieff Cabraser. He performed coding
and data input for document productions in this case, in connection with the firm’s litigation
support department.

HANNAH SELHORST (17.80 hours) is a paralegal at Lieff Cabraser. She performed coding
and data input for document productions in this case, in connection with the firm’s litigation
support department.

AIDAN BROWN (23.20 hours) is a paralegal at Lieff Cabraser. She served a limited role and
primarily assisted Mr. Texier with case management.

                            LITIGATION SUPPORT/RESEARCH

KIRTI DUGAR (313.50 hours) is a Financial Analyst and the head of Lieff Cabraser’s
Litigation Support department. In this role, he was intimately involved in all discovery-related
aspects of this litigation, including developing discovery strategy, drafting an ESI protocol,
processing document productions, managing Lieff Cabraser’s document review platform,
training attorneys in document review and analysis, and assisting attorneys in developing
targeted document searches. He also supervised and managed the setup and maintenance of the
firm’s document review database, including implementation of TAR and needs relating to
electronically stored information (“ESI”). In addition, Mr. Dugar provided financial expertise
relating to potential damages, and assisted in analyzing and preparing mediation-related
materials pertaining to Wells Fargo’s financial data.

ANIL NAMIBAR (280.00 hours) is a financial analyst and a member of the firm’s Litigation
Support team. He performed substantial financial analysis during the early phases of the
litigation and assisted in analyzing and preparing mediation-related materials pertaining to Wells
Fargo’s financial data.

ANTHONY GRANT (146.40 hours) is a member of the firm’s Litigation Support team. In this
role, he actively participated in aspects of discovery in this action, including developing an ESI
protocol, processing document productions, managing Lieff Cabraser’s document review
platform, and assisting attorneys in analyzing the document productions.


                                                8
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 18 of 107




FAWAD RAHIMI (19.60 hours) is a Litigation Support assistant at Lieff Cabraser. He assisted
in processing document productions and managing Lieff Cabraser’s document review platform,
as well as work related to coding and data input.

MAJOR MUGRAGE (20.20 hours) is a Litigation Support assistant at Lieff Cabraser. He
performed coding and data input for document productions in this case, in connection with the
firm’s litigation support department.

MARGIE CALANGIAN (126.70 hours) is a member of the firm’s Litigation Support team. In
this role, she actively participated in aspects of discovery in this action, including developing an
ESI protocol, processing document productions, managing Lieff Cabraser’s document review
platform, and assisting attorneys in analyzing the document productions.

RENEE MUKHERJI (24.30 hours) is a law librarian at Lieff Cabraser. She oversaw and
conducted legal and factual research in connection with this litigation.

RICHARD ANTHONY (152.60 hours) is a member of the firm’s Litigation Support team. In
this role, he actively participated in aspects of discovery in this action, including developing an
ESI protocol, processing document productions, managing Lieff Cabraser’s document review
platform, training attorneys in document review and analysis, and assisting attorneys in
developing targeted document searches. In addition, Mr. Anthony provided substantial
assistance in conducting preliminary factual research.

NIKKI BELUSHKO BARROWS (42.20 hours) is a research assistant at Lieff Cabraser. She
conducted legal and factual research in connection with this litigation.

JESSICA MELTSER (16.70 hours) was a research assistant at Lieff Cabraser. She conducted
legal and factual research in connection with this litigation.




                                                  9
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 19 of 107




              EXHIBIT 3
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 20 of 107




                                           EXHIBIT 3

     In re Wells Fargo & Co. Shareholder Derivative Litigation, No. 3:16-cv-05541-JST
                       Lieff Cabraser Heimann & Bernstein, LLP
                                Timekeeper Biographies

                                          PARTNERS

RICHARD M. HEIMANN is a founding partner of Lieff Cabraser Heimann & Bernstein, LLP
(“Lieff Cabraser”), and he supervises the firm’s securities and financial fraud practice. He began
his legal career as a deputy public defender and later served as an assistant district attorney.
From this foundation, Mr. Heimann has become one of the nation’s foremost trial attorneys and
skilled negotiators, with unparalleled experience in complex securities and investor fraud,
antitrust and intellectual property, consumer protection, and personal injury and mass torts cases.

Mr. Heimann supervised the firm’s landmark litigation against the tobacco industry on behalf of
Massachusetts, California, and several other states. The litigation was resolved in 1998 as part of
a record $206 billion master settlement agreement with the state Attorneys General. He has also
successfully tried over 30 civil jury cases, including the successful FPI/Agretech and Edsaco
securities class action trials. In April 2002 in the Edsaco case, a federal jury in San Francisco,
California returned a $170.7 million verdict against Edsaco Ltd., which included $165 million in
punitive damages. Mr. Heimann also tried the Wells Fargo Bank overdraft fees consumer
protection class action trial and the LCDs antitrust class action. For his work in the Wells Fargo
case, California Lawyer magazine awarded Mr. Heimann its prestigious California Lawyer of the
Year (CLAY) Award. His trial performance, U.S. District Court Judge William A. Alsup stated,
“ranks as one of the best this judge has seen in 16 years on the bench.” He received a second
CLAY award in 2013 for his outstanding success in the LCDs antitrust litigation, which resulted
in settlements totaling over $470 million.

In its 2015 inaugural review of the nation’s top trial lawyers, Law360 selected Mr. Heimann as a
“Trial Ace.” Just one of 50 attorneys recognized, Mr. Heimann is the only trial ace practicing at
a law firm that represents solely plaintiffs. He has also received the following awards and
honors: AV Preeminent Peer Review Rated, Martindale-Hubbell; Selected for inclusion by peers
in The Best Lawyers in America in fields of “Bet the Company Litigation,” “Litigation –
Antitrust,” “Litigation – Securities,” and “Mass Tort Litigation/Class Actions – Plaintiffs,” 2007-
2019; “Lawdragon 500 Leading Lawyers in America,” Lawdragon, 2019; “Northern California
Super Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, Litigation-
Securities for San Francisco, 2017; “Top 100 Trial Lawyers in America,” Benchmark Litigation,
2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust Institute, 2017;
“Lawyer of the Year,” Best Lawyers, Litigation-Securities for San Francisco, 2016; “California
Litigation Star,” Benchmark Litigation, 2013-2016; “Trial Ace,” Law360 (one of 50 attorneys in
the U.S. recognized by Law360 in 2015 as the foremost trial lawyers in America); Legal 500
recommended lawyer, LegalEase, 2013; “Top 100 Northern California Super Lawyers,” Super
Lawyers, 2013; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California,
2011; California Lawyer of the Year (CLAY) Award, California Lawyer, 2011, 2013;
“Lawdragon Finalist,” Lawdragon, 2009-2011; “Top 100 Attorneys in California,” Daily
Journal, 2010-2011; “Top Attorneys In Securities Law,” Super Lawyers Corporate Counsel


                                                 1
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 21 of 107




Edition, 2010, 2012. Publications & Presentations: Securities Law Roundtable, California
Lawyer (March 2013); Securities Law Roundtable, California Lawyer (September 2010);
Securities Law Roundtable, California Lawyer (March 2009); Securities Law Roundtable,
California Lawyer (April 2008); Securities Law Roundtable, California Lawyer (April 2007);
Co-Author, “Preliminary Issues Regarding Forum Selection, Jurisdiction, and Choice of Law in
Class Actions” (December 1999).

EDUCATION: Georgetown University (J.D., 1972); Georgetown Law Journal, 1971-72;
University of Florida (B.S.B.A., with honors, 1969).

BAR ADMISSIONS: California; District of Columbia; New York; Pennsylvania; U.S. Supreme
Court; U.S. Court of Appeals, Second Circuit; U.S. Court of Appeals, Ninth Circuit; U.S. Court
of Appeals, Eleventh Circuit; U.S. Court of Appeals, D.C. Circuit; U.S. District Court, Central
District of California; U.S. District Court, Northern District of California; U.S. District Court,
Southern District of California; U.S. District Court, District of Hawaii; U.S. District Court,
District of Colorado.

STEVEN E. FINEMAN is the Managing Partner of Lieff Cabraser. Based in the firm’s New
York City office, Mr. Fineman has been recognized for his leadership of Lieff Cabraser—
Lawdragon Magazine has called him one of the “100 Managing Partners You Need to Know.”

Mr. Fineman represents institutional and classes of investors in securities and financial fraud
cases; classes and groups of individuals in mass tort litigation; classes of consumers in false
marketing and deceptive business practice cases; and whistleblowers in False Claims Act
matters.

Mr. Fineman has been recognized for his success as a litigator, and his awards and honors
include: selection for inclusion by peers in The Best Lawyers in America in the fields of “Mass
Tort Litigation/Class Actions – Plaintiffs,” 2006-2019; “Super Lawyer for New York Metro,”
Super Lawyers, 2006-2017; “Lawyer of the Year,” Best Lawyers, recognized in the category of
Mass Tort Litigation/Class Actions – Plaintiffs for New York City, 2016; “New York Litigation
Star,” Benchmark Litigation, 2013-2016; Member, Best Lawyers Advisory Board, a select group
of U.S. and international law firm leaders and general counsel, 2011-2012; “Lawdragon
Finalist,” Lawdragon, 2009-present; “Top Attorneys In Securities Law,” Super Lawyers
Business Edition, 2008-present; Consultant to the Office of Attorney General, State of New
York, in connection with an industry-wide investigation and settlement concerning health
insurers’ use of the “Ingenix database” to determine usual and customary rates for out-of-
network services, April 2008-February 2009; “100 Managing Partners You Need to Know,”
Lawdragon, 2008; “40 Under 40,” selected as one of the country’s most successful litigators
under the age of 40, The National Law Journal, 2002.

Mr. Fineman has been appointed to numerous leadership roles in the legal community. He is a
long-time member of the board and is a past President of the Public Justice Foundation. He is
currently a member of the board of The American Constitution Society for Law and Policy, and
serves on the Advisory Board of the Stanford Law School Center on the Legal Profession and the
Advisory Board of the Thomson Reuters Legal Executive Institute. He previously served as the
co-chair of the Securities Litigation Group of the American Association for Justice.


                                                 2
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 22 of 107




Mr. Fineman is a member of the Anti-Defamation League’s National Commission and in 2019
was named Regional Board Chair of the ADL New York Region/New Jersey Chapter, having
previously served as Regional Board Vice-Chair. He writes and lectures frequently on complex
litigation and the business of the law.

EDUCATION: University of California, Hastings College of the Law (J.D., 1988); University of
California, San Diego (B.A., 1985); Stirling University, Scotland (English Literature and
Political Science, 1983-84).

BAR ADMISSIONS: California; District of Columbia; New York; U.S. Supreme Court; U.S.
Court of Appeals, Second Circuit; U.S. Court of Appeals, Fifth Circuit; U.S. Court of Appeals,
Ninth Circuit; U.S. District Court, Central District of California; U.S. District Court, Eastern
District of California; U.S. District Court, Northern District of California; U.S. District Court,
Eastern District of New York; U.S. District Court, Southern District of New York; U.S. District
Court, District of Colorado; and U.S. District Court for the District of Columbia.

KELLY M. DERMODY is the Managing Partner of the San Francisco office of Lieff Cabraser.
She chairs the firm’s Employment Practice Group and specializes in class and collective actions
on behalf of employees. Ms. Dermody is a nationally-recognized advocate in the areas of pay
equity, #metoo, and diversity and inclusion, and has prosecuted numerous cases challenging
unfair hiring, promotion, compensation, and performance systems.

In 2012, Ms. Dermody served as President of the Bar Association of San Francisco. She is a
member of the College of Labor and Employment Lawyers and the American Law Institute. She
is a past member of the ABA Labor and Employment Law Section governing Council, where she
also previously served as Co-Chair of the Section’s Annual Conference, Committee on Diversity
in the Legal Profession, and Equal Employment Opportunity Committee. The Daily Journal has
selected Ms. Dermody as one of the top 100 attorneys in California, top 75 labor and
employment lawyers in California, and top 100 women litigators in California. In 2016, The
Recorder awarded her the “Giant Slayer” award for her litigation work.

Ms. Dermody has received awards from charitable and civic organizations, including the
National Association of Women Judges, the Anti-Defamation League, the Lawyers’ Committee
for Civil Rights of the San Francisco Bay Area, California Rural Legal Assistance, Legal
Momentum, Equal Rights Advocates, Centro Legal de la Raza, and Bay Area Lawyers for
Individual Freedom. She has also been named as a 2019 recipient of the Margaret Brent Women
Lawyers of Achievement Award, considered the nation’s highest award for women in the legal
profession.

EDUCATION: University of California, Berkeley, School of Law (J.D. 1993); Moot Court
Executive Board (1992-1993); Harvard University (A.B., 1990, magna cum laude).

BAR ADMISSIONS: California; U.S. Supreme Court; U.S. Court of Appeals for the First
Circuit; U.S. Court of Appeals for the Second Circuit; U.S. Court of Appeals for the Third
Circuit; U.S. Court of Appeals for the Fourth Circuit; U.S. Court of Appeals for the Sixth
Circuit; U.S. Court of Appeals for the Seventh Circuit; U.S. Court of Appeals for the Ninth



                                                 3
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 23 of 107




Circuit; U.S. District Court, Northern District of California; U.S. District Court, Central District
of California; U.S. District Court, Eastern District of California; U.S. District Court of Colorado.

JOY A. KRUSE was an experienced and accomplished securities litigation partner at Lieff
Cabraser. Ms. Kruse retired from the firm at the end of 2017 and passed away in 2018. At Lieff
Cabraser, Ms. Kruse played a leading role in the day-to-day litigation and resolution of the
highly successful Broadcom, McKesson, America Online, Peregrine, and Network Associates
cases. In both McKesson and America Online, she had substantial responsibility for client
communications (two Merrill Lynch mutual funds and the State of Alaska, respectively).

In the opt-out case brought by two Merrill Lynch mutual funds against McKesson Corp., the
funds recovered 104% of their damages ($145 million). This amount was approximately $15-
120 million more than the Merrill Lynch funds would have recovered had they participated in the
federal class action settlement. The Broadcom stock options backdating derivative litigation
resulted in a $118 million partial settlement in which Broadcom Corporation’s insurance carriers
paid $118 million to Broadcom. In addition, the Broadcom team pursued claims against three
executives resulting in a separate settlement valued at $79 million. The total recovery was
approximately $197.5 million.

EDUCATION: Harvard Law School (J.D., 1984); Wellesley College (B.A., 1977).

BAR ADMISSIONS: California; Washington, D.C.; U.S. Supreme Court; U.S. Courts of
Appeals for the Federal Circuit; U.S. Court of Appeals 9th Circuit; U.S. District Court for the
Central District of California; U.S. District Court for the Eastern District of California; U.S.
District Court for the Northern District of California; U.S. District Court, District of Colorado;
U.S. District Court of the District of Columbia; U.S. District Court, Eastern District of
Wisconsin.

DANIEL P. CHIPLOCK is a partner in Lieff Cabraser’s New York office with a practice that
focuses on securities, financial, consumer, and mass tort cases. Mr. Chiplock has played an
active role in most of the firm’s financial cases over the last fifteen years, including the
McKesson, Qwest, Bank of America, Tyco, Broadcom, Brooks, and Merck actions, in which he
represented both large public pension funds and mutual funds that sustained investment losses in
the hundreds of millions of dollars as a result of corporate misconduct.

More recently, Mr. Chiplock has been heavily involved in the firm’s representation of public
pension and ERISA funds in litigation against Bank of New York Mellon (“BNYM”) concerning
the bank’s alleged practice of overcharging custodial clients for foreign currency exchange
transactions. Lieff Cabraser was one of three firms charged with managing the daily activities
and litigation strategy amongst plaintiffs’ counsel in the BNYM litigation (which was
consolidated into a multi-district proceedings in which multiple civil and governmental actions
were coordinated). Mr. Chiplock was the principal attorney at Lieff Cabraser responsible for
managing the BNYM litigation, which recently settled on a global basis for $504 million.

On a pro bono basis, as part of Trial Lawyers Care (a project of the American Association for
Justice), Mr. Chiplock represented an injured firefighter and a hotel worker in appeal hearings
before the September 11th Victim Compensation Fund, enabling his clients to recover more than



                                                 4
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 24 of 107




$1 million for injuries sustained at Ground Zero. In one case, Mr. Chiplock’s advocacy resulted
in an award more than 50 times greater than that which was determined prior to his involvement.

Mr. Chiplock currently serves as Secretary for the National Association of Shareholder and
Consumer Attorneys (NASCAT). Prior to that, he served as Amicus Committee Chair, and in
that capacity submitted amicus briefs to the U.S. Supreme Court and other appellate courts on
important current cases impacting access to the courts by investors and consumers. He is an
active member of numerous other professional organizations, including Public Justice, the
American Association for Justice, and the American Constitution Society for Law & Policy.

EDUCATION: Stanford Law School (J.D., 2000); Article Review Board, Stanford
Environmental Law Journal; Recipient, Keck Award for Public Service; Columbia University
(B.A., summa cum laude, 1994); Phi Beta Kappa.

BAR ADMISSIONS: New York ; U.S. Supreme Court; U.S. District Court, Southern District of
New York; U.S. District Court, Eastern District of New York; U.S. District Court, District of
Colorado; U.S. Court of Appeals for the Second Circuit; U.S. Court of Appeals for the Third
Circuit; U.S. Court of Appeals for the Sixth Circuit.

NICHOLAS DIAMAND is a partner in Lieff Cabraser’s New York office with a practice
focused on domestic and international securities fraud cases, digital privacy, and consumer fraud.

His past and current case work concerning securities and financial fraud includes litigation
against Danske, Steinhoff, Facebook, AIG, Bank of New York Mellon, and Bank of America.

Mr. Diamand’s present and past case work concerning consumer fraud includes digital privacy
litigation against Google, Facebook, LinkedIn, and Sony, among others. He acts on behalf of
children and their parents in data breach litigation against Disney, Viacom and other online game
and app producers alleging violations of unlawful export, exploitation, and monetization of
children’s personal information from mobile games without parental consent. Mr. Diamand is
also working on consumer litigation against Volkswagen and British Airways as well as
previously having litigated against the nation’s largest banks for their unfair and deceptive
practices to maximize the occurrence of overdraft fees, and against oil companies for the
recovery of gas royalty underpayment claims in which plaintiffs recovered more than $100
million in cash and future benefits.

Mr. Diamand is on the Advisory Council of The Center for Democracy & Technology, and was
Chair of the Consumer Privacy/Data Breach Litigation Group of the American Association for
Justice. He is also on the Board of the Civil Justice Research Initiative at Berkeley Law School.
On a pro bono basis, as part of Trial Lawyers Care (a project of the American Association for
Justice), Mr. Diamand represented several individuals, including an injured firefighter, in appeal
hearings before the September 11th Victim Compensation Fund.

Between 2002 and 2003, Mr. Diamand served as judicial law clerk to then Chief Judge, the
Honorable Edward R. Korman, of the U.S District Court for the Eastern District of New York.




                                                5
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 25 of 107




EDUCATION: Columbia University School of Law (LL.M., Stone Scholar, 2002); College of
Law, London, England (C.P.E.; L.P.C.; Commendation, 1997); Columbia University (B.A.,
magna cum laude, 1992).

BAR ADMISSIONS: England & Wales; New York; U.S. Supreme Court; U.S. District Court for
the District of Colorado; U.S. District Court, Southern, Eastern, and Western Districts of New
York; U.S. Court of Appeals, Seventh Circuit, U.S. Court of Appeals, Ninth Circuit; U.S. Court
of Appeals, Second Circuit.

SHARON M. LEE is a partner at Lieff Cabraser with a practice focused primarily on
representing public and private institutional investors and other investors in securities and
financial fraud litigation matters. She also takes a leading role in evaluating securities matters
and advising the firm’s clients on their claims. Ms. Lee has contributed to the prosecution of a
number of the firm’s securities cases, including actions involving Qwest Communications
International, Inc., Bank of America Corp., Celera Corp., A-Power Energy Generation Systems,
Ltd., BofI Holding, Inc., and Valeant Pharmaceuticals, Inc.

Before joining the firm, Ms. Lee was an attorney at another plaintiffs’ class action law firm in
New York, where she represented investors in securities class actions, shareholder derivative
actions, and other investor litigation.

EDUCATION: St. John’s University School of Law (J.D. 2001); St. John’s University (M.A.
1998); St. John’s University (B.A. 1997)

BAR ADMISSIONS: New York; U.S. District Court, Southern District of New York; U.S.
District Court, Eastern District of New York; Washington State; U.S. District Court, Western
District of Washington.

MICHAEL J. MIARMI is a partner at the firm’s New York office. He devotes his practice
almost entirely to representing individual and institutional investors in securities cases. Among
his recent representations, Mr. Miarmi was a member of the team serving as co-lead counsel for
the customer class in In re Bank of New York Mellon Corp. Foreign Exchange Transactions
Litigation, which achieved settlements totaling $504 million to resolve claims based on The
Bank of New York Mellon’s alleged misconduct in connection with executing foreign exchange
(FX) transactions on behalf of its custodial clients. Mr. Miarmi was also a member of the team
that achieved a $72.5 million settlement to resolve claims arising from The Bank of New York
Mellon’s alleged misconduct with respect to FX conversions for American Depositary Receipt
(ADR) distributions to investors.

Mr. Miarmi was also a member of the team serving as co-lead counsel for a proposed class of
shareholders asserting claims under the federal securities laws against LINN Energy, LLC and
others, based on defendants’ alleged misconduct in overstating key financial metrics, which
artificially inflated the price of the subject securities and resulted in significant losses to
investors. Additionally, for the past several years, Mr. Miarmi has played a central role in
representing The Charles Schwab Corporation and several of its related entities in litigation
arising from alleged fraud by some of the world’s largest financial institutions in setting the




                                                 6
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 26 of 107




London InterBank Offered Rate (LIBOR). Schwab’s cases are included as part of multidistrict
litigation pending in the Southern District of New York.

Mr. Miarmi has published articles on salient issues in securities litigation: See Michael J. Miarmi
and Nicholas Diamand, “Fraud-on-the-Market in a Post-Amgen World,” Trial, Nov. 2013;
Steven E. Fineman and Michael J. Miarmi, “The Basics of Obtaining Class Certification in
Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting Fifth Circuit’s ‘Loss
Causation’ Requirement,” Bloomberg Law Reports, July 5, 2011. Mr. Miarmi has been
recognized by Super Lawyers as a “New York Metro Rising Star” from 2013 through 2018.

EDUCATION: Fordham Law School (J.D., 2005); Yale University (B.A., cum laude, 2000).

BAR ADMISSIONS: New York; U.S. Supreme Court; U.S. District Court, Eastern District of
New York; U.S. District Court, Southern District of New York; U.S. Court of Appeals for the
Second Circuit; U.S. Court of Appeals for the Third Circuit; U.S. Court of Appeals for the Sixth
Circuit; U.S. Court of Appeals for the Eighth Circuit.

DOUGLAS I. CUTHBERTSON is a partner in Lieff Cabraser’s New York office with a
practice focusing on securities and financial fraud, consumer protection, and cybersecurity/data
privacy. Before joining the firm, Mr. Cuthbertson worked as an associate at Debevoise &
Plimpton LLP, where he was involved in civil litigation, including various shareholder and
employment suits. Mr. Cuthbertson also represented a domestic violence survivor facing
malicious prosecution and false arrest suit brought by her abuser in Brooklyn Supreme Court,
and represented an incarcerated individual in cooperation with the Legal Aid Society in a petition
for resentencing under New York’s amended Rockefeller drug laws.

From 2007 to 2009, Mr. Cuthbertson served as a law clerk to the Honorable Magistrate Judge
Andrew J. Peck of the U.S. District Court for the Southern District of New York.

Mr. Cuthbertson is a Board member of the New York Civil Liberties Union.

EDUCATION: Fordham University School of Law (J.D. cum laude, 2007); Bowdoin College
(B.A. summa cum laude, 1999).

BAR ADMISSIONS: New York; U.S. Court of Appeals for the Eleventh Circuit; U.S. Court of
Appeals for the Second Circuit; U.S. Court of Appeals for the Seventh Circuit; U.S. District
Court, District of Connecticut; U.S. District Court, Northern District of New York; U.S. District
Court, Eastern District of New York; U.S. District Court, Southern District of New York; U.S.
District Court, District of Colorado; U.S. District Court, Eastern District of Wisconsin; U.S.
District Court, Western District of Wisconsin; U.S. District Court, Northern District of Illinois.

KATHERINE LUBIN BENSON is a partner in Lieff Cabraser’s San Francisco office, with a
practice focusing on securities and financial fraud, antitrust, and consumer protection. In her
securities practice, Ms. Benson represents institutional investors in asserting federal and state
securities claims. Ms. Benson’s antitrust class action work includes representing plaintiffs in an
antitrust monopolization case relating to sales of a pharmaceutical drug, and a proposed class
action alleging a conspiracy to fix the prices of premiums paid for commercial bail bonds in



                                                 7
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 27 of 107




California. She has previously represented plaintiffs in antitrust class actions focusing on global
price-fixing cartels. Ms. Benson’s practice also includes consumer protection work alongside the
Los Angeles City Attorney’s office, pursuing civil enforcement actions against four retailers for
the pervasive use of false reference prices. Prior to joining Lieff Cabraser, Ms. Benson worked
as an associate at Orrick, Herrington & Sutcliffe in San Francisco, focusing on securities
litigation and regulatory matters, including SEC enforcement actions.

Outside of her case work, Ms. Benson is active in San Francisco Bay Area bar and on non-profit
boards. She serves on the Board of Directors of the Northern District Practice Program, the
CLE-arm of the Northern District of California. Ms. Benson also serves on the Judiciary
Committee of the Bar Association of San Francisco (BASF), and on the Board of East Bay
Community Law Center, a non-profit in Berkeley, California providing legal services to low-
income communities.

EDUCATION: University of California, Berkeley, School of Law (J.D., 2008); University of
California Los Angeles (B.A., cum laude, 2005); Phi Beta Kappa.

BAR ADMISSIONS: California; U.S. Court of Appeals, Ninth Circuit; U.S. District Court,
Northern District of California; U.S. District Court, Southern District of California; U.S. District
Court, Central District of California.




                                                 8
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 28 of 107




                                         ASSOCIATES

JOHN T. NICOLAOU is an associate in Lieff Cabraser’s New York office working on
securities and consumer protection matters. Prior to joining the firm in 2017, Mr. Nicolaou was
an associate at Boies Schiller Flexner LLP. While at Boies Schiller Flexner, Mr. Nicolaou was
part of the team that successfully represented attorney Paul Napoli in an arbitration against his
former partner Marc Bern regarding a multi-million dollar breach-of-contract claim. Mr.
Nicolaou was also a core member of the team that defended Pacific Investment Management
Company LLC (PIMCO) against a billion dollar breach-of-contract and employment lawsuit by
its former Chief Investment Officer, Bill Gross. His other cases at Boies Schiller Flexner
included a variety of antitrust, fraud, and breach-of-contract matters.

EDUCATION: Columbia Law School (J.D., 2012); Northwestern University (M.A., 2009);
Vanderbilt University (B.A., summa cum laude, 2008).

BAR ADMISSIONS: New York.

MIKE SHEEN is an associate in Lieff Cabraser Heimann and Bernstein LLP’s San Francisco
office with a practice centering on securities and financial fraud, antitrust, and consumer fraud
matters. Prior to joining the firm in 2018, Mr. Sheen served as a law clerk to the Honorable Dale
A. Drozd of the U.S. District Court for the Eastern District of California. He was also an
associate at Milbank, Tweed, Hadley & McCloy LLP, where his practice focused on intellectual
property and commercial litigation.

EDUCATION: University of California, Berkeley, School of Law (J.D., 2012); University of
California, Berkeley (B.A., 2004).

BAR ADMISSIONS: California; U.S. District Court, Northern District of California; U.S.
District Court, Southern District of California; U.S. Court of Appeals, Ninth Circuit; U.S. Court
of Appeals, Federal Circuit.

SEAN A. PETTERSON is an associate in Lieff Cabraser’s New York office. Prior to joining
the firm, Mr. Petterson was an associate at Boies Schiller Flexner, LLP. While at Boies Schiller,
Mr. Petterson worked on global white-collar investigations and complex contractual disputes.
As a summer associate, he was a member of an antitrust trial brought by the Department of
Justice against American Express. As a law student at NYU, he worked as an extern with the
Southern District of New York Civil Division and was an intern with the New York Civil
Liberties Union.

EDUCATION: New York University School of Law (J.D., 2015); Brandeis University (B.A.,
summa cum laude, 2011).

BAR ADMISSIONS: New York; U.S. District Court, Eastern District of New York; U.S.
District Court, Southern District of New York.




                                                9
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 29 of 107




EVAN J. BALLAN is an associate in Lieff Cabraser’s San Francisco office. While at Lieff
Cabraser, Mr. Ballan has been involved in several complex litigations, including recently
obtaining preliminary approval of a class action settlement on behalf of women who suffered
violence, abuse, and harassment by a gynecologist at the University of Southern California. He
also represents individuals and small businesses harmed in the 2017 and 2018 California
wildfires in state and bankruptcy court. Before joining the firm, Mr. Ballan clerked for the
Honorable Albert Diaz of the U.S. Court of Appeals for the Fourth Circuit. In law school, Mr.
Ballan served as a Student Attorney in the Michigan Innocence Clinic, where he represented
individuals in wrongful conviction cases. Prior to law school, Mr. Ballan worked at the Public
Defender Service for the District of Columbia and at a law firm representing whistleblowers in
the healthcare and pharmaceutical industries.

EDUCATION: University of Michigan Law School (J.D., magna cum laude, Order of the Coif,
2017); McGill University (B.A., 2010).

BAR ADMISSIONS: California; U.S. Court of Appeals, Fourth Circuit; U.S. District Court,
Northern District of California.

                                    STAFF ATTORNEYS

ABBY BILKISS is a staff attorney who has been with Lieff Cabraser for six years and has
worked on numerous complex class action matters, including noteworthy cases involving
Navistar and Charles Schwab. Prior to joining the firm in 2013, she worked in corporate
litigation, including for clients such as Google and Oracle. Previously, she was a land use and
municipal law attorney, advising cities and public agencies in land use, zoning, planning,
environmental, and development issues.

EDUCATION: University of California, Berkeley (MA, City and Regional Planning, 2007);
Willamette University (B.S., 2000); University of California, Hastings College of the Law (J.D.,
2003).

BAR ADMISSIONS: California.

BRITT A. CIBULKA is a staff attorney at Lieff Cabraser. Prior to joining the firm, Ms.
Cibulka was a Senior Staff Associate at Bleichmar, Fonti and Auld, where she worked primarily
on antitrust litigation. Previously, she was an attorney at Wilson, Sonsini, Goodrich & Rosati
and on contract at Google, Inc. and Morrison & Forester, where her work focused on discovery
and privilege issues in M&A, patent and securities litigation. She has been a member of several
trial teams, including the successful defense of In Re JDS Uniphase Securities Litigation.

EDUCATION: Kalamazoo College (B.A., 1991); Northwestern University School of Law (J.D.,
1999).

BAR ADMISSIONS: California.




                                               10
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 30 of 107




CAMERON SAUNDERS is a staff attorney at Lieff Cabraser, specializing in document review
and analysis. Ms. Saunders has worked on numerous matters with the firm, including In re
Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prods. Liab. Litig., MDL No. 2672 CRB
(JSC) (N.D. Cal.), Ossola v. Am. Express Co., No. 1:13-CV-4836 (N.D. Ill.), and Biotechnology
Value Fund v. Celera Corp., No. CV-13-3248-WHA-DMR (N.D. Cal.).

EDUCATION: California Polytechnic State University at San Luis Obispo (B.S., 2001); Golden
Gate University School of Law (J.D., LL.M. 2006).

BAR ADMISSIONS: California.

COLEEN LIEBMANN is a staff attorney at Lieff Cabraser and has worked on numerous
complex securities litigations during her years at the law firm, including in the banking,
pharmaceutical and automotive industries. Prior to joining the firm, she worked as an
investigator for various intergovernmental agencies such as the World Bank, and the
International Fund for Agricultural Development of the United Nations, looking into allegations
of fraud and corruption within the operations of the agencies.

EDUCATION: University of the Pacific (B.A., 1992); University of San Francisco (J.D., 2003);
American University, Washington College of Law (LL.M., 2004).

BAR ADMISSIONS: California.

ELLA KRAINSKY is a staff attorney at Lieff Cabraser. Prior to joining the firm in 2017, Ms.
Krainsky was a staff attorney at the Federal Trade Commission, where she investigated deceptive
marketing cases. Previously, Ms. Krainsky was an Attorney Advisor to Federal Trade
Commissioner William E. Kovacic. Ms. Krainsky was also an appellate attorney and an attorney
advisor with the U.S. Department of Veterans Affairs.

EDUCATION: Georgetown University, School of Foreign Service (B.S., 1997); The George
Washington University Law School (J.D. 2001).

BAR ADMISSIONS: California; Washington, D.C.

JAE PARK is a staff attorney in the San Francisco office of Lieff Cabraser, where she has
worked on numerous complex litigation matters. Previously she was a contract attorney for a
Fortune 100 company and an Equal Justice Works/Americorps Fellow at the Asian Pacific
American Legal Center.

EDUCATION: University of Texas at Austin (B.S. 1999); University of Pennsylvania School of
Law (J.D., 2005).

BAR ADMISSIONS: California.




                                              11
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 31 of 107




JASON KIM is a staff attorney at Lieff Cabraser who has worked on numerous complex
multidistrict litigation matters during his eight years at Lieff Cabraser, including notable cases
such as the Takata Airbag MDL, the Bank of NY Mellon MDL, and the Opioids MDL.

EDUCATION: University of California, Davis (B.A., 2002); Thomas Jefferson School of Law
(J.D., 2009).

BAR ADMISSIONS: California.

JERRY SHINDELBOWER is a staff attorney at Lieff Cabraser who has worked on numerous
complex securities litigation matters during his four years at the law firm, including The Charles
Schwab Corporation v. Banc of America Securities, et al., Biotechnology Value Fund, L.P., et al.
v. Celera Corp., et al., and Hong Leong Finance Limited (Singapore) v. Morgan Stanley, et al.
Mr. Shindelbower previously worked on assignment for Morgan Stanley and Cooley, LLP, and
as an associate attorney with Finnegan, Marks, Theofel, & Desmond and Farber and Company
Attorneys.

EDUCATION: University of California, Davis (B.A., 2006); Golden Gate University School of
Law (J.D., 2011).

BAR ADMISSIONS: California.

JONATHAN ZAUL is a staff attorney who has worked at Lieff Cabraser for over six years on
complex litigation matters in the practice areas of Antitrust/IP, Securities and Financial Fraud,
and Economic Injury Product Defect.

EDUCATION: University of California, Berkeley (B.A., 2004); University of San Francisco,
(J.D., 2009).

BAR ADMISSIONS: California.

KELLY GRALEWSKI is a staff attorney at Lieff Cabraser. In her ten years with the law firm,
she has worked on numerous complex litigation cases, including cases alleging misconduct by
financial services companies, such as In re Bank of New York Mellon Corp. Forex Transactions
Litigation, as well as other high-profile cases such as In Re: National Prescription Opiate
Litigation, In Re: Chrysler-Dodge-Jeep ‘EcoDiesel’ Marketing, Sales Practices, and Products
Liability Litigation, In Re: Volkswagen ‘Clean Diesel’ Marketing, Sales Practices, and Products
Liability Litigation, In Re: Takata Airbag Products Liability Litigation, Pro-Sys Consultants Ltd.
et al v. Microsoft Corporation et al., and In Re: Checking Account Overdraft Litigation.

EDUCATION: California State University, Chico (B.A. and B.S., 1991); California Western
School of Law (J.D., 1997).

BAR ADMISSIONS: California.




                                                 12
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 32 of 107




LEAH NUTTING has worked as a staff attorney on securities litigation and complex securities
class action matters at Lieff Cabraser, including In re Bank of New York Mellon Corp. Forex
Transactions Litigation. Prior to joining Lieff Cabraser, Ms. Nutting worked as a contract
attorney on complex litigation matters, including an SEC investigation and investigations
regarding securities law compliance. Previously, she was an associate at Orrick, Herrington &
Sutcliffe LLP, where she worked on securities class actions and securities litigation, and was an
associate at Clifford Chance LLP, where she worked on securities class actions and SEC
investigations.

EDUCATION: University of California, Berkeley (B.A. 1999); Harvard Law School (J.D.
2002).

BAR ADMISSIONS: California.

LINDSAY CARR is a staff attorney at Lieff Cabraser who has worked on the firm’s cases
against GM and Wells Fargo. Ms. Carr also managed a document review team of over 40
individuals from multiple firms in litigation against Volkswagen over its diesel emissions
cheating. Prior to joining the firm, Ms. Carr worked as a Discovery Attorney at Google, where
she represented Google and its subsidiaries in a wide variety of commercial litigation, including
contract disputes, antitrust and patent infringement cases in the U.S. and abroad. In addition, she
managed a document review team of over 100 people, including developing case and skill
training for various contract attorneys.

EDUCATION: California State University Monterey Bay (B.S., 2005); Tulane University Law
School (J.D., 2008).

BAR ADMISSIONS: California.

MARISSA OH is a staff attorney at Lieff Cabraser. Ms. Oh has worked on numerous other
complex securities litigation matters, including In re The Bank of N.Y. Mellon Corp. Forex
Transactions Litigation. Prior to joining Lieff Cabraser, she worked with various law firms,
including as an associate in the securities litigation and employment departments at Orrick,
Herrington & Sutcliffe.

EDUCATION: Rice University (B.A, 1999); Stanford Law School (J.D., 2004).

BAR ADMISSIONS: California.

MICHELLE BAKER is a staff attorney at Lieff Cabraser. Prior to joining the firm, Ms. Baker
worked as an attorney with other law firms on complex litigation, including as an associate at
Rogers Joseph O’Donnell.

EDUCATION: University of California, San Diego (B.A., 1998); University of California,
Hastings College of the Law (J.D., 2003).

BAR ADMISSIONS: California.




                                                13
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 33 of 107




PHIANH NGUYEN is a staff attorney who has been with Lieff Cabraser since 2013. She has
been involved in many of the firm’s most important cases, conducting document review,
preparing deposition materials, and compiling and cross-referencing materials for expert’s
reports. Ms. Nguyen’s case work at the firm has ranged from large-scale consumer data
breaches to diesel car emission scandals to residential mortgage securities fraud. Ms. Nguyen
also has a specialization in Intellectual Property and has worked on patent cases on behalf of
Google.

EDUCATION: University of Florida (B.S. 2003); Golden Gate University Law School (J.D.
2008).

BAR ADMISSIONS: California.

RYAN STURTEVANT has been a staff attorney with Lieff Cabraser since 2013. During his
tenure, Mr. Sturtevant has been part of the team that litigated many of the firm’s most significant
cases. To date, these cases have recovered in excess of $15 billion for Lieff Cabraser’s clients.
Mr. Sturtevant is part of the team in the Volkswagen “Clean Diesel” multidistrict litigation, in
which plaintiffs allege that Volkswagen intentionally and systematically cheated its customers,
lied to the government, and misled the public about the emissions of its diesel engine vehicles
sold under the Volkswagen, Audi and Porsche brands. Mr. Sturtevant also is a member of team
in the Takata exploding airbag nationwide class action. His work also has included representing
The Charles Schwab Corp. in the Mortgage Backed Securities line of cases.

EDUCATION: University of California, Hastings (J.D. 2005); University of California, Santa
Barbara (M.A., 2003; B.A., 2001).

BAR ADMISSIONS: California.

YUN SWENSON is a staff attorney at Lieff Cabraser. Ms. Swenson has worked on a number of
complex litigation cases, including In re Nat’l Prescription Opiate Litig., In re Restasis
(Cyclosporine Ophthalmic Emulsion) Antitrust Litig., Hosp. Auth. of Metro. Gov’t of Nashville
and Davidson Cnty., Tenn. v. Momenta Pharm., Inc. et al., and over ten class actions under the
Telephone Consumer Protection Act (“TCPA”).

EDUCATION: University of California, Berkeley (B.A., 1998), Cornell Law School, Cornell
Journal of Law and Public Policy, General Editor, 2002-2003 (J.D., 2003).

BAR ADMISSIONS: California.




                                                14
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 34 of 107




                                 CONTRACT ATTORNEYS

ANDREEA MICLUT was a contract attorney at Lieff Cabraser during the litigation. Prior to
joining the firm, she was a project manager and attorney working on numerous patent
infringement litigation matters. As of January 2019, Ms. Miclut is a staff attorney at Lieff
Cabraser.

EDUCATION: University of California at Berkeley (B.A., 2004); Golden Gate University
School of Law (J.D., 2007).

BAR ADMISSIONS: California.

DENNY KIM was a contract attorney at Lieff Cabraser during the litigation. He has worked on
numerous class action matters at Lieff Cabraser, including In re Volkswagen “Clean Diesel”
MDL, In re Takata Airbag Product Liability Litigation, In re Chrysler-Dodge-Jeep EcoDiesel
Marketing, Sales Practices, and Products Liability Litigation, and In re National Prescription
Opiate Litigation. Prior to joining the firm, Mr. Kim worked on a variety of other complex
litigations, as well as working for the California Parole Advocacy Program representing clients
in parole violation hearings. Mr. Kim began his legal career as a Deputy Public Defender in
Kern County. As of January 2019, Mr. Kim is a staff attorney at Lieff Cabraser.

EDUCATION: University of California, Berkeley (B.A., 1996); University of San Diego, School
of Law (J.D., 2005).

BAR ADMISSIONS: California.

                                        LAW CLERKS

AISHA SAAD was a law clerk at Lieff Cabraser during the summer of 2017. While at the firm,
Ms. Saad performed work under the supervision of and at the direction of partners and associates
on the case. Ms. Saad will return to Lieff Cabraser as an associate attorney in the Fall of 2020.

EDUCATION: Yale Law School (J.D., 2018); University of Oxford (DPhil, 2013; MPhil, 2011);
University of North Carolina, Chapel Hill (B.A., 2009).

RACHEL GREEN was a law clerk at Lieff Cabraser during the summer of 2018. While at the
firm, Ms. Green performed work under the supervision of and at the direction of partners and
associates on the case. Ms. Green will return to Lieff Cabraser as an associate attorney in
September 2019.

EDUCATION: Stanford University Law School (J.D., 2019); Queen’s University Belfast (M.A.,
2016); Indiana University Bloomington (B.A., 2015).




                                               15
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 35 of 107




                               PARALEGALS/CASE CLERKS

ALEXANDER ZANE has worked on many securities litigation matters in his eight years
supporting the securities litigation practice at Lieff Cabraser, including BlackRock Global
Allocation Fund, Inc., et al. v. Valeant Pharmaceuticals International, Inc., et al., Normand, et
al. v. Bank of New York Mellon Corp., In re: BofI Holding, Inc. Securities Litigation, Janus
Overseas Fund, et al. v. Petróleo Brasileiro S.A. – Petrobras, et al., Nuveen Dividend Value
Fund (f/k/a Nuveen Equity Income Fund) v. Merck & Co., Inc., et al., Biotechnology Value Fund,
L.P., et al. v. Celera Corp., et al., In re: Facebook, Inc. IPO Sec. And Deriv. Litig., In re
Diamond Foods, Inc., Securities Litigation, The Charles Schwab Corp. v. BNP Paribas Sec.
Corp., et al., and In re A-Power Energy Generation Systems, Ltd. Securities Litigation. Prior to
joining the firm in 2005, Mr. Zane served as a head teaching assistant for the department of
philosophy at Stanford University.

EDUCATION: Stanford University (B.A., 2002); Stanford University (M.A., 2005).

BRIAN TROXEL is one of the firm’s most senior and experienced paralegals. Mr. Troxel has
been a key member of the firm’s antitrust practice group since 2008. During that time, Mr.
Troxel has been the crucial glue holding together the firm’s work in major matters such as TFT-
LCD Antitrust, In re Ciprofloxacin Antitrust Litigation, and Lithium Ion Batteries Antitrust
Litigation. In Batteries, Mr. Troxel is recognized outside the firm as a paralegal of exceptional
acumen and experience. The Bar Association of San Francisco named him “Paralegal of the
Year” in 2016.

EDUCATION: University of Oregon (B.A., 1997).

ELIZABETH KEENLEY is a senior paralegal who has worked on numerous complex matters
including antitrust and discrimination class actions and ERISA cases in her three years at Lieff
Cabraser and eleven years as an employment litigation paralegal, among them Seaman v. Duke
University, Strauch v. Computer Sciences Corporation, Chen-Oster v. Goldman Sachs and Neil
v. Zell. Prior to joining Lieff Cabraser in 2016, Elizabeth worked as a paralegal for Lewis,
Feinberg, Lee, Renaker & Jackson, P.C.

EDUCATION: University of California at Santa Barbara (B.A., 2009).

RICHARD TEXIER is one of Lieff Cabraser’s most senior and experienced paralegals. Mr.
Texier has worked on numerous securities litigation matters, multi district litigation tort matters,
derivative matters, employment, consumer protection and toxic tort actions in his eighteen years
with Lieff Cabraser, including In Re Broadcom Corp Derivative Litigation; The Charles Schwab
Corp. v. BNP Paribas Sec. Corp; The Charles Schwab Corp. v. J.P. Morgan Sec., Inc.; The
Charles Schwab Corp. v. J.P. Morgan Sec., Inc.; The Charles Schwab Corp. v. Banc of America
Sec. LLC; In re Bank of New York Mellon Corp. Foreign Exchange Transactions Litigation;
Biotechnology Value Fund, L.P. v. Celera Corp; In re A-Power Energy Generation Systems, Ltd.
Securities Litigation; In Re: Bextra and Celebrex Marketing Sales Practices and Product
Liability Litigation; In re Guidant Implantable Defibrillators Products Liability Litigation;
Blood Factor VIII And Factor IX Litigation; In Re: Diamond Foods Securities Litigation;
Chevron Fire Cases; In re National Security Agency Telecommunications Records Litigation;



                                                16
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 36 of 107




Hepting v. AT&T Corp.; In re Network Associates, Inc. Securities Litigation; In re A-Power
Energy Generation Systems, Ltd. Securities Litigation; Toms River Childhood Cancer Incidents;
West v. G&H Seed Co., et al.; Church v. Consolidated Freightways; Thompson v. WFS
Financial; Pakeman v. American Honda Finance Corporation; Herra v. Toyota Motor Credit
Corporation.

EDUCATION: University of Maine (B.S., 1990); University of California Los Angeles
Extension, Attorney Assistant Training Program Certificate in Litigation, 1996. Offered in
cooperation with UCLA Law School and approved by the American Bar Association.

TODD CARNAM was a senior paralegal and researcher at Lieff Cabraser with over fifteen
years of litigation experience.

EDUCATION: University of Michigan (M.A. 2005); Williams College (B.A., 2000).

CHRISTOPHER MUNOZ has previously worked on personal injury/mass tort litigation. Prior
to joining the firm in 2018, Mr. Munoz was a legal assistant at Milstein Jackson Fairchild &
Wade, LLP managing various cases in the personal injury area.

EDUCATION: University of California, Davis (B.A. 2015).

HANNAH SELHORST has worked as a paralegal on a variety of different cases in her nearly
two years with Lieff Cabraser, including consumer, product defect, and securities cases.

EDUCATION: University of California, Berkeley (B.A. 2016).

AIDAN BROWN is a paralegal at Lieff Cabraser who has worked on the Wells Fargo derivative
action as well as several defective products matters. Prior to joining the firm in 2018, Ms.
Brown was an intern at the California Northern Probation Office in San Francisco, CA.

EDUCATION: University of California, Berkeley (B.A., 2018).

                            LITIGATION SUPPORT/RESEARCH

KIRTI DUGAR is a financial analyst who has served as the head of Lieff Cabraser’s Litigation
Support department since 2005. Mr. Dugar has over 40 years of combined relevant experience
in both law and economics. He has coordinated over a dozen trials, mock trials and arbitrations;
works closely with Lieff Cabraser’s lead trial partner, Richard Heimann, and other senior
partners at the firm; and assists in all phases of litigation—from pre-filing research and analysis
through document review, deposition preparation to mediation and trials. Mr. Dugar has
extensive knowledge of the federal securities laws; is proficient in economic and risk analysis;
has advanced quantitative skills; and has extensive direct experience in financial markets,
including international capital markets and related derivatives. From 1974 to 1992, Mr. Dugar
was a Trading advisor in bonds, stocks, commodities, futures & options with financial
institutions in Mumbai and Chicago. Mr. Dugar’s expertise has supported successful outcomes
in numerous securities and other cases at Lieff Cabraser. From 1992 to 1999, Mr. Dugar was a
Litigation Paralegal at the Law Offices of Peter E. Sitkin (Trial Advocacy Professor at Hastings
College of the Law, University of California) in Emeryville, CA. Mr. Dugar joined Lieff


                                                17
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 37 of 107




Cabraser in 1999. As the head of the firm’s Litigation Support Department, Mr. Dugar
supervises and manages the setting up and maintenance of document review databases of the
firm numerous cases, including implementation of Technology Assisted Review (‘TAR”) and
needs relating to ESI.

EDUCATION: University of Delhi (B.A., Economics).

ANIL NAMIBAR, has worked in the Securities Fraud practice group and on other financial
case-related matters during his eight years at Lieff Cabraser as a financial analyst. He has
developed, under the chief financial analyst, extensive various financial modeling and economic
damages analysis for fraud on the market and 10b5 legal claims for several securities litigation
cases including BNYM Mellon, FX, LIBOR, Petrobras, Valeant Pharmaceutical, and
Volkswagen AG, on behalf of several large noteworthy pension funds and private institutional
clientele. Prior to joining the firm, Mr. Nambiar was employed at Charles Schwab as a Finance
Manager in their Enterprise Finance unit and other financial related roles in private wealth
management. He is a certified professional Bloomberg end-user.

EDUCATION: University of Southern California (B.S. 2010).

ANTHONY GRANT has worked as a Litigation Support Specialist at Lieff Cabraser for twelve
years. In addition to his duties with assisting the Litigation Support team in processing and
hosting ESI productions, he also assists in preparing demonstratives for use with court room
presentations. Mr. Grant has a combined seventeen years of experience in the fields of e-
discovery and courtroom trial presentation. Before coming to Lieff Cabraser, he worked as a
Litigation Support Specialist at Damrell, Nelson, Schrimp, Pallios, & Silva for five years.

EDUCATION: Academy of Art, San Francisco, California (cum laude).

FAWAD RAHIMI currently works as a Litigation Support Assistant at Lieff Cabraser.

EDUCATION: The Kabul University of Afghanistan (Bachelor in Law, 2011).

MAJOR MUGRAGE is a senior paralegal at Lieff Cabraser. Mr. Mugrage has several years’
experience supporting trial software, demonstratives and presentations as well as all aspects of
electronic discovery databases and programs.

MARGIE CALANGIAN is a Litigation Support Specialist at Lieff Cabraser. She has five
years of experience with the administration of the document database platform Relativity. Ms.
Calangian worked for several years in legal services in San Francisco as a Senior Project
Engineer prior to joining the Lieff Cabraser.

EDUCATION: Philippine School of Business Administration (B.S. 2011).

RENEE MUKHERJI is a law librarian in Lieff Cabraser’s San Francisco office. Ms. Mukherji
has over 25 years of librarian experience in various law firms in the San Francisco Bay Area.

EDUCATION: University of California at Santa Barbara (B.A. 1994); University of Illinois at
Urbana-Champaign (M.S. 2004).


                                                18
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 38 of 107




RICHARD ANTHONY is a Litigation Support Specialist at Lieff Cabraser. Mr. Anthony
worked previously as a Senior Paralegal and Legal Researcher.

EDUCATION: University of California, Santa Cruz (B.A., 1990); University of California, San
Diego (M.A., 1995).

NIKKI BELUSHKO BARROWS is a research assistant at Lieff Cabraser. She is a licensed
attorney in the state of California with 18 years of experience working in law firms.

EDUCATION: of Massachusetts, Amherst (B.A., cum laude, 2000); University of San Francisco
- School of Law, (J.D., 2004).

JESSICA MELTSER was a research assistant at Lieff Cabraser.

EDUCATION: University of San Francisco School of Law (J.D., 2016); University of
California, Los Angeles (B.A.).

1778187.3




                                             19
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 39 of 107




              EXHIBIT 4
                                                               Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 40 of 107
                                                                                    In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                           Exhibit 4
                                                                                                           Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                      Category Lodestar Chart by Timekeeper and Month
                                                                                                                   Inception-June 10, 2019

                                              Category Codes


                                              1. Investigations and Fact Research                                                                                            6. Legal research & writing, drafting pleadings, briefing motions
                                              2. Plaintiff-side document review                                                                                              7. Court appearances and prep/follow-up
                                              3. Defendant/third party document review                                                                                       8. Lit strategy, correspondence w/defendants, & case mgmt
                                              4. Other discovery work - memos, correspondence, meet & confers                                                                9. Mediation/Settlement, settlement administration
                                              5. Depositions; preparation and support of same                                                                                10. Expert work/consultations

                                                                                                                                                                                               TOTAL SUM OF                              LODESTAR AT                             LODESTAR AT
         TIMEKEEPER              Month             1              2                 3             4             5           6            7           8           9                 10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE      CURRENT RATE
HEIMANN, RICHARD - PARTNER                                                                                                                                                                                407.00                                 422,932.50                           437,525.00
                              October 2016              0.90                                                                                                                                                  0.90          $1,000.00              $900.00          $1,075.00            $967.50
                             November 2016                                                                                                                1.10                                                1.10          $1,000.00             $1,100.00         $1,075.00          $1,182.50
                              January 2017                                                                                       1.10         5.80        4.40                                               11.30          $1,025.00            $11,582.50         $1,075.00         $12,147.50
                             February 2017                                                                                      22.50         5.30        3.10                                               30.90          $1,025.00            $31,672.50         $1,075.00         $33,217.50
                               March 2017                                                                                        2.80         0.40        0.40                                                3.60          $1,025.00             $3,690.00         $1,075.00          $3,870.00
                               April 2017               6.90                                                                    10.10                     0.40                                               17.40          $1,025.00            $17,835.00         $1,075.00         $18,705.00
                               May 2017                                                                                         14.80        12.10        7.90        0.80                                   35.60          $1,025.00            $36,490.00         $1,075.00         $38,270.00
                               June 2017                1.00                                                                     1.30                     0.90        3.10                                    6.30          $1,025.00             $6,457.50         $1,075.00          $6,772.50
                               July 2017                2.60                            3.20                                     0.90         6.70        0.20       12.10                                   25.70          $1,025.00            $26,342.50         $1,075.00         $27,627.50
                              August 2017                                                                                                                            45.50                                   45.50          $1,025.00            $46,637.50         $1,075.00         $48,912.50
                             September 2017                                                                                                   0.80                    4.10                                    4.90          $1,025.00             $5,022.50         $1,075.00          $5,267.50
                              October 2017                                                                                       1.00         2.20        4.70       22.60                                   30.50          $1,025.00            $31,262.50         $1,075.00         $32,787.50
                             November 2017                                                                                       2.20         1.20        2.60                                                6.00          $1,025.00             $6,150.00         $1,075.00          $6,450.00
                             December 2017                                                             0.90                      2.40                                                                         3.30          $1,025.00             $3,382.50         $1,075.00          $3,547.50
                              January 2018                                                             0.50                      2.70         1.20        1.70                                                6.10          $1,050.00             $6,405.00         $1,075.00          $6,557.50
                             February 2018                                                             0.60                      5.20                                                                         5.80          $1,050.00             $6,090.00         $1,075.00          $6,235.00
                               March 2018                                                                                        1.90                                                                         1.90          $1,050.00             $1,995.00         $1,075.00          $2,042.50
                               April 2018                                                                                        1.70         6.30        0.70                                                8.70          $1,050.00             $9,135.00         $1,075.00          $9,352.50
                               May 2018                                                                0.20                      2.70                     2.60                                                5.50          $1,050.00             $5,775.00         $1,075.00          $5,912.50
                               June 2018                                                0.40                                                              0.50        0.20                                    1.10          $1,050.00             $1,155.00         $1,075.00          $1,182.50
                               July 2018                                                                                                      1.00        2.70        1.00                                    4.70          $1,050.00             $4,935.00         $1,075.00          $5,052.50
                              August 2018                                                                                        0.40                                 0.50                                    0.90          $1,050.00              $945.00          $1,075.00            $967.50
                             September 2018                                                                                      3.10                                30.20                                   33.30          $1,050.00            $34,965.00         $1,075.00         $35,797.50
                              October 2018                                                                                                    1.60        0.30       28.00                                   29.90          $1,050.00            $31,395.00         $1,075.00         $32,142.50
                             November 2018                                                                          3.20                                              6.40                                    9.60          $1,050.00            $10,080.00         $1,075.00         $10,320.00
                             December 2018                                                                                                                           28.20                                   28.20          $1,050.00            $29,610.00         $1,075.00         $30,315.00
                              January 2019                                                                                                                           10.30                                   10.30          $1,075.00            $11,072.50         $1,075.00         $11,072.50
                             February 2019                                                                                                                           22.60                                   22.60          $1,075.00            $24,295.00         $1,075.00         $24,295.00
                               March 2019                                                                                                                             6.00                                    6.00          $1,075.00             $6,450.00         $1,075.00          $6,450.00
                               April 2019                                                                                                                             2.20                                    2.20          $1,075.00             $2,365.00         $1,075.00          $2,365.00
                               May 2019                                                                                                                               7.20                                    7.20          $1,075.00             $7,740.00         $1,075.00          $7,740.00
FINEMAN, STEVEN - PARTNER                                                                                                                                                                                    19.60                                17,347.50                            18,620.00
                             November 2016                                                                                       7.20                     3.10                                               10.30            $875.00             $9,012.50          $950.00           $9,785.00
                             December 2016                                                                                       2.20                                                                         2.20            $875.00             $1,925.00          $950.00           $2,090.00
                              January 2017                                                                                                                1.70                                                1.70            $900.00             $1,530.00          $950.00           $1,615.00
                             February 2017                                                                                                                0.50                                                0.50            $900.00              $450.00           $950.00             $475.00
                               May 2017                                                                                                       0.90                                                            0.90            $900.00              $810.00           $950.00             $855.00
                               July 2017                                                                                                                  0.70                          0.70                  1.40            $900.00             $1,260.00          $950.00           $1,330.00
                              August 2017                                                                                                                             0.50                                    0.50            $900.00              $450.00           $950.00             $475.00
                              October 2017                                                                                                    0.70                                                            0.70            $900.00              $630.00           $950.00             $665.00
                             November 2017                                                                                       0.60                                                                         0.60            $900.00              $540.00           $950.00             $570.00
                             February 2018                                                                                                                0.50                                                0.50            $925.00              $462.50           $950.00             $475.00
                               July 2018                                                                                                                                                0.30                  0.30            $925.00              $277.50           $950.00             $285.00
DERMODY, KELLY - PARTNER                                                                                                                                                                                     11.40                                 9,690.00                            10,260.00
                              January 2017                                                                                       0.50         7.50        1.80                                                9.80            $850.00             $8,330.00          $900.00           $8,820.00
                               May 2017                                                                                                                   1.60                                                1.60            $850.00             $1,360.00          $900.00           $1,440.00
BENSON, KATHERINE LUBIN -
                                                                                                                                                                                                        1,906.20                                 999,182.00                          1,060,827.00
PARTNER
                              October 2016                                                                                      20.70                                                                        20.70            $485.00            $10,039.50          $485.00          $10,039.50
                             November 2016                                                                                      27.90                     2.80                                               30.70            $485.00            $14,889.50          $485.00          $14,889.50
                             December 2016                                                                                      37.20                                                                        37.20            $485.00            $18,042.00          $485.00          $18,042.00
                              January 2017              0.50                                                                    25.30        10.90       42.40                                               79.10            $510.00            $40,341.00          $560.00          $44,296.00
                             February 2017             14.70                                                                    92.20         8.10       22.40                                            137.40              $510.00            $70,074.00          $560.00          $76,944.00
                               March 2017                                                                                       35.60                     1.80                                               37.40            $510.00            $19,074.00          $560.00          $20,944.00
                                                               Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 41 of 107
                                                                                    In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                           Exhibit 4
                                                                                                           Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                      Category Lodestar Chart by Timekeeper and Month
                                                                                                                   Inception-June 10, 2019

                                              Category Codes


                                              1. Investigations and Fact Research                                                                                            6. Legal research & writing, drafting pleadings, briefing motions
                                              2. Plaintiff-side document review                                                                                              7. Court appearances and prep/follow-up
                                              3. Defendant/third party document review                                                                                       8. Lit strategy, correspondence w/defendants, & case mgmt
                                              4. Other discovery work - memos, correspondence, meet & confers                                                                9. Mediation/Settlement, settlement administration
                                              5. Depositions; preparation and support of same                                                                                10. Expert work/consultations

                                                                                                                                                                                               TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
         TIMEKEEPER              Month             1              2                 3             4             5           6            7           8           9                 10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
                               April 2017              16.70                                                                    50.80         4.00        3.60                                               75.10            $510.00            $38,301.00          $560.00         $42,056.00
                               May 2017                 0.60                                                                     9.30        39.70       42.40                                               92.00            $510.00            $46,920.00          $560.00         $51,520.00
                               June 2017                                                                                        13.80                    50.20       11.50                                   75.50            $510.00            $38,505.00          $560.00         $42,280.00
                               July 2017                                                                                        16.10         6.80       12.80       37.30              1.30                 74.30            $510.00            $37,893.00          $560.00         $41,608.00
                              August 2017                                                                                                     1.20                   71.00                                   72.20            $510.00            $36,822.00          $560.00         $40,432.00
                             September 2017                                                            9.60                                               8.60       26.50                                   44.70            $510.00            $22,797.00          $560.00         $25,032.00
                              October 2017                                                             4.80                      3.70         3.00       28.00       32.20                                   71.70            $510.00            $36,567.00          $560.00         $40,152.00
                             November 2017              0.90                                           4.60                      1.20         1.40       17.20                                               25.30            $510.00            $12,903.00          $560.00         $14,168.00
                             December 2017              1.30                                           3.80                                              18.80                                               23.90            $510.00            $12,189.00          $560.00         $13,384.00
                              January 2018                                                             7.00                     17.90         4.70       35.90                                               65.50            $535.00            $35,042.50          $560.00         $36,680.00
                             February 2018                                              2.00           4.10                      5.00                    22.00                                               33.10            $535.00            $17,708.50          $560.00         $18,536.00
                               March 2018               0.60                            3.20           4.70                     17.60                    31.00                                               57.10            $535.00            $30,548.50          $560.00         $31,976.00
                               April 2018                                                              2.40                     20.90         9.40       26.10                                               58.80            $535.00            $31,458.00          $560.00         $32,928.00
                               May 2018                 0.70                                           3.00                     14.20         4.50       61.40                          1.40                 85.20            $535.00            $45,582.00          $560.00         $47,712.00
                               June 2018                                                              11.90                     41.10         2.20       34.00        0.30              1.10                 90.60            $535.00            $48,471.00          $560.00         $50,736.00
                               July 2018                                                5.80           6.00                     13.60         6.00       23.00        0.60                                   55.00            $535.00            $29,425.00          $560.00         $30,800.00
                              August 2018                                               1.60          11.20                      3.60         5.50       35.30        8.70                                   65.90            $535.00            $35,256.50          $560.00         $36,904.00
                             September 2018                                                            3.90         1.00                                  9.90   101.90                                   116.70              $535.00            $62,434.50          $560.00         $65,352.00
                              October 2018                                                             7.40                                   2.00       46.70       34.70                                   90.80            $535.00            $48,578.00          $560.00         $50,848.00
                             November 2018                                                            16.70                                              24.20       10.90                                   51.80            $535.00            $27,713.00          $560.00         $29,008.00
                             December 2018                                                                                                                2.30       75.80                                   78.10            $535.00            $41,783.50          $560.00         $43,736.00
                              January 2019                                                                                                               10.80       49.40                                   60.20            $560.00            $33,712.00          $560.00         $33,712.00
                             February 2019                                                                                                                           68.10                                   68.10            $560.00            $38,136.00          $560.00         $38,136.00
                               March 2019                                                                                                                 3.10       12.30                                   15.40            $560.00             $8,624.00          $560.00          $8,624.00
                               April 2019                                                                                                                 1.80        3.30                                    5.10            $560.00             $2,856.00          $560.00          $2,856.00
                               May 2019                                                                                                                   1.40        7.90                                    9.30            $560.00             $5,208.00          $560.00          $5,208.00
                               June 2019                                                                                                                  2.00        0.30                                    2.30            $560.00             $1,288.00          $560.00          $1,288.00
CHIPLOCK, DANIEL - PARTNER                                                                                                                                                                                   77.80                                54,375.00                           60,295.00
                             September 2016             0.20                                                                                                                                                  0.20            $675.00              $135.00           $775.00            $155.00
                              October 2016              5.30                                                                     2.50                     0.30                                                8.10            $675.00             $5,467.50          $775.00          $6,277.50
                             November 2016              0.10                                                                    12.70                     4.90                                               17.70            $675.00            $11,947.50          $775.00         $13,717.50
                             December 2016                                                                                      12.10         0.10        3.40                                               15.60            $675.00            $10,530.00          $775.00         $12,090.00
                              January 2017                                                             0.30                      3.70         1.30        4.80                                               10.10            $725.00             $7,322.50          $775.00          $7,827.50
                             February 2017              0.70                                           0.50                      2.70                     3.20                                                7.10            $725.00             $5,147.50          $775.00          $5,502.50
                               March 2017                                                                                                                 0.70                                                0.70            $725.00              $507.50           $775.00            $542.50
                               April 2017                                                                                        0.90                     1.00                                                1.90            $725.00             $1,377.50          $775.00          $1,472.50
                               May 2017                                                                0.50                      1.90                     5.90                                                8.30            $725.00             $6,017.50          $775.00          $6,432.50
                               June 2017                                                                                         0.50                     2.10        0.10                                    2.70            $725.00             $1,957.50          $775.00          $2,092.50
                               July 2017                                                                                                                  0.10        0.10                                    0.20            $725.00              $145.00           $775.00            $155.00
                              August 2017                                                                                                                 0.30        1.80                                    2.10            $725.00             $1,522.50          $775.00          $1,627.50
                              October 2017                                                                                       0.10                                                                         0.10            $725.00               $72.50           $775.00             $77.50
                             November 2017                                                                                                                1.00                                                1.00            $725.00              $725.00           $775.00            $775.00
                             December 2017                                                                                                                0.20                                                0.20            $725.00              $145.00           $775.00            $155.00
                               May 2018                                                                                                                   0.10                                                0.10            $750.00               $75.00           $775.00             $77.50
                               June 2018                                                                                                                  0.20                                                0.20            $750.00              $150.00           $775.00            $155.00
                              August 2018                                                                                                                 0.20                                                0.20            $750.00              $150.00           $775.00            $155.00
                             September 2018                                                                                                               0.20                                                0.20            $750.00              $150.00           $775.00            $155.00
                              October 2018                                                                                                                            0.20                                    0.20            $750.00              $150.00           $775.00            $155.00
                             November 2018                                                                                       0.50                                                                         0.50            $750.00              $375.00           $775.00            $387.50
                             December 2018                                                                                                                            0.20                                    0.20            $750.00              $150.00           $775.00            $155.00
                              January 2019                                                                                                                            0.10                                    0.10            $775.00               $77.50           $775.00             $77.50
                               March 2019                                                                                                                 0.10                                                0.10            $775.00               $77.50           $775.00             $77.50
CUTHBERTSON, DOUGLAS -
                                                                                                                                                                                                             11.00                                 5,690.00                            6,490.00
PARTNER
                              October 2016              7.00                                                                     3.00                                                                        10.00            $515.00             $5,150.00          $590.00          $5,900.00
                                                                Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 42 of 107
                                                                                     In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                            Exhibit 4
                                                                                                            Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                       Category Lodestar Chart by Timekeeper and Month
                                                                                                                    Inception-June 10, 2019

                                               Category Codes


                                               1. Investigations and Fact Research                                                                                            6. Legal research & writing, drafting pleadings, briefing motions
                                               2. Plaintiff-side document review                                                                                              7. Court appearances and prep/follow-up
                                               3. Defendant/third party document review                                                                                       8. Lit strategy, correspondence w/defendants, & case mgmt
                                               4. Other discovery work - memos, correspondence, meet & confers                                                                9. Mediation/Settlement, settlement administration
                                               5. Depositions; preparation and support of same                                                                                10. Expert work/consultations

                                                                                                                                                                                                 TOTAL SUM OF                             LODESTAR AT                             LODESTAR AT
         TIMEKEEPER               Month             1              2                 3             4             5           6            7           8           9                 10              HOURS             HISTORIC RATE       HISTORIC RATE         CURRENT RATE     CURRENT RATE
                               January 2017                                                                                                                1.00                                                1.00            $540.00               $540.00           $590.00            $590.00
DIAMAND, NICHOLAS - PARTNER                                                                                                                                                                              1,500.40                                  998,247.50                         1,050,280.00
                              September 2016             3.80                                                                                              0.80                                                4.60            $625.00              $2,875.00          $700.00           $3,220.00
                               October 2016             28.20                                                                    48.50                     0.70                                               77.40            $625.00             $48,375.00          $700.00          $54,180.00
                              November 2016              1.00                                                                    17.30                     3.90                                               22.20            $625.00             $13,875.00          $700.00          $15,540.00
                              December 2016              2.00                                                                    22.60         0.50       10.10                                               35.20            $625.00             $22,000.00          $700.00          $24,640.00
                               January 2017             10.10           0.40                            1.00                     13.80        11.60       27.40                                               64.30            $650.00             $41,795.00          $700.00          $45,010.00
                              February 2017             33.70           2.20                                                     16.70                     8.60                                               61.20            $650.00             $39,780.00          $700.00          $42,840.00
                                March 2017               0.50                                                                    16.10                    15.80                                               32.40            $650.00             $21,060.00          $700.00          $22,680.00
                                April 2017               7.50                                                                    12.40         0.50        6.20                                               26.60            $650.00             $17,290.00          $700.00          $18,620.00
                                May 2017                 4.10                                                                     2.20        11.80       18.70        0.70                                   37.50            $650.00             $24,375.00          $700.00          $26,250.00
                                June 2017                1.70                                                                     8.00                     5.30        9.90                                   24.90            $650.00             $16,185.00          $700.00          $17,430.00
                                July 2017                                                                                        15.40                     2.50       22.20               1.40                41.50            $650.00             $26,975.00          $700.00          $29,050.00
                               August 2017               1.50                                                                     0.10                     4.70       66.50               1.00                73.80            $650.00             $47,970.00          $700.00          $51,660.00
                              September 2017             0.40                                           3.00                                               5.00       17.50               0.60                26.50            $650.00             $17,225.00          $700.00          $18,550.00
                               October 2017              0.30           0.70                            2.00                      1.60                     9.20       18.50                                   32.30            $650.00             $20,995.00          $700.00          $22,610.00
                              November 2017              0.20                                           2.70                      3.90                    13.50                                               20.30            $650.00             $13,195.00          $700.00          $14,210.00
                              December 2017                             0.80              0.20          7.70                      2.20                    11.30                                               22.20            $650.00             $14,430.00          $700.00          $15,540.00
                               January 2018                                                             1.90                     26.20         2.00       24.50                           0.20                54.80            $675.00             $36,990.00          $700.00          $38,360.00
                              February 2018                                               0.50          5.90                      4.40                     9.80                           0.20                20.80            $675.00             $14,040.00          $700.00          $14,560.00
                                March 2018               0.20                             2.80          4.90                      8.40                    13.70                           1.50                31.50            $675.00             $21,262.50          $700.00          $22,050.00
                                April 2018               0.30                             1.00          0.90                     21.30                    11.70        0.50                                   35.70            $675.00             $24,097.50          $700.00          $24,990.00
                                May 2018                                0.20                            3.10                      9.60         2.50       16.60                           0.20                32.20            $675.00             $21,735.00          $700.00          $22,540.00
                                June 2018                               0.20             10.60          7.00                     29.50         1.80       22.00        2.50               3.30                76.90            $675.00             $51,907.50          $700.00          $53,830.00
                                July 2018                                                 7.30          1.50                      7.10         0.20       25.10       16.80               1.70                59.70            $675.00             $40,297.50          $700.00          $41,790.00
                               August 2018                                                8.30          7.50                      4.70         1.00        7.40       13.60                                   42.50            $675.00             $28,687.50          $700.00          $29,750.00
                              September 2018                                              7.60          1.30          0.60        5.00                    11.10       47.20               0.30                73.10            $675.00             $49,342.50          $700.00          $51,170.00
                               October 2018              1.00                            10.20         24.10          5.90        0.90         5.70       13.40       71.50                                132.70              $675.00             $89,572.50          $700.00          $92,890.00
                              November 2018              2.70                            12.40         11.30         10.10                                20.30       20.10                                   76.90            $675.00             $51,907.50          $700.00          $53,830.00
                              December 2018              0.80                             1.20                        0.40        3.10                     9.30       84.30               0.20                99.30            $675.00             $67,027.50          $700.00          $69,510.00
                               January 2019                                                             0.60                      0.30         0.50       10.70       49.30               0.70                62.10            $700.00             $43,470.00          $700.00          $43,470.00
                              February 2019              0.20                                                                                              2.10       44.10               2.00                48.40            $700.00             $33,880.00          $700.00          $33,880.00
                                March 2019               0.20                                                                                                         11.40                                   11.60            $700.00              $8,120.00          $700.00           $8,120.00
                                April 2019               1.10                                                                                              2.20        3.90                                    7.20            $700.00              $5,040.00          $700.00           $5,040.00
                                May 2019                                                                                                                              29.10                                   29.10            $700.00             $20,370.00          $700.00          $20,370.00
                                June 2019                0.20                                                                                                          2.80                                    3.00            $700.00              $2,100.00          $700.00           $2,100.00
KRUSE, JOY - PARTNER                                                                                                                                                                                       521.80                                  443,207.50                           443,530.00
                               October 2016              2.90                                                                     5.00                                                                         7.90            $825.00              $6,517.50          $850.00           $6,715.00
                              November 2016                                                                                       4.10                     0.90                                                5.00            $825.00              $4,125.00          $850.00           $4,250.00
                               January 2017                                                                                                                0.40                                                0.40            $850.00               $340.00           $850.00            $340.00
                              February 2017              1.80           5.50                                                      6.40                     2.50                                               16.20            $850.00             $13,770.00          $850.00          $13,770.00
                                March 2017               3.20           1.50                            3.00                     41.00                     2.60                                               51.30            $850.00             $43,605.00          $850.00          $43,605.00
                                April 2017              11.10                                           1.30                     12.80                     1.30                                               26.50            $850.00             $22,525.00          $850.00          $22,525.00
                                May 2017                10.70                                           6.80                     18.70        10.00       12.40        2.50               0.30                61.40            $850.00             $52,190.00          $850.00          $52,190.00
                                June 2017                0.60          12.90              0.30                                    9.90                    12.00        0.60               1.60                37.90            $850.00             $32,215.00          $850.00          $32,215.00
                                July 2017                1.00                             0.40                                   12.20         2.30        4.10   117.20                 13.20             150.40              $850.00            $127,840.00          $850.00         $127,840.00
                               August 2017              10.20                             0.90                                    8.80                     2.00       80.80              12.20             114.90              $850.00             $97,665.00          $850.00          $97,665.00
                              September 2017             2.20                                                                    17.30                     3.90       17.20               2.30                42.90            $850.00             $36,465.00          $850.00          $36,465.00
                               October 2017                                                                                                                            7.00                                    7.00            $850.00              $5,950.00          $850.00           $5,950.00
LEE, SHARON - PARTNER                                                                                                                                                                                         72.90                                 45,650.00                            51,030.00
                               October 2016              2.10                                                                                                                                                  2.10            $625.00              $1,312.50          $700.00           $1,470.00
                              November 2016              8.50                                                                    44.30                     6.30                                               59.10            $625.00             $36,937.50          $700.00          $41,370.00
                              December 2016                                                                                       7.40                     0.80                                                8.20            $625.00              $5,125.00          $700.00           $5,740.00
                               January 2017                                                                                       1.90         0.50                                                            2.40            $650.00              $1,560.00          $700.00           $1,680.00
                              February 2017                                                             0.30                                                                                                   0.30            $650.00               $195.00           $700.00            $210.00
                                                               Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 43 of 107
                                                                                     In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                            Exhibit 4
                                                                                                            Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                       Category Lodestar Chart by Timekeeper and Month
                                                                                                                    Inception-June 10, 2019

                                               Category Codes


                                               1. Investigations and Fact Research                                                                                           6. Legal research & writing, drafting pleadings, briefing motions
                                               2. Plaintiff-side document review                                                                                             7. Court appearances and prep/follow-up
                                               3. Defendant/third party document review                                                                                      8. Lit strategy, correspondence w/defendants, & case mgmt
                                               4. Other discovery work - memos, correspondence, meet & confers                                                               9. Mediation/Settlement, settlement administration
                                               5. Depositions; preparation and support of same                                                                               10. Expert work/consultations

                                                                                                                                                                                               TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
         TIMEKEEPER               Month             1              2                 3             4             5           6            7          8           9                 10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
                                May 2017                0.30                                                                                              0.50                                                0.80            $650.00              $520.00           $700.00            $560.00
MIARMI, MICHAEL - PARTNER                                                                                                                                                                                 549.40                                 328,600.00                          357,110.00
                               October 2016             0.30                                                                     12.80                                                                       13.10            $575.00             $7,532.50          $650.00          $8,515.00
                              November 2016                                                                                      41.20                                                                       41.20            $575.00            $23,690.00          $650.00         $26,780.00
                              December 2016                                                                                       4.30                                                                        4.30            $575.00             $2,472.50          $650.00          $2,795.00
                               January 2017                                                                                       1.40                   12.00                                               13.40            $600.00             $8,040.00          $650.00          $8,710.00
                              February 2017                                                                                      54.90                    2.80                                               57.70            $600.00            $34,620.00          $650.00         $37,505.00
                                March 2017                                                                                       64.20                    0.30                                               64.50            $600.00            $38,700.00          $650.00         $41,925.00
                                April 2017                                                                                       61.20                    1.10                                               62.30            $600.00            $37,380.00          $650.00         $40,495.00
                                May 2017                                                                                         54.90        4.70        2.50                                               62.10            $600.00            $37,260.00          $650.00         $40,365.00
                                June 2017                                                                                        95.20                    0.60                                               95.80            $600.00            $57,480.00          $650.00         $62,270.00
                                July 2017                                                                                        25.30                    0.30        1.30                                   26.90            $600.00            $16,140.00          $650.00         $17,485.00
                               August 2017                                                                                                    0.20                   33.20                                   33.40            $600.00            $20,040.00          $650.00         $21,710.00
                              September 2017                                                                                                                         46.60                                   46.60            $600.00            $27,960.00          $650.00         $30,290.00
                               October 2017                                                                                       1.50                    3.30        7.80                                   12.60            $600.00             $7,560.00          $650.00          $8,190.00
                              November 2017                                                                                       0.10                    5.20                                                5.30            $600.00             $3,180.00          $650.00          $3,445.00
                              December 2017                                                                                                               0.10                                                0.10            $600.00               $60.00           $650.00             $65.00
                               January 2018                                                                                       0.10        0.20        0.50                                                0.80            $625.00              $500.00           $650.00            $520.00
                              February 2018                                                                                       0.10                    0.10                                                0.20            $625.00              $125.00           $650.00            $130.00
                                March 2018                                                              0.10                                              0.10                                                0.20            $625.00              $125.00           $650.00            $130.00
                                April 2018                                                                                                                0.10                                                0.10            $625.00               $62.50           $650.00             $65.00
                                May 2018                                                                                                                  0.50                                                0.50            $625.00              $312.50           $650.00            $325.00
                               August 2018                                                                                                                0.10                                                0.10            $625.00               $62.50           $650.00             $65.00
                              September 2018                                                                                                                          0.20                                    0.20            $625.00              $125.00           $650.00            $130.00
                              December 2018                                                                                                                           1.10                                    1.10            $625.00              $687.50           $650.00            $715.00
                               January 2019                                                                                                                           0.30                                    0.30            $650.00              $195.00           $650.00            $195.00
                              February 2019                                                                                                                           0.20              3.00                  3.20            $650.00             $2,080.00          $650.00          $2,080.00
                                May 2019                                                                                                                              3.40                                    3.40            $650.00             $2,210.00          $650.00          $2,210.00
BALLAN, EVAN - ASSOCIATE                                                                                                                                                                                  117.00                                  43,702.50                           46,215.00
                               October 2018                                                             2.50                      0.60                    2.80                                                5.90            $370.00             $2,183.00          $395.00          $2,330.50
                              November 2018             1.40                                            3.30                     34.40                    7.60        0.50                                   47.20            $370.00            $17,464.00          $395.00         $18,644.00
                              December 2018                                                                                      12.30                    1.70       33.40                                   47.40            $370.00            $17,538.00          $395.00         $18,723.00
                               January 2019                                                                                                                          16.50                                   16.50            $395.00             $6,517.50          $395.00          $6,517.50
NICOLAOU, JOHN - ASSOCIATE                                                                                                                                                                                164.90                                  72,559.50                           84,099.00
                                May 2017                5.00                                                                     79.10                    6.80                                               90.90            $435.00            $39,541.50          $510.00         $46,359.00
                                June 2017                                                               1.60                     37.20                    0.50                                               39.30            $435.00            $17,095.50          $510.00         $20,043.00
                                July 2017                                                                                        15.30                    0.70                                               16.00            $435.00             $6,960.00          $510.00          $8,160.00
                               October 2017                                                                                                               0.30                                                0.30            $435.00              $130.50           $510.00            $153.00
                               January 2018                                                                                      18.00                    0.20                                               18.20            $480.00             $8,736.00          $510.00          $9,282.00
                              September 2018                                                                                                              0.20                                                0.20            $480.00               $96.00           $510.00            $102.00
PETTERSON, SEAN - ASSOCIATE                                                                                                                                                                               484.40                                 207,282.00                          213,136.00
                              September 2018            2.50                             11.90          3.00          7.80                                9.50       34.50                                   69.20            $420.00            $29,064.00          $440.00         $30,448.00
                               October 2018             0.60                             21.70         14.80          3.20        1.40        1.40        8.10       15.40                                   66.60            $420.00            $27,972.00          $440.00         $29,304.00
                              November 2018                                               1.30         18.00         24.60                               19.60       16.10                                   79.60            $420.00            $33,432.00          $440.00         $35,024.00
                              December 2018                                               0.50                        2.70                                4.50       69.60                                   77.30            $420.00            $32,466.00          $440.00         $34,012.00
                               January 2019                                                                                                               3.90       66.60                                   70.50            $440.00            $31,020.00          $440.00         $31,020.00
                              February 2019                                                                                                                          80.30              1.70                 82.00            $440.00            $36,080.00          $440.00         $36,080.00
                                March 2019                                                                                                                           11.80                                   11.80            $440.00             $5,192.00          $440.00          $5,192.00
                                April 2019                                                                                                                0.20        2.40                                    2.60            $440.00             $1,144.00          $440.00          $1,144.00
                                May 2019                                                                                                                             24.80                                   24.80            $440.00            $10,912.00          $440.00         $10,912.00
SHEEN, MIKE - ASSOCIATE                                                                                                                                                                                 1,144.20                                 529,998.00                          549,216.00
                               January 2018                                                             9.20                     48.40        2.60        6.80                                               67.00            $460.00            $30,820.00          $480.00         $32,160.00
                              February 2018                                                            14.90                     22.20                    7.30                                               44.40            $460.00            $20,424.00          $480.00         $21,312.00
                                March 2018                                                              4.20                     32.40                    5.30                                               41.90            $460.00            $19,274.00          $480.00         $20,112.00
                                                                  Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 44 of 107
                                                                                        In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                               Exhibit 4
                                                                                                               Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                          Category Lodestar Chart by Timekeeper and Month
                                                                                                                       Inception-June 10, 2019

                                                  Category Codes


                                                  1. Investigations and Fact Research                                                                                           6. Legal research & writing, drafting pleadings, briefing motions
                                                  2. Plaintiff-side document review                                                                                             7. Court appearances and prep/follow-up
                                                  3. Defendant/third party document review                                                                                      8. Lit strategy, correspondence w/defendants, & case mgmt
                                                  4. Other discovery work - memos, correspondence, meet & confers                                                               9. Mediation/Settlement, settlement administration
                                                  5. Depositions; preparation and support of same                                                                               10. Expert work/consultations

                                                                                                                                                                                                  TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
          TIMEKEEPER                 Month             1              2                 3             4             5            6           7          8           9                 10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
                                   April 2018                                                              4.70                      30.50       9.20        5.50                                               49.90            $460.00            $22,954.00          $480.00         $23,952.00
                                   May 2018                                                               11.70                      42.20       4.20       13.20                                               71.30            $460.00            $32,798.00          $480.00         $34,224.00
                                   June 2018                                                              10.30                      58.50       3.20       13.30                                               85.30            $460.00            $39,238.00          $480.00         $40,944.00
                                   July 2018                                                  1.50        11.30                      13.50       2.80       15.40                                               44.50            $460.00            $20,470.00          $480.00         $21,360.00
                                  August 2018                                                 6.30         8.10                      24.30       1.20       21.20                                               61.10            $460.00            $28,106.00          $480.00         $29,328.00
                                 September 2018                                               1.30        21.20                      48.90       0.60       13.50       45.60                                131.10              $460.00            $60,306.00          $480.00         $62,928.00
                                  October 2018                                                1.60        22.10           1.20       26.40       2.50       25.20       62.30              0.10              141.40              $460.00            $65,044.00          $480.00         $67,872.00
                                 November 2018                                                2.80        12.80          21.50       23.80                  31.80       10.70                                103.40              $460.00            $47,564.00          $480.00         $49,632.00
                                 December 2018                                                             1.70                       8.70                   6.90   102.30                                   119.60              $460.00            $55,016.00          $480.00         $57,408.00
                                  January 2019             1.40                                            2.40                       3.40                   7.70        9.20              3.30                 27.40            $480.00            $13,152.00          $480.00         $13,152.00
                                 February 2019                                                                                        0.10                   4.10       61.70                                   65.90            $480.00            $31,632.00          $480.00         $31,632.00
                                   March 2019              0.20                                                                       1.20                   1.80       27.60                                   30.80            $480.00            $14,784.00          $480.00         $14,784.00
                                   April 2019                                                                                                                6.60        4.30                                   10.90            $480.00             $5,232.00          $480.00          $5,232.00
                                   May 2019                                                                                                      3.80       11.90       15.50                                   31.20            $480.00            $14,976.00          $480.00         $14,976.00
                                   June 2019                                                                                                                 1.10       16.00                                   17.10            $480.00             $8,208.00          $480.00          $8,208.00
BAKER, MICHELLE - STAFF
                                                                                                                                                                                                                98.00                                40,670.00                           40,670.00
ATTORNEY
                                  October 2018                                                7.00                                                                                                               7.00            $415.00             $2,905.00          $415.00          $2,905.00
                                 November 2018                                               76.00                                                                                                              76.00            $415.00            $31,540.00          $415.00         $31,540.00
                                 December 2018                                               15.00                                                                                                              15.00            $415.00             $6,225.00          $415.00          $6,225.00

BILKISS, ABBY - STAFF ATTORNEY                                                                                                                                                                               769.00                                 319,135.00                          319,135.00

                                   June 2018                                                 46.00                                                                                                              46.00            $415.00            $19,090.00          $415.00         $19,090.00
                                   July 2018                                                166.00                                                                                                           166.00              $415.00            $68,890.00          $415.00         $68,890.00
                                  August 2018                                               180.50                                                                                                           180.50              $415.00            $74,907.50          $415.00         $74,907.50
                                 September 2018                                             130.50                                                                                                           130.50              $415.00            $54,157.50          $415.00         $54,157.50
                                  October 2018                                              107.00                       56.00                                                                               163.00              $415.00            $67,645.00          $415.00         $67,645.00
                                 November 2018                                                                           83.00                                                                                  83.00            $415.00            $34,445.00          $415.00         $34,445.00
CARR, LINDSAY - STAFF
                                                                                                                                                                                                             224.00                                  92,960.00                           92,960.00
ATTORNEY
                                  October 2018                                               60.00                                                                                                              60.00            $415.00            $24,900.00          $415.00         $24,900.00
                                 November 2018                                              116.00                                                                                                           116.00              $415.00            $48,140.00          $415.00         $48,140.00
                                 December 2018                                               48.00                                                                                                              48.00            $415.00            $19,920.00          $415.00         $19,920.00
CIBULKA, BRITT A. - STAFF
                                                                                                                                                                                                             182.50                                  75,737.50                           75,737.50
ATTORNEY
                                 November 2018                                              123.80         1.70                                                                                              125.50              $415.00            $52,082.50          $415.00         $52,082.50
                                 December 2018                                               57.00                                                                                                              57.00            $415.00            $23,655.00          $415.00         $23,655.00
GRALEWSKI, KELLY - STAFF
                                                                                                                                                                                                             137.40                                  57,021.00                           57,021.00
ATTORNEY
                                 November 2018                                               75.10                                                                                                              75.10            $415.00            $31,166.50          $415.00         $31,166.50
                                 December 2018                                               62.30                                                                                                              62.30            $415.00            $25,854.50          $415.00         $25,854.50
KIM, DENNY - CONTRACT
                                                                                                                                                                                                             374.50                                 155,417.50                          155,417.50
ATTORNEY
                                   July 2017                                                 14.50                                                                                                              14.50            $415.00             $6,017.50          $415.00          $6,017.50
                                  August 2017                                               168.00                                                                                                           168.00              $415.00            $69,720.00          $415.00         $69,720.00
                                 September 2017                                             160.00                                                                                                           160.00              $415.00            $66,400.00          $415.00         $66,400.00
                                  October 2017                                               32.00                                                                                                              32.00            $415.00            $13,280.00          $415.00         $13,280.00
KIM, JASON - STAFF ATTORNEY                                                                                                                                                                                  672.00                                 278,880.00                          278,880.00
                                  August 2018                                               160.00                                                                                                           160.00              $415.00            $66,400.00          $415.00         $66,400.00
                                 September 2018                                             152.00                                                                                                           152.00              $415.00            $63,080.00          $415.00         $63,080.00
                                  October 2018                                               72.00                       80.00                                                                               152.00              $415.00            $63,080.00          $415.00         $63,080.00
                                 November 2018                                                                          144.00                                                                               144.00              $415.00            $59,760.00          $415.00         $59,760.00
                                 December 2018                                                                           64.00                                                                                  64.00            $415.00            $26,560.00          $415.00         $26,560.00
KRAINSKY, ELLA - STAFF
                                                                                                                                                                                                                64.00                                26,560.00                           26,560.00
ATTORNEY
                                  August 2018                                                64.00                                                                                                              64.00            $415.00            $26,560.00          $415.00         $26,560.00
                                                                 Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 45 of 107
                                                                                      In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                             Exhibit 4
                                                                                                             Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                        Category Lodestar Chart by Timekeeper and Month
                                                                                                                     Inception-June 10, 2019

                                                Category Codes


                                                1. Investigations and Fact Research                                                                                    6. Legal research & writing, drafting pleadings, briefing motions
                                                2. Plaintiff-side document review                                                                                      7. Court appearances and prep/follow-up
                                                3. Defendant/third party document review                                                                               8. Lit strategy, correspondence w/defendants, & case mgmt
                                                4. Other discovery work - memos, correspondence, meet & confers                                                        9. Mediation/Settlement, settlement administration
                                                5. Depositions; preparation and support of same                                                                        10. Expert work/consultations

                                                                                                                                                                                         TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
         TIMEKEEPER                Month             1              2                 3             4             5            6           7          8           9          10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
LIEBMANN, COLEEN - STAFF
                                                                                                                                                                                                    259.00                                 107,485.00                          107,485.00
ATTORNEY
                                October 2018                                               46.00                                                                                                       46.00            $415.00            $19,090.00          $415.00         $19,090.00
                               November 2018                                              152.00                                                                                                    152.00              $415.00            $63,080.00          $415.00         $63,080.00
                               December 2018                                               61.00                                                                                                       61.00            $415.00            $25,315.00          $415.00         $25,315.00
MICLUT, ANDREEA - CONTRACT
                                                                                                                                                                                                    969.50                                 402,342.50                          402,342.50
ATTORNEY
                                 June 2018                                                 56.00                                                                                                       56.00            $415.00            $23,240.00          $415.00         $23,240.00
                                 July 2018                                                176.00                                                                                                    176.00              $415.00            $73,040.00          $415.00         $73,040.00
                                August 2018                                               175.00                                                                                                    175.00              $415.00            $72,625.00          $415.00         $72,625.00
                               September 2018                                             152.00                                                                                                    152.00              $415.00            $63,080.00          $415.00         $63,080.00
                                October 2018                                              117.00                       51.00                                                                        168.00              $415.00            $69,720.00          $415.00         $69,720.00
                               November 2018                                                                          178.50                                                                        178.50              $415.00            $74,077.50          $415.00         $74,077.50
                               December 2018                                                                           64.00                                                                           64.00            $415.00            $26,560.00          $415.00         $26,560.00
NGUYEN, PHIANH - STAFF
                                                                                                                                                                                                    254.00                                 105,410.00                          105,410.00
ATTORNEY
                                October 2018                                               67.00                                                                                                       67.00            $415.00            $27,805.00          $415.00         $27,805.00
                               November 2018                                              131.00                                                                                                    131.00              $415.00            $54,365.00          $415.00         $54,365.00
                               December 2018                                               56.00                                                                                                       56.00            $415.00            $23,240.00          $415.00         $23,240.00
NUTTING, LEAH - STAFF
                                                                                                                                                                                                  1,004.30                                 416,784.50                          416,784.50
ATTORNEY
                                 May 2018                11.70                             14.00                                                          16.60                                        42.30            $415.00            $17,554.50          $415.00         $17,554.50
                                 June 2018                3.60                            153.20                                                           2.80                                     159.60              $415.00            $66,234.00          $415.00         $66,234.00
                                 July 2018                                                139.00                                                           2.20                                     141.20              $415.00            $58,598.00          $415.00         $58,598.00
                                August 2018                                               170.10                                                           1.60                                     171.70              $415.00            $71,255.50          $415.00         $71,255.50
                               September 2018                                             129.60                                                                                                    129.60              $415.00            $53,784.00          $415.00         $53,784.00
                                October 2018              0.20                            105.30                       53.70                                                                        159.20              $415.00            $66,068.00          $415.00         $66,068.00
                               November 2018                                                                          135.90                                                                        135.90              $415.00            $56,398.50          $415.00         $56,398.50
                               December 2018                                                                           64.80                                                                           64.80            $415.00            $26,892.00          $415.00         $26,892.00
OH, MARISSA - STAFF ATTORNEY                                                                                                                                                                        187.10                                  77,646.50                           77,646.50
                                October 2018                                               21.00                                                                                                       21.00            $415.00             $8,715.00          $415.00          $8,715.00
                               November 2018                                              125.60                                                                                                    125.60              $415.00            $52,124.00          $415.00         $52,124.00
                               December 2018                                               40.50                                                                                                       40.50            $415.00            $16,807.50          $415.00         $16,807.50
PARK, JAE - STAFF ATTORNEY                                                                                                                                                                          898.00                                 372,670.00                          372,670.00
                                 June 2018                                                 60.00                                                                                                       60.00            $415.00            $24,900.00          $415.00         $24,900.00
                                 July 2018                                                135.00                                                                                                    135.00              $415.00            $56,025.00          $415.00         $56,025.00
                                August 2018                             24.00             126.20                                                                                                    150.20              $415.00            $62,333.00          $415.00         $62,333.00
                               September 2018                                             150.80                                                                                                    150.80              $415.00            $62,582.00          $415.00         $62,582.00
                                October 2018                                              105.00                       79.00                                                                        184.00              $415.00            $76,360.00          $415.00         $76,360.00
                               November 2018                                                                          160.00                                                                        160.00              $415.00            $66,400.00          $415.00         $66,400.00
                               December 2018                                                                           58.00                                                                           58.00            $415.00            $24,070.00          $415.00         $24,070.00
SAUNDERS, CAMERON - STAFF
                                                                                                                                                                                                    537.30                                 222,979.50                          222,979.50
ATTORNEY
                                August 2018                                               103.50                                                                                                    103.50              $415.00            $42,952.50          $415.00         $42,952.50
                               September 2018                                             121.80                                                                                                    121.80              $415.00            $50,547.00          $415.00         $50,547.00
                                October 2018                                              103.00                       57.00                                                                        160.00              $415.00            $66,400.00          $415.00         $66,400.00
                               November 2018                                                                          104.00                                                                        104.00              $415.00            $43,160.00          $415.00         $43,160.00
                               December 2018                                               16.00                       32.00                                                                           48.00            $415.00            $19,920.00          $415.00         $19,920.00
SHINDELBOWER, JERRY - STAFF
                                                                                                                                                                                                    929.00                                 385,535.00                          385,535.00
ATTORNEY
                                 June 2018                                                 68.00                                                                                                       68.00            $415.00            $28,220.00          $415.00         $28,220.00
                                 July 2018                                                168.00                                                                                                    168.00              $415.00            $69,720.00          $415.00         $69,720.00
                                August 2018                                               161.00                        8.00                                                                        169.00              $415.00            $70,135.00          $415.00         $70,135.00
                               September 2018                                             151.00                                                                                                    151.00              $415.00            $62,665.00          $415.00         $62,665.00
                                October 2018                                               99.00                       69.00                                                                        168.00              $415.00            $69,720.00          $415.00         $69,720.00
                               November 2018                                                                          141.00                                                                        141.00              $415.00            $58,515.00          $415.00         $58,515.00
                                                              Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 46 of 107
                                                                                   In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                          Exhibit 4
                                                                                                          Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                     Category Lodestar Chart by Timekeeper and Month
                                                                                                                  Inception-June 10, 2019

                                             Category Codes


                                             1. Investigations and Fact Research                                                                                          6. Legal research & writing, drafting pleadings, briefing motions
                                             2. Plaintiff-side document review                                                                                            7. Court appearances and prep/follow-up
                                             3. Defendant/third party document review                                                                                     8. Lit strategy, correspondence w/defendants, & case mgmt
                                             4. Other discovery work - memos, correspondence, meet & confers                                                              9. Mediation/Settlement, settlement administration
                                             5. Depositions; preparation and support of same                                                                              10. Expert work/consultations

                                                                                                                                                                                            TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
         TIMEKEEPER             Month             1              2                 3             4             5            6           7          8          9                 10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
                            December 2018                                                                           64.00                                                                                 64.00            $415.00            $26,560.00          $415.00         $26,560.00
STURTEVANT, RYAN - STAFF
                                                                                                                                                                                                       264.00                                 109,560.00                          109,560.00
ATTORNEY
                             October 2018                                               72.00                                                                                                             72.00            $415.00            $29,880.00          $415.00         $29,880.00
                            November 2018                                              128.00                                                                                                          128.00              $415.00            $53,120.00          $415.00         $53,120.00
                            December 2018                                               64.00                                                                                                             64.00            $415.00            $26,560.00          $415.00         $26,560.00
SWENSON, YUN - STAFF
                                                                                                                                                                                                          40.30                                14,508.00                           16,724.50
ATTORNEY
                             October 2018             15.50                              1.00                                                                                                             16.50            $360.00             $5,940.00          $415.00          $6,847.50
                            November 2018             13.00                             10.80                                                                                                             23.80            $360.00             $8,568.00          $415.00          $9,877.00
ZAUL, JONATHAN - STAFF
                                                                                                                                                                                                       411.10                                 170,606.50                          170,606.50
ATTORNEY
                             August 2018                                                61.70                                                                                                             61.70            $415.00            $25,605.50          $415.00         $25,605.50
                            September 2018                                             101.80                                                                                                          101.80              $415.00            $42,247.00          $415.00         $42,247.00
                             October 2018                                               63.00                       14.70                                                                                 77.70            $415.00            $32,245.50          $415.00         $32,245.50
                            November 2018                                                                          124.50                                                                              124.50              $415.00            $51,667.50          $415.00         $51,667.50
                            December 2018                                                                           45.40                                                                                 45.40            $415.00            $18,841.00          $415.00         $18,841.00
GREEN, RACHEL - LAW CLERK                                                                                                                                                                                 60.80                                22,800.00                           22,800.00
                              June 2018                                                                                         57.70                              1.00                                   58.70            $375.00            $22,012.50          $375.00         $22,012.50
                              July 2018                                                               2.10                                                                                                 2.10            $375.00              $787.50           $375.00            $787.50
SAAD, AISHA - LAW CLERK                                                                                                                                                                                   48.00                                18,960.00                           18,960.00
                              June 2017                                                                                          6.00                                                                      6.00            $395.00             $2,370.00          $395.00          $2,370.00
                              July 2017                                                                                         33.00                              2.50                                   35.50            $395.00            $14,022.50          $395.00         $14,022.50
                             August 2017                                                                                         6.50                                                                      6.50            $395.00             $2,567.50          $395.00          $2,567.50
BROWN, AIDAN -
                                                                                                                                                                                                          23.20                                 7,663.50                            8,004.00
PARALEGAL/CLERK
                             October 2018                                               15.50         1.00                                             0.20                                               16.70            $330.00             $5,511.00          $345.00          $5,761.50
                            November 2018                                                             4.00                                                                                                 4.00            $330.00             $1,320.00          $345.00          $1,380.00
                            December 2018                                                                                                              2.00                                                2.00            $330.00              $660.00           $345.00            $690.00
                             January 2019                                                                                                              0.50                                                0.50            $345.00              $172.50           $345.00            $172.50
CARNAM, TODD -
                                                                                                                                                                                                          77.50                                28,722.00                           30,225.00
PARALEGAL/CLERK
                             October 2016              2.10                                                                                                                                                2.10            $345.00              $724.50           $390.00            $819.00
                            November 2016              2.60                                                                                                                                                2.60            $345.00              $897.00           $390.00          $1,014.00
                            December 2016              0.80                                                                                                                                                0.80            $345.00              $276.00           $390.00            $312.00
                             January 2017                                                                                        0.30                                                                      0.30            $360.00              $108.00           $390.00            $117.00
                            February 2017              2.20                                                                      0.20                                                0.80                  3.20            $360.00             $1,152.00          $390.00          $1,248.00
                              May 2017                                                                0.50                                                                                                 0.50            $360.00              $180.00           $390.00            $195.00
                              June 2017                                                                                          1.80                                                                      1.80            $360.00              $648.00           $390.00            $702.00
                             August 2017               3.10                                                                                            1.50                                                4.60            $360.00             $1,656.00          $390.00          $1,794.00
                             October 2017              1.30                                                                                                                                                1.30            $360.00              $468.00           $390.00            $507.00
                              June 2018                                                                                          5.70                                                                      5.70            $375.00             $2,137.50          $390.00          $2,223.00
                              July 2018                                                               5.20                                                                                                 5.20            $375.00             $1,950.00          $390.00          $2,028.00
                             August 2018                                                              1.60                       2.00                                                                      3.60            $375.00             $1,350.00          $390.00          $1,404.00
                            September 2018             2.00                                                                     15.40                                                                     17.40            $375.00             $6,525.00          $390.00          $6,786.00
                             October 2018                                                                                        6.50                                                                      6.50            $375.00             $2,437.50          $390.00          $2,535.00
                            November 2018                                                                                        2.40                                                                      2.40            $375.00              $900.00           $390.00            $936.00
                            December 2018                                                                                                                         16.50              3.00                 19.50            $375.00             $7,312.50          $390.00          $7,605.00
KEENLEY, ELIZABETH -
                                                                                                                                                                                                          10.20                                 3,723.00                            3,978.00
PARALEGAL/CLERK
                             October 2018                                               10.20                                                                                                             10.20            $365.00             $3,723.00          $390.00          $3,978.00
MUNOZ, CHRISTOPHER -
                                                                                                                                                                                                          14.70                                 5,218.50                            5,439.00
PARALEGAL/CLERK
                             October 2018                                               14.70                                                                                                             14.70            $355.00             $5,218.50          $370.00          $5,439.00
SELHORST, HANNAH -
                                                                                                                                                                                                          17.80                                 5,874.00                            6,586.00
PARALEGAL/CLERK
                             October 2018                                               17.80                                                                                                             17.80            $330.00             $5,874.00          $370.00          $6,586.00
                                                          Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 47 of 107
                                                                               In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                      Exhibit 4
                                                                                                      Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                 Category Lodestar Chart by Timekeeper and Month
                                                                                                              Inception-June 10, 2019

                                         Category Codes


                                         1. Investigations and Fact Research                                                                                            6. Legal research & writing, drafting pleadings, briefing motions
                                         2. Plaintiff-side document review                                                                                              7. Court appearances and prep/follow-up
                                         3. Defendant/third party document review                                                                                       8. Lit strategy, correspondence w/defendants, & case mgmt
                                         4. Other discovery work - memos, correspondence, meet & confers                                                                9. Mediation/Settlement, settlement administration
                                         5. Depositions; preparation and support of same                                                                                10. Expert work/consultations

                                                                                                                                                                                           TOTAL SUM OF                             LODESTAR AT                            LODESTAR AT
           TIMEKEEPER       Month             1              2                 3             4             5           6            7           8           9                 10              HOURS             HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
TEXIER, RICHARD -
                                                                                                                                                                                                   1,998.80                                 737,053.50                          779,532.00
PARALEGAL/CLERK
                        September 2016             3.20                                                                                                                                                  3.20            $345.00             $1,104.00          $390.00          $1,248.00
                         October 2016              1.00                                                                    24.00                                                                        25.00            $345.00             $8,625.00          $390.00          $9,750.00
                        November 2016              7.10                                                                    43.60                    11.50                                               62.20            $345.00            $21,459.00          $390.00         $24,258.00
                        December 2016              4.40                                                                    28.20                     5.00                                               37.60            $345.00            $12,972.00          $390.00         $14,664.00
                         January 2017             35.70                                                                     9.50        11.60        9.10                                               65.90            $360.00            $23,724.00          $390.00         $25,701.00
                        February 2017             66.40                                                                    26.40         4.50        2.10                                               99.40            $360.00            $35,784.00          $390.00         $38,766.00
                          March 2017              12.50                                                                    26.30         2.70                                                           41.50            $360.00            $14,940.00          $390.00         $16,185.00
                          April 2017              35.40                                                                    23.30                     2.80                                               61.50            $360.00            $22,140.00          $390.00         $23,985.00
                          May 2017                14.80                                           3.40                     26.00        11.60       15.60                                               71.40            $360.00            $25,704.00          $390.00         $27,846.00
                          June 2017                9.50          1.00              12.70          0.40                     17.30         5.70        0.60        8.90               1.20                57.30            $360.00            $20,628.00          $390.00         $22,347.00
                          July 2017                4.80          4.20              15.80                                   19.30         8.90        4.40       52.50               4.10             114.00              $360.00            $41,040.00          $390.00         $44,460.00
                         August 2017              31.70                             8.00                                   16.40         3.10        4.20       49.70              10.30             123.40              $360.00            $44,424.00          $390.00         $48,126.00
                        September 2017             3.60                                                                    27.90         3.80        3.20       28.80               2.70                70.00            $360.00            $25,200.00          $390.00         $27,300.00
                         October 2017              6.80                                          10.50                      6.40         4.40        3.70       14.80               0.70                47.30            $360.00            $17,028.00          $390.00         $18,447.00
                        November 2017             11.50                                           5.00                      4.50         1.20        6.20                                               28.40            $360.00            $10,224.00          $390.00         $11,076.00
                        December 2017              3.90                                           9.10                      3.40         0.70        3.40                                               20.50            $360.00             $7,380.00          $390.00          $7,995.00
                         January 2018             19.10                                           0.60                     27.90         5.20        6.80                           0.30                59.90            $375.00            $22,462.50          $390.00         $23,361.00
                        February 2018              8.60                             0.60          6.30                      7.50         0.60       12.80                                               36.40            $375.00            $13,650.00          $390.00         $14,196.00
                          March 2018               3.60          0.50              20.40          3.90                      2.50                    16.10                                               47.00            $375.00            $17,625.00          $390.00         $18,330.00
                          April 2018               3.80                                           1.10                     16.10         8.70        8.00                                               37.70            $375.00            $14,137.50          $390.00         $14,703.00
                          May 2018                 4.60          0.60                            13.10                     23.20         1.40       13.00                                               55.90            $375.00            $20,962.50          $390.00         $21,801.00
                          June 2018                4.50          7.30              12.90         11.30                     30.70         2.00       14.10        0.40               0.40                83.60            $375.00            $31,350.00          $390.00         $32,604.00
                          July 2018                1.60          0.80              27.50          2.90                     12.30         7.60        6.20        0.20                                   59.10            $375.00            $22,162.50          $390.00         $23,049.00
                         August 2018               1.30          1.00              78.60         15.60                      9.10         1.30        5.50        3.80               0.50             116.70              $375.00            $43,762.50          $390.00         $45,513.00
                        September 2018             1.20                            43.70          6.50                      7.30         1.40        2.40       49.40               0.80             112.70              $375.00            $42,262.50          $390.00         $43,953.00
                         October 2018              4.20                            30.40         29.10         2.50         2.10         3.20        3.30       41.00                                115.80              $375.00            $43,425.00          $390.00         $45,162.00
                        November 2018              1.60                            13.50         23.70         9.00         1.90                     8.90        5.00               1.80                65.40            $375.00            $24,525.00          $390.00         $25,506.00
                        December 2018              2.20                            14.40          0.50                      9.20                     8.90       21.30                                   56.50            $375.00            $21,187.50          $390.00         $22,035.00
                         January 2019              4.60                                           1.20                      2.70         0.60       17.50       17.80               0.40                44.80            $390.00            $17,472.00          $390.00         $17,472.00
                        February 2019              3.10                                                                     0.80                     8.40       55.70               1.30                69.30            $390.00            $27,027.00          $390.00         $27,027.00
                          March 2019               9.40                                                                     0.70         1.00        5.00       33.60               0.70                50.40            $390.00            $19,656.00          $390.00         $19,656.00
                          April 2019               9.30                                                                                  0.60        7.00        5.00                                   21.90            $390.00             $8,541.00          $390.00          $8,541.00
                          May 2019                 2.60                                                                                  1.40       11.40       15.40               0.60                31.40            $390.00            $12,246.00          $390.00         $12,246.00
                          June 2019                1.20                                                                                              1.60        2.90                                    5.70            $390.00             $2,223.00          $390.00          $2,223.00
TROXEL, BRIAN -
                                                                                                                                                                                                        28.70                                10,573.50                           11,193.00
PARALEGAL/CLERK
                        February 2017                                                                                       9.00                                                                         9.00            $360.00             $3,240.00          $390.00          $3,510.00
                          April 2017                                                              0.10                                                                                                   0.10            $360.00               $36.00           $390.00             $39.00
                          June 2017                                                                                         0.10                                                                         0.10            $360.00               $36.00           $390.00             $39.00
                          July 2017                                                                                                                              3.50                                    3.50            $360.00             $1,260.00          $390.00          $1,365.00
                         January 2018                                                                                       3.10                                                                         3.10            $375.00             $1,162.50          $390.00          $1,209.00
                          March 2018                                                              0.10                      4.90                                                                         5.00            $375.00             $1,875.00          $390.00          $1,950.00
                          April 2018                                                                                                     0.90        0.40                                                1.30            $375.00              $487.50           $390.00            $507.00
                          May 2018                                                                                          3.30                     3.20                                                6.50            $375.00             $2,437.50          $390.00          $2,535.00
                          April 2019                                                                                                                 0.10                                                0.10            $390.00               $39.00           $390.00             $39.00
ZANE, ALEXANDER -
                                                                                                                                                                                                        47.70                                16,972.50                           18,603.00
PARALEGAL/CLERK
                        September 2016             0.40                                                                                                                                                  0.40            $345.00              $138.00           $390.00            $156.00
                         October 2016              3.80                                                                     0.10                                                                         3.90            $345.00             $1,345.50          $390.00          $1,521.00
                        November 2016              3.90                                                                     0.50                     5.30                                                9.70            $345.00             $3,346.50          $390.00          $3,783.00
                        December 2016              1.30                                                                                              0.20                                                1.50            $345.00              $517.50           $390.00            $585.00
                         January 2017              0.10                                                                     0.10                     1.20                                                1.40            $360.00              $504.00           $390.00            $546.00
                        February 2017              0.10                                                                     8.80                     0.50                                                9.40            $360.00             $3,384.00          $390.00          $3,666.00
                          March 2017               0.10                                                                     0.10                                                                         0.20            $360.00               $72.00           $390.00             $78.00
                                                                   Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 48 of 107
                                                                                        In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                               Exhibit 4
                                                                                                               Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                          Category Lodestar Chart by Timekeeper and Month
                                                                                                                       Inception-June 10, 2019

                                                  Category Codes


                                                  1. Investigations and Fact Research                                                                                         6. Legal research & writing, drafting pleadings, briefing motions
                                                  2. Plaintiff-side document review                                                                                           7. Court appearances and prep/follow-up
                                                  3. Defendant/third party document review                                                                                    8. Lit strategy, correspondence w/defendants, & case mgmt
                                                  4. Other discovery work - memos, correspondence, meet & confers                                                             9. Mediation/Settlement, settlement administration
                                                  5. Depositions; preparation and support of same                                                                             10. Expert work/consultations

                                                                                                                                                                                                TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
         TIMEKEEPER                  Month             1              2                 3             4             5           6            7          8          9                10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
                                   May 2017                                                                                                                 0.20                                               0.20            $360.00               $72.00           $390.00             $78.00
                                   June 2017                                                                                         4.30                   2.10                                               6.40            $360.00             $2,304.00          $390.00          $2,496.00
                                   July 2017                                                                                        11.70                   0.20                                              11.90            $360.00             $4,284.00          $390.00          $4,641.00
                                 September 2017                                                                                                             0.30                                               0.30            $360.00              $108.00           $390.00            $117.00
                                  October 2017                                                                                                              0.30                                               0.30            $360.00              $108.00           $390.00            $117.00
                                 November 2017                                                                                                              0.10                                               0.10            $360.00               $36.00           $390.00             $39.00
                                 December 2017              0.60                                                                                                                                               0.60            $360.00              $216.00           $390.00            $234.00
                                  January 2018                                                                                       0.10                   0.50                                               0.60            $375.00              $225.00           $390.00            $234.00
                                 February 2019                                                                                                              0.70                                               0.70            $390.00              $273.00           $390.00            $273.00
                                   May 2019                                                                                                                 0.10                                               0.10            $390.00               $39.00           $390.00             $39.00
ANTHONY, RICHARD - LITIGATION
                                                                                                                                                                                                           152.60                                  58,360.50                           61,803.00
SUPPORT / RESEARCH
                                  October 2016             18.90                                                                                                                                              18.90            $345.00             $6,520.50          $405.00          $7,654.50
                                 February 2017              0.20                                                                                                                                               0.20            $375.00               $75.00           $405.00             $81.00
                                   May 2017                                                                8.50                                                                                                8.50            $375.00             $3,187.50          $405.00          $3,442.50
                                   July 2017                              0.50                                                                                                                                 0.50            $375.00              $187.50           $405.00            $202.50
                                  August 2017               0.20          0.40                             3.70                      1.10                                                                      5.40            $375.00             $2,025.00          $405.00          $2,187.00
                                  October 2017                                                             0.70                                                                                                0.70            $375.00              $262.50           $405.00            $283.50
                                 December 2017                            1.00                                                       3.90                                                                      4.90            $375.00             $1,837.50          $405.00          $1,984.50
                                   June 2018                              5.30                                                                                                                                 5.30            $390.00             $2,067.00          $405.00          $2,146.50
                                   July 2018                              0.70               5.90                                                                                                              6.60            $390.00             $2,574.00          $405.00          $2,673.00
                                  August 2018                             4.80              15.60                                                                                        0.30                 20.70            $390.00             $8,073.00          $405.00          $8,383.50
                                 September 2018                                             15.10                                                                                        3.70                 18.80            $390.00             $7,332.00          $405.00          $7,614.00
                                  October 2018                                              47.20                                                                                                             47.20            $390.00            $18,408.00          $405.00         $19,116.00
                                 November 2018                                              13.80                                                                                                             13.80            $390.00             $5,382.00          $405.00          $5,589.00
                                 December 2018                                               1.10                                                                                                              1.10            $390.00              $429.00           $405.00            $445.50

BELUSHKO BARROWS, NIKKI -
                                                                                                                                                                                                              42.20                                15,810.00                           16,458.00
LITIGATION SUPPORT / RESEARCH

                                   March 2017                                                                                        0.50                                                                      0.50            $360.00              $180.00           $390.00            $195.00
                                   April 2017                                                                                        1.30                                                                      1.30            $360.00              $468.00           $390.00            $507.00
                                   May 2017                                                                                          0.60                   0.90                                               1.50            $360.00              $540.00           $390.00            $585.00
                                   July 2017                0.60                                                                     1.50                                                                      2.10            $360.00              $756.00           $390.00            $819.00
                                 November 2017              1.30                                                                                                                                               1.30            $360.00              $468.00           $390.00            $507.00
                                  January 2018                                                                                       0.90                                                                      0.90            $375.00              $337.50           $390.00            $351.00
                                   March 2018                                                                                        2.90                                                                      2.90            $375.00             $1,087.50          $390.00          $1,131.00
                                   April 2018                                                                                        5.20                                                                      5.20            $375.00             $1,950.00          $390.00          $2,028.00
                                   June 2018                                                                                         0.90                                                                      0.90            $375.00              $337.50           $390.00            $351.00
                                   July 2018                0.50                                                                                                                                               0.50            $375.00              $187.50           $390.00            $195.00
                                  August 2018               2.00                                                                     0.50                                                                      2.50            $375.00              $937.50           $390.00            $975.00
                                 September 2018                                                                                      2.90                                                                      2.90            $375.00             $1,087.50          $390.00          $1,131.00
                                  October 2018              0.30                                           0.30                      6.50                                                                      7.10            $375.00             $2,662.50          $390.00          $2,769.00
                                 November 2018                                                                                       0.20                                                                      0.20            $375.00               $75.00           $390.00             $78.00
                                 December 2018              0.50                                                                                                       6.20                                    6.70            $375.00             $2,512.50          $390.00          $2,613.00
                                  January 2019                                                                                       0.90                              1.40              1.90                  4.20            $390.00             $1,638.00          $390.00          $1,638.00
                                   March 2019                                                                                                                          1.50                                    1.50            $390.00              $585.00           $390.00            $585.00
CALANGIAN, MARGIE - LITIGATION
                                                                                                                                                                                                           126.70                                  49,192.50                           51,313.50
SUPPORT / RESEARCH
                                 February 2017              2.50                                                                                                                                               2.50            $375.00              $937.50           $405.00          $1,012.50
                                   May 2017                                                                                                                 0.40                                               0.40            $375.00              $150.00           $405.00            $162.00
                                   June 2017                                                               3.00                                             5.40                                               8.40            $375.00             $3,150.00          $405.00          $3,402.00
                                  August 2017                                                              0.30                                             1.10                                               1.40            $375.00              $525.00           $405.00            $567.00
                                 November 2017                                                                                                              0.80                                               0.80            $375.00              $300.00           $405.00            $324.00
                                 December 2017                                                                                                              1.60                                               1.60            $375.00              $600.00           $405.00            $648.00
                                   March 2018                                                                                                               0.30                                               0.30            $390.00              $117.00           $405.00            $121.50
                                   May 2018                                                                                                                 2.30                                               2.30            $390.00              $897.00           $405.00            $931.50
                                                                 Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 49 of 107
                                                                                       In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                              Exhibit 4
                                                                                                              Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                         Category Lodestar Chart by Timekeeper and Month
                                                                                                                      Inception-June 10, 2019

                                                 Category Codes


                                                 1. Investigations and Fact Research                                                                                          6. Legal research & writing, drafting pleadings, briefing motions
                                                 2. Plaintiff-side document review                                                                                            7. Court appearances and prep/follow-up
                                                 3. Defendant/third party document review                                                                                     8. Lit strategy, correspondence w/defendants, & case mgmt
                                                 4. Other discovery work - memos, correspondence, meet & confers                                                              9. Mediation/Settlement, settlement administration
                                                 5. Depositions; preparation and support of same                                                                              10. Expert work/consultations

                                                                                                                                                                                                TOTAL SUM OF                              LODESTAR AT                            LODESTAR AT
          TIMEKEEPER                Month             1              2                 3             4             5           6            7          8          9                 10             HOURS              HISTORIC RATE       HISTORIC RATE        CURRENT RATE     CURRENT RATE
                                  June 2018                                                                                                                1.40                                                1.40            $390.00              $546.00           $405.00            $567.00
                                  July 2018                                                 3.00          0.80                                             3.90                                                7.70            $390.00             $3,003.00          $405.00          $3,118.50
                                 August 2018                                               22.20          1.80                                                                                                24.00            $390.00             $9,360.00          $405.00          $9,720.00
                                September 2018                                              6.50                                                           1.00                                                7.50            $390.00             $2,925.00          $405.00          $3,037.50
                                 October 2018                                              19.10                       6.50                                                                                   25.60            $390.00             $9,984.00          $405.00         $10,368.00
                                November 2018                                              23.30                       0.80                     2.00       1.00                                               27.10            $390.00            $10,569.00          $405.00         $10,975.50
                                December 2018                                              15.00                                                           0.30                                               15.30            $390.00             $5,967.00          $405.00          $6,196.50
                                February 2019                                                                                                              0.40                                                0.40            $405.00              $162.00           $405.00            $162.00
DUGAR, KIRTI - LITIGATION
                                                                                                                                                                                                           313.50                                 147,315.00                          155,182.50
SUPPORT / RESEARCH
                                September 2016            6.50                                                                                                                                                 6.50            $450.00             $2,925.00          $495.00          $3,217.50
                                 October 2016             8.00                                                                                                                                                 8.00            $450.00             $3,600.00          $495.00          $3,960.00
                                November 2016                                                                                      1.00                                                                        1.00            $450.00              $450.00           $495.00            $495.00
                                December 2016             2.00                                                                                                                                                 2.00            $450.00              $900.00           $495.00            $990.00
                                 January 2017                                                                                      1.00                    1.00                                                2.00            $465.00              $930.00           $495.00            $990.00
                                February 2017             5.50                                                                     9.00                                                                       14.50            $465.00             $6,742.50          $495.00          $7,177.50
                                  April 2017                                                                                                               0.50                                                0.50            $465.00              $232.50           $495.00            $247.50
                                  May 2017                                                                1.50                                             0.50                                                2.00            $465.00              $930.00           $495.00            $990.00
                                  July 2017                                                                                                                           12.50              5.50                 18.00            $465.00             $8,370.00          $495.00          $8,910.00
                                 August 2017                                                                                                                          97.00              1.50                 98.50            $465.00            $45,802.50          $495.00         $48,757.50
                                 October 2017                                                             0.50                                                        38.50                                   39.00            $465.00            $18,135.00          $495.00         $19,305.00
                                November 2017                                                                                                              1.50                                                1.50            $465.00              $697.50           $495.00            $742.50
                                  June 2018                                                 0.50                                                                                                               0.50            $480.00              $240.00           $495.00            $247.50
                                  July 2018                              3.50               8.00                                                           4.00                                               15.50            $480.00             $7,440.00          $495.00          $7,672.50
                                 August 2018                                               26.50                                                                       1.50                                   28.00            $480.00            $13,440.00          $495.00         $13,860.00
                                September 2018                                             27.00          0.50         2.00                                            5.00                                   34.50            $480.00            $16,560.00          $495.00         $17,077.50
                                 October 2018                                              19.00                       1.50                                           16.50                                   37.00            $480.00            $17,760.00          $495.00         $18,315.00
                                November 2018                                               4.50                                                                                                               4.50            $480.00             $2,160.00          $495.00          $2,227.50
GRANT, ANTHONY - LITIGATION
                                                                                                                                                                                                           146.40                                  56,721.00                           59,292.00
SUPPORT / RESEARCH
                                 January 2017                                                             4.00                                                                                                 4.00            $375.00             $1,500.00          $405.00          $1,620.00
                                February 2017                            0.50                                                                                                                                  0.50            $375.00              $187.50           $405.00            $202.50
                                  May 2017                                                                6.00                                                                                                 6.00            $375.00             $2,250.00          $405.00          $2,430.00
                                  June 2017                                                               9.00                                                                                                 9.00            $375.00             $3,375.00          $405.00          $3,645.00
                                  July 2017                                                               1.50                                                                                                 1.50            $375.00              $562.50           $405.00            $607.50
                                 August 2017                                                              2.00                                                                                                 2.00            $375.00              $750.00           $405.00            $810.00
                                September 2017                                                            2.00                                                                                                 2.00            $375.00              $750.00           $405.00            $810.00
                                  March 2018                                                              0.50                                                                                                 0.50            $390.00              $195.00           $405.00            $202.50
                                  May 2018                                                                1.50                                                                                                 1.50            $390.00              $585.00           $405.00            $607.50
                                  June 2018                                                               7.40                                                                                                 7.40            $390.00             $2,886.00          $405.00          $2,997.00
                                  July 2018                                                 6.60         12.60                                                                                                19.20            $390.00             $7,488.00          $405.00          $7,776.00
                                 August 2018                                               11.00         26.40                                                                                                37.40            $390.00            $14,586.00          $405.00         $15,147.00
                                September 2018                                              2.10         17.50                                                                                                19.60            $390.00             $7,644.00          $405.00          $7,938.00
                                 October 2018                                                            12.00         6.70                                                                                   18.70            $390.00             $7,293.00          $405.00          $7,573.50
                                November 2018                                               5.60          5.50                                                                                                11.10            $390.00             $4,329.00          $405.00          $4,495.50
                                December 2018                                               2.70          3.30                                                                                                 6.00            $390.00             $2,340.00          $405.00          $2,430.00
MELTSER, JESSICA - LITIGATION
                                                                                                                                                                                                              16.70                                 5,761.50                            5,761.50
SUPPORT / RESEARCH
                                December 2016             3.90                                                                     2.90                    2.90                                                9.70            $345.00             $3,346.50          $345.00          $3,346.50
                                 January 2017             2.00                                                                                                                                                 2.00            $345.00              $690.00           $345.00            $690.00
                                February 2017             0.70                                                                     2.40                                                                        3.10            $345.00             $1,069.50          $345.00          $1,069.50
                                  April 2017              1.40                                                                     0.50                                                                        1.90            $345.00              $655.50           $345.00            $655.50
MUGRAGE, MAJOR - LITIGATION
                                                                                                                                                                                                              20.20                                 7,645.50                            8,181.00
SUPPORT / RESEARCH
                                  June 2017                              8.00                                                                                                                                  8.00            $375.00             $3,000.00          $405.00          $3,240.00
                                  July 2017                              5.00                                                                                                                                  5.00            $375.00             $1,875.00          $405.00          $2,025.00
                                                                 Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 50 of 107
                                                                                      In re Wells Fargo & Company Shareholder Derivative Litigation , No. 16-cv-05541-JST

                                                                                                                             Exhibit 4
                                                                                                             Lieff Cabraser Heimann & Bernstein, LLP
                                                                                                        Category Lodestar Chart by Timekeeper and Month
                                                                                                                     Inception-June 10, 2019

                                                Category Codes


                                                1. Investigations and Fact Research                                                                                          6. Legal research & writing, drafting pleadings, briefing motions
                                                2. Plaintiff-side document review                                                                                            7. Court appearances and prep/follow-up
                                                3. Defendant/third party document review                                                                                     8. Lit strategy, correspondence w/defendants, & case mgmt
                                                4. Other discovery work - memos, correspondence, meet & confers                                                              9. Mediation/Settlement, settlement administration
                                                5. Depositions; preparation and support of same                                                                              10. Expert work/consultations

                                                                                                                                                                                                TOTAL SUM OF                             LODESTAR AT                               LODESTAR AT
          TIMEKEEPER               Month             1              2                 3             4             5           6            7          8          9                 10              HOURS             HISTORIC RATE       HISTORIC RATE           CURRENT RATE     CURRENT RATE
                                August 2017                              4.00                                                                                                                                 4.00            $375.00               $1,500.00           $405.00          $1,620.00
                               November 2018                                                              1.70                                                                                                1.70            $390.00                 $663.00           $405.00            $688.50
                                January 2019                                              1.50                                                                                                                1.50            $405.00                 $607.50           $405.00            $607.50
MUKHERJI, RENEE - LITIGATION
                                                                                                                                                                                                             24.30                                    8,846.00                             9,841.50
SUPPORT / RESEARCH
                                October 2016              3.00                                                                                                                                                3.00            $310.00                 $930.00           $405.00          $1,215.00
                               November 2016              1.30                                                                                                                                                1.30            $310.00                 $403.00           $405.00            $526.50
                               December 2016                                                                                       1.30                                                                       1.30            $310.00                 $403.00           $405.00            $526.50
                                January 2017                                                                                       1.30                                                                       1.30            $375.00                 $487.50           $405.00            $526.50
                               February 2017              1.20                                                                                                                                                1.20            $375.00                 $450.00           $405.00            $486.00
                                 March 2017                                                                                        0.80                                                                       0.80            $375.00                 $300.00           $405.00            $324.00
                                 May 2017                 1.60                                                                     0.20                                                                       1.80            $375.00                 $675.00           $405.00            $729.00
                                 June 2017                0.40                                                                                                                                                0.40            $375.00                 $150.00           $405.00            $162.00
                                 July 2017                4.60                                                                     1.80                                                                       6.40            $375.00               $2,400.00           $405.00          $2,592.00
                                October 2017              0.30                                                                                                                                                0.30            $375.00                 $112.50           $405.00            $121.50
                                 April 2018                                                                                        1.30                                                                       1.30            $390.00                 $507.00           $405.00            $526.50
                                 July 2018                2.00                                                                                                                                                2.00            $390.00                 $780.00           $405.00            $810.00
                               November 2018              0.50                                                                                                                                                0.50            $390.00                 $195.00           $405.00            $202.50
                               December 2018                                                                                                                          2.70                                    2.70            $390.00               $1,053.00           $405.00          $1,093.50
NAMBIAR, ANIL - LITIGATION
                                                                                                                                                                                                          280.00                                   106,020.00                           113,400.00
SUPPORT / RESEARCH
                                October 2016              7.00                                                                                                                                                7.00            $360.00               $2,520.00           $405.00          $2,835.00
                               November 2016              7.00                                                                                                                                                7.00            $360.00               $2,520.00           $405.00          $2,835.00
                                January 2017             27.00                                                                                                                                               27.00            $375.00              $10,125.00           $405.00         $10,935.00
                               February 2017             39.00                                                                                                                                               39.00            $375.00              $14,625.00           $405.00         $15,795.00
                                 April 2017               5.00                                                                                                                                                5.00            $375.00               $1,875.00           $405.00          $2,025.00
                                 July 2017               22.00                                                                                                                                               22.00            $375.00               $8,250.00           $405.00          $8,910.00
                                August 2017              43.00                                                                                                       31.00                                   74.00            $375.00              $27,750.00           $405.00         $29,970.00
                               September 2017            14.00                                                                                                                                               14.00            $375.00               $5,250.00           $405.00          $5,670.00
                                October 2017              3.00                                                                                                                                                3.00            $375.00               $1,125.00           $405.00          $1,215.00
                                 April 2018               4.00                                                                                                                                                4.00            $390.00               $1,560.00           $405.00          $1,620.00
                                 May 2018                32.00                                                                                                                                               32.00            $390.00              $12,480.00           $405.00         $12,960.00
                               September 2018             7.00                                                                                                                                                7.00            $390.00               $2,730.00           $405.00          $2,835.00
                                October 2018              7.00                                                                                                                                                7.00            $390.00               $2,730.00           $405.00          $2,835.00
                               November 2018             32.00                                                                                                                                               32.00            $390.00              $12,480.00           $405.00         $12,960.00
RAHIMI, FAWAD - LITIGATION
                                                                                                                                                                                                             19.60                                    7,590.00                             7,938.00
SUPPORT / RESEARCH
                                 July 2017                                                                2.00                                                                                                2.00            $375.00                 $750.00           $405.00            $810.00
                                August 2017                                                               0.60                                                                                                0.60            $375.00                 $225.00           $405.00            $243.00
                               September 2017                                                             1.00                                                                                                1.00            $375.00                 $375.00           $405.00            $405.00
                                 May 2018                                                                 0.30                                                                                                0.30            $390.00                 $117.00           $405.00            $121.50
                                 July 2018                                                                2.20                                                                                                2.20            $390.00                 $858.00           $405.00            $891.00
                                August 2018                                               0.80            2.50                                                                                                3.30            $390.00               $1,287.00           $405.00          $1,336.50
                               September 2018                                                             3.00                                                                                                3.00            $390.00               $1,170.00           $405.00          $1,215.00
                                October 2018                                                              6.20        1.00                                                                                  7.20              $390.00                $2,808.00          $405.00           $2,916.00
GRAND TOTALS                                          956.50            97.50         7,019.70          693.10    2,043.70     2,780.10    348.10    1,686.50   3,009.10                98.30          18,732.60                                 $8,931,195.00                        $9,217,249.00
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 51 of 107




              EXHIBIT 5
                                                                  Case 4:16-cv-05541-JST               Document 278-7 Filed 06/27/19 Page 52 of 107
                                                                         In re Wells Fargo & Company Shareholder Derivative Litigation, No. 16-cv-05541-JST

                                                                                                                      EXHIBIT 5
                                                                                                    LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                                                                                             CATEGORY CHART BY MONTH
                                                                                                              INCEPTION TO JUNE 10, 2019




                     Category Codes


                     1. Investigations and Fact Research                                                                                                                              6. Legal research & writing, drafting pleadings, briefing motions
                     2. Plaintiff-side document review                                                                                                                                7. Court appearances and prep/follow-up

                     3. Defendant/third party document review                                                                                                                         8. Lit strategy, correspondence w/defendants, & case mgmt

                     4. Other discovery work - memos, correspondence, meet & confers                                                                                                  9. Mediation/Settlement, settlement administration

                     5. Depositions; preparation and support of same                                                                                                                  10. Expert work/consultations


                                                                                                                                                                                                                                   LODESTAR AT             LODESTAR AT
             Month            1                    2                   3               4               5                  6                7            8              9                      10             TOTAL HOURS           HISTORIC RATE          CURRENT RATE
September 2016                     14.10                                                                                                                       0.80                                                       14.90             $7,177.00           $7,996.50
October 2016                       90.50                                                                                       116.60                          1.00                                                      208.10         $109,560.00           $121,819.00
November 2016                      31.50                                                                                       199.80                         39.80                                                      271.10         $144,652.50           $160,426.00
December 2016                      14.40                                                                                       118.20            0.60         22.40                                                      155.60            $78,509.50          $85,821.00
January 2017                       75.40                   0.40                              5.30                               59.90           49.20        107.20                                                      297.40         $159,449.50           $172,161.50
February 2017                     168.70                   8.20                              0.80                              251.20           17.90         45.70                                  0.80                493.30         $263,356.00           $283,478.00
March 2017                         16.30                   1.50                              3.00                              187.40            3.10         21.60                                                      232.90         $142,128.50           $150,348.50
April 2017                         84.00                                                     1.40                              173.30            4.50         16.90                                                      280.10         $160,115.50           $171,332.50
May 2017                           37.10                                                    27.20                              207.70           90.80        116.30           4.00                   0.30                483.40         $279,172.50           $300,699.00
June 2017                          13.20                 21.90               13.00          14.00                              195.40            5.70         79.70          34.10                   2.80                379.80         $205,556.50           $221,506.00
July 2017                          35.60                   9.70              33.90           3.50                              152.50           24.70         26.00         261.20                  26.20                573.30         $333,330.50           $348,637.50
August 2017                        89.70                   4.40             176.90           6.60                               32.90            4.50         13.80         477.00                  25.00                830.80         $448,052.00           $468,844.00
September 2017                     20.20                                    160.00          15.60                               45.20            4.60         21.00         140.70                   5.60                412.90         $207,552.50           $216,306.50
October 2017                       11.70                   0.70              32.00          18.50                               14.30           10.30         49.50         141.40                   0.70                279.10         $153,686.50           $163,861.00
November 2017                      13.90                                                    12.30                               12.50            3.80         48.10                                                       90.60            $48,418.50          $52,306.50
December 2017                        5.80                  1.80                0.20         21.50                               11.90            0.70         35.40                                                       77.30            $40,240.00          $43,553.00
January 2018                       19.10                                                    19.20                              145.30           15.90         76.90                                  0.50                276.90         $142,681.00           $148,714.50
February 2018                        8.60                                      3.10         31.80                               44.40            0.60         52.50                                  0.20                141.20            $72,500.00          $75,444.00
March 2018                           4.40                  0.50              26.40          18.40                               70.60                         66.50                                  1.50                188.30            $94,104.50          $98,045.50
April 2018                           8.10                                      1.00          9.10                               97.00           34.50         52.50            0.50                                      202.70         $106,349.00           $110,672.00
May 2018                           49.00                   0.80              14.00          32.90                               95.20           12.60        129.50                                  1.60                335.60         $161,311.00           $167,302.00
June 2018                            8.10                12.80              407.60          47.90                              224.10            9.20         88.30            4.40                  4.80                807.20         $364,182.00           $371,680.00
July 2018                            4.10                  5.00             849.60          44.60                               46.50           17.60         82.50          18.60                   2.00              1,070.50         $468,908.50           $474,561.00
August 2018                          3.30                29.80             1,372.90         74.70              8.00             44.60            9.00         71.30          28.10                   0.80              1,642.50         $698,777.50           $706,282.50
September 2018                     12.70                                   1,204.70         56.90            11.40              82.60            2.00         47.80         314.00                   4.80              1,736.90         $776,861.50           $789,812.00
October 2018                       28.80                                   1,252.70        119.50           488.90              44.40           16.40        100.00         269.60                   0.10              2,320.40       $1,023,202.50         $1,040,277.00
November 2018                      51.20                                   1,015.50         98.70          1,140.10             63.20            2.00        113.40          69.70                   1.80              2,555.60       $1,089,743.00         $1,101,802.50
December 2018                        3.50                                   454.70           5.50           395.30              33.30                         35.90         441.60                   3.20              1,373.00         $622,720.00           $634,662.50
January 2019                         6.00                                      1.50          4.20                                 7.30           1.10         51.10         220.90                   6.30                298.40         $159,106.50           $159,106.50
February 2019                        3.30                                                                                         0.90                        15.70         332.70                   8.00                360.60         $193,565.00           $193,565.00
March 2019                           9.80                                                                                         1.90           1.00         10.00         104.20                   0.70                127.60            $63,488.50          $63,488.50
April 2019                         10.40                                                                                                         0.60         17.90          21.10                                        50.00            $25,217.00          $25,217.00
May 2019                             2.60                                                                                                        5.20         24.80         103.30                   0.60                136.50            $73,701.00          $73,701.00
June 2019                            1.40                                                                                                                       4.70         22.00                                        28.10            $13,819.00          $13,819.00
                                  956.50                 97.50             7,019.70        693.10          2,043.70           2,780.10         348.10       1,686.50       3,009.10                 98.30             18,732.60       $8,931,195.00         $9,217,249.00
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 53 of 107




              EXHIBIT 6
                                                                  Case 4:16-cv-05541-JST               Document 278-7 Filed 06/27/19 Page 54 of 107
                                                                          In re Wells Fargo & Company Shareholder Derivative Litigation, No. 16-cv-05541-JST

                                                                                                                          EXHIBIT 6
                                                                                                        LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                                                                                             CATEGORY CHART BY TIMEKEEPER
                                                                                                                 INCEPTION TO JUNE 10, 2019




Category Codes


1. Investigations and Fact Research                                                                                                                                                6. Legal research & writing, drafting pleadings, briefing motions
2. Plaintiff-side document review                                                                                                                                                  7. Court appearances and prep/follow-up
3. Defendant/third party document review                                                                                                                                           8. Lit strategy, correspondence w/defendants, & case mgmt
4. Other discovery work - memos, correspondence, meet & confers                                                                                                                    9. Mediation/Settlement, settlement administration
5. Depositions; preparation and support of same                                                                                                                                    10. Expert work/consultations



                                                                                                                                                                                                                        TOTAL SUM OF            LODESTAR AT           LODESTAR AT
                           TIMEKEEPER                             1            2           3                 4               5                6           7           8                   9                10              HOURS                HISTORIC RATE        CURRENT RATE
HEIMANN, RICHARD - PARTNER                                             11.40                     3.60              2.20            3.20           76.80       44.60        34.20           231.00                                   407.00             $422,932.50         $437,525.00
FINEMAN, STEVEN - PARTNER                                                                                                                         10.00        1.60         6.50               0.50              1.00                 19.60             $17,347.50          $18,620.00
DERMODY, KELLY - PARTNER                                                                                                                           0.50        7.50         3.40                                                      11.40              $9,690.00          $10,260.00
KRUSE, JOY - PARTNER                                                   43.70       19.90         1.60             11.10                       136.20          12.30        42.10           225.30               29.60               521.80             $443,207.50         $443,530.00
CHIPLOCK, DANIEL - PARTNER                                              6.30                                       1.30                           37.60        1.40        28.70               2.50                                   77.80             $54,375.00          $60,295.00
DIAMAND, NICHOLAS - PARTNER                                           101.70        4.50        62.10             86.40           17.00       301.30          38.10       343.60           532.40               13.30             1,500.40             $998,247.50       $1,050,280.00
LEE, SHARON - PARTNER                                                  10.90                                       0.30                           53.60        0.50         7.60                                                      72.90             $45,650.00          $51,030.00
MIARMI, MICHAEL - PARTNER                                               0.30                                       0.10                       417.20           5.10        29.60              94.10              3.00               549.40             $328,600.00         $357,110.00
CUTHBERTSON, DOUGLAS - PARTNER                                          7.00                                                                       3.00                     1.00                                                      11.00              $5,690.00           $6,490.00
BENSON, KATHERINE LUBIN - PARTNER                                      36.00                    12.60            101.10            1.00       467.70      109.40          621.90           552.70                3.80             1,817.60             $999,182.00       $1,060,827.00
NICOLAOU, JOHN - ASSOCIATE                                              5.00                                       1.60                       149.60                        8.70                                                    164.90              $72,559.50          $84,099.00
SHEEN, MIKE - ASSOCIATE                                                 1.60                    13.50            134.60           22.70       384.50          30.10       198.60           355.20                3.40             1,144.20             $529,998.00         $549,216.00
PETTERSON, SEAN - ASSOCIATE                                             3.10                    35.40             35.80           38.30            1.40        1.40        45.80           321.50                1.70               484.40             $207,282.00         $213,136.00
BALLAN, EVAN - ASSOCIATE                                                1.40                                       5.80                           47.30                    12.10              50.40                                 117.00              $43,702.50          $46,215.00
BAKER, MICHELLE - STAFF ATTORNEY                                                                98.00                                                                                                                                 98.00             $40,670.00          $40,670.00
BILKISS, ABBY - STAFF ATTORNEY                                                                 630.00                            139.00                                                                                             769.00             $319,135.00         $319,135.00
CARR, LINDSAY - STAFF ATTORNEY                                                                 224.00                                                                                                                               224.00              $92,960.00          $92,960.00
CIBULKA, BRITT A. - STAFF ATTORNEY                                                             180.80              1.70                                                                                                             182.50              $75,737.50          $75,737.50
GRALEWSKI, KELLY - STAFF ATTORNEY                                                              137.40                                                                                                                               137.40              $57,021.00          $57,021.00
KIM, DENNY - CONTRACT ATTORNEY                                                                 374.50                                                                                                                               374.50             $155,417.50         $155,417.50
KIM, JASON - STAFF ATTORNEY                                                                    384.00                            288.00                                                                                             672.00             $278,880.00         $278,880.00
KRAINSKY, ELLA - STAFF ATTORNEY                                                                 64.00                                                                                                                                 64.00             $26,560.00          $26,560.00
LIEBMANN, COLEEN - STAFF ATTORNEY                                                              259.00                                                                                                                               259.00             $107,485.00         $107,485.00
MICLUT, ANDREEA - CONTRACT ATTORNEY                                                            676.00                            293.50                                                                                             969.50             $402,342.50         $402,342.50
NGUYEN, PHIANH - STAFF ATTORNEY                                                                254.00                                                                                                                               254.00             $105,410.00         $105,410.00
NUTTING, LEAH - STAFF ATTORNEY                                         15.50                   711.20                            254.40                                    23.20                                                  1,004.30             $416,784.50         $416,784.50
OH, MARISSA - STAFF ATTORNEY                                                                   187.10                                                                                                                               187.10              $77,646.50          $77,646.50
PARK, JAE - STAFF ATTORNEY                                                         24.00       577.00                            297.00                                                                                             898.00             $372,670.00         $372,670.00
SAUNDERS, CAMERON - STAFF ATTORNEY                                                             344.30                            193.00                                                                                             537.30             $222,979.50         $222,979.50
SHINDELBOWER, JERRY - STAFF ATTORNEY                                                           647.00                            282.00                                                                                             929.00             $385,535.00         $385,535.00
STURTEVANT, RYAN - STAFF ATTORNEY                                                              264.00                                                                                                                               264.00             $109,560.00         $109,560.00
SWENSON, YUN - STAFF ATTORNEY                                          28.50                    11.80                                                                                                                                 40.30             $14,508.00          $16,724.50
ZAUL, JONATHAN - STAFF ATTORNEY                                                                226.50                            184.60                                                                                             411.10             $170,606.50         $170,606.50
GREEN, RACHEL - LAW CLERK                                                                                          2.10                           57.70                                        1.00                                   60.80             $22,800.00          $22,800.00
SAAD, AISHA - LAW CLERK                                                                                                                           45.50                                        2.50                                   48.00             $18,960.00          $18,960.00
ZANE, ALEXANDER - PARALEGAL/CLERK                                      10.30                                                                      25.70                    11.70                                                      47.70             $16,972.50          $18,603.00
TROXEL, BRIAN - PARALEGAL/CLERK                                                                                    0.20                           20.40        0.90         3.70               3.50                                   28.70             $10,573.50          $11,193.00
KEENLEY, ELIZABETH - PARALEGAL/CLERK                                                            10.20                                                                                                                                 10.20              $3,723.00           $3,978.00
TEXIER, RICHARD - PARALEGAL/CLERK                                     338.80       15.40       278.50            144.20           11.50       456.50          93.20       228.70           406.20               25.80             1,998.80             $737,053.50         $779,532.00
CARNAM, TODD - PARALEGAL/CLERK                                         14.10                                       7.30                           34.30                     1.50              16.50              3.80                 77.50             $28,722.00          $30,225.00
MUNOZ, CHRISTOPHER - PARALEGAL/CLERK                                                            14.70                                                                                                                                 14.70              $5,218.50           $5,439.00
SELHORST, HANNAH - PARALEGAL/CLERK                                                              17.80                                                                                                                                 17.80              $5,874.00           $6,586.00
                                                                  Case 4:16-cv-05541-JST               Document 278-7 Filed 06/27/19 Page 55 of 107
                                                                          In re Wells Fargo & Company Shareholder Derivative Litigation, No. 16-cv-05541-JST

                                                                                                                         EXHIBIT 6
                                                                                                       LIEFF, CABRASER, HEIMANN & BERNSTEIN, LLP
                                                                                                            CATEGORY CHART BY TIMEKEEPER
                                                                                                                INCEPTION TO JUNE 10, 2019




Category Codes


1. Investigations and Fact Research                                                                                                                                             6. Legal research & writing, drafting pleadings, briefing motions
2. Plaintiff-side document review                                                                                                                                               7. Court appearances and prep/follow-up
3. Defendant/third party document review                                                                                                                                        8. Lit strategy, correspondence w/defendants, & case mgmt
4. Other discovery work - memos, correspondence, meet & confers                                                                                                                 9. Mediation/Settlement, settlement administration
5. Depositions; preparation and support of same                                                                                                                                 10. Expert work/consultations



                                                                                                                                                                                                                     TOTAL SUM OF            LODESTAR AT             LODESTAR AT
                           TIMEKEEPER                             1            2           3                4               5                6           7          8                  9                10              HOURS                HISTORIC RATE          CURRENT RATE
BROWN, AIDAN - PARALEGAL/CLERK                                                                 15.50              5.00                                                   2.70                                                      23.20               $7,663.50            $8,004.00
DUGAR, KIRTI - LITIGATION SUPPORT / RESEARCH                           22.00        3.50       85.50              2.50           3.50            11.00                   7.50           171.00                7.00               313.50              $147,315.00          $155,182.50
NAMBIAR, ANIL - LITIGATION SUPPORT / RESEARCH                         249.00                                                                                                               31.00                                 280.00              $106,020.00          $113,400.00
GRANT, ANTHONY - LITIGATION SUPPORT / RESEARCH                                      0.50       28.00            111.20           6.70                                                                                            146.40               $56,721.00           $59,292.00
RAHIMI, FAWAD - LITIGATION SUPPORT / RESEARCH                                                   0.80             17.80           1.00                                                                                              19.60               $7,590.00            $7,938.00
MUGRAGE, MAJOR - LITIGATION SUPPORT / RESEARCH                                     17.00        1.50              1.70                                                                                                             20.20               $7,645.50            $8,181.00
CALANGIAN, MARGIE - LITIGATION SUPPORT / RESEARCH                       2.50                   89.10              5.90           7.30                        2.00       19.90                                                    126.70               $49,192.50           $51,313.50
MUKHERJI, RENEE - LITIGATION SUPPORT / RESEARCH                        14.90                                                                      6.70                                      2.70                                   24.30               $8,846.00            $9,841.50
ANTHONY, RICHARD - LITIGATION SUPPORT / RESEARCH                       19.30       12.70       98.70             12.90                            5.00                                                        4.00               152.60               $58,360.50           $61,803.00
BELUSHKO BARROWS, NIKKI - LITIGATION SUPPORT /
                                                                        5.20                                      0.30                           24.80                   0.90               9.10              1.90                 42.20              $15,810.00           $16,458.00
RESEARCH
MELTSER, JESSICA - LITIGATION SUPPORT / RESEARCH                        8.00                                                                      5.80                   2.90                                                      16.70               $5,761.50            $5,761.50


TOTAL                                                                 956.50       97.50   7,019.70             693.10       2,043.70    2,780.10        348.10     1,686.50          3,009.10               98.30            18,732.60             $8,931,195.00       $9,217,249.00
Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 56 of 107




              EXHIBIT 7
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 57 of 107




            275 Battery Street, 29th Floor                250 Hudson Street, 8th Floor
            San Francisco, CA 94111-3339                   New York, NY 10013-1413
              Telephone: 415.956.1000                      Telephone: 212.355.9500
              Facsimile: 415.956.1008                       Facsimile: 212.355.9592

                                 222 2nd Avenue South, Suite 1640
                                        Nashville, TN 37201
                                     Telephone: 615.313.9000
                                     Facsimile: 615.313.9965

                                     Email: mail@lchb.com
                                  Website: www.lieffcabraser.com


FIRM PROFILE:
         Lieff Cabraser Heimann & Bernstein, LLP, is a 90-plus attorney AV-rated law firm
founded in 1972 with offices in San Francisco, New York, and Nashville. We have a diversified
practice, successfully representing plaintiffs in the fields of personal injury and mass torts,
securities and financial fraud, employment discrimination and unlawful employment practices,
product defect, consumer protection, antitrust and intellectual property, environmental and
toxic exposures, False Claims Act, digital privacy and data security, and human rights. Our
clients include individuals, classes and groups of people, businesses, and public and private
entities.

        Lieff Cabraser has served as Court-appointed Plaintiffs’ Lead or Class Counsel in state
and federal coordinated, multi-district, and complex litigation throughout the United States.
With co-counsel, we have represented clients across the globe in cases filed in American courts.
Lieff Cabraser is among the largest firms in the United States that only represent plaintiffs.

        Described by The American Lawyer as “one of the nation’s premier plaintiffs’ firms,”
Lieff Cabraser enjoys a national reputation for professional integrity and the successful
prosecution of our clients’ claims. We possess sophisticated legal skills and the financial
resources necessary for the handling of large, complex cases, and for litigating against some of
the nation’s largest corporations. We take great pride in the leadership roles our firm plays in
many of this country’s major cases, including those resulting in landmark decisions and
precedent-setting rulings.



1778477.1
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 58 of 107




        Lieff Cabraser has litigated and resolved thousands of individual lawsuits and hundreds
of class and group actions, including some of the most important civil cases in the United States
over the past four decades. We have assisted our clients in recovering over $118 billion in
verdicts and settlements. Twenty-seven cases were resolved for over $1 billion; another 44 have
resulted in verdicts or settlements at or in excess of $100 million.

        The National Law Journal has recognized Lieff Cabraser as one of the nation’s top
plaintiffs’ law firms for fourteen years, and we are a member of its Plaintiffs’ Hot List Hall of
Fame, “representing the best qualities of the plaintiffs’ bar and demonstrating unusual
dedication and creativity.” The National Law Journal separately recognized Lieff Cabraser as
one of the 50 Leading Plaintiffs Firms in America.

       In March 2019, Benchmark Litigation selected Lieff Cabraser as its “California Plaintiff
Firm of the Year.” Also for 2019, Lieff Cabraser saw 20 lawyers named to the “Best Lawyers in
America” listing, and we were 2018 finalists for Benchmark Litigation’s “Plaintiff Law Firm of
the Year” and for the National Law Journal’s “Elite Trial Lawyers” in the fields of Mass
Tort/Personal Injury, Environmental Protection, and Cybersecurity/Data Breach. We were
named the Daily Journal’s “California Lawyers of the Year 2018” as well as having eight lawyers
named to Benchmark Litigation’s “40 and Under Hot List 2018,” and 21 lawyers named to the
2018 Super Lawyers “Super Lawyer” and “Rising Star” lists.

        U.S. News and Best Lawyers has selected Lieff Cabraser as a national “Law Firm of the
Year” six times in the last eight years, in categories including Mass Torts Litigation/Class
Actions – Plaintiffs and Employment Law – Individuals. In 2017, Lieff Cabraser’s Digital Privacy
and Data Security practice group was named “Privacy Group of the Year” by Law360, and the
firm's Consumer Protection practice group was named “Consumer Protection Group of the Year”
by the publication as well.
         In 2017, Law360 named Lieff Cabraser one of six “California Powerhouse” firms for
litigation, the only plaintiffs’ firm so honored. In 2016, Benchmark Litigation named Lieff
Cabraser to its “Top 10 Plaintiff Firms in America” list, The National Law Journal chose our
firm as one of nine “Elite Trial Lawyers” nationwide, and Law360 selected Lieff Cabraser as one
of the “Top 50 Law Firms Nationwide for Litigation.” The publication separately noted that our
firm “persists as a formidable agency of change, producing world class legal work against some
of the most powerful corporate players in the world today.”

SECURITIES AND FINANCIAL FRAUD CASE PROFILES:

            CURRENT CASES

1.          BlackRock Global Allocation Fund, Inc., et al. v. Valeant Pharmaceuticals
            International, Inc., et al., No. 3:18-cv-00343 (D.N.J.); Senzar Healthcare
            Master Fund, LP, et al. v. Valeant Pharmaceuticals International, Inc., et
            al., No. 3:18-cv-02286-MAS-LHG (D.N.J.) (collectively, “Valeant”). Lieff Cabraser
            represents certain funds and accounts of institutional investors BlackRock and Senzar in
            these recently-filed individual actions against Valeant Pharmaceuticals International,
            Inc. and certain of Valeant’s senior officers and directors for violations of the Securities
            Act of 1933 and/or the Securities Exchange Act of 1934 arising from Defendants’ scheme


1778477.1                                           -2-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 59 of 107




            to generate revenues through massive price increases for Valeant-branded drugs while
            concealing from investors the truth regarding the Company’s business operations,
            financial results, and other material facts. In September 2018, the court denied
            defendants’ partial motions to dismiss in both action, and BlackRock plaintiffs filed an
            amended complaint.

2.          In re Wells Fargo & Company Shareholder Derivative Litigation, No. 3:16-
            cv-05541 (N.D. Cal.). Lieff Cabraser was appointed as Co-Lead Counsel for Lead
            Plaintiffs FPPACO and The City of Birmingham Retirement and Relief System in this
            consolidated shareholder derivative action alleging that, since at least 2011, the Board
            and executive management of Wells Fargo knew or consciously disregarded that Wells
            Fargo employees were illicitly creating millions of deposit and credit card accounts for
            their customers, without those customers’ consent, as part of Wells Fargo’s intense effort
            to drive up its “cross-selling” statistics. Revelations regarding the scheme, and the
            defendants’ knowledge or blatant disregard of it, have deeply damaged Wells Fargo’s
            reputation and cost it millions of dollars in regulatory fines and lost business. In May
            and October 2017, the court largely denied Wells Fargo’s and the Director and Officer
            Defendants’ motions to dismiss Lead Plaintiffs’ amended complaint. In May 2019, U.S.
            District Judge Jon S. Tigar granted preliminary approval to a proposed $320 million
            settlement that would end shareholders’ derivative litigation relating to Wells Fargo’s
            fake accounts scandal.

3.          Houston Municipal Employees Pension System v. BofI Holding, Inc., et al.,
            No. 3:15-cv-02324-GPC-KSC (S.D. Cal.). Lieff Cabraser serves as lead counsel for court-
            appointed lead plaintiff, Houston Municipal Employees Pension System (“HMEPS”), in
            this securities fraud class action against BofI Holding, Inc. and certain of its senior
            officers. The action charges defendants with issuing materially false and misleading
            statements and failing to disclose material adverse facts about BofI’s business,
            operations, and performance The action charges defendants with issuing materially false
            and misleading statements and failing to disclose material adverse facts about BofI’s
            business, operations, and performance. On March 21, 2018, the court issued an order
            and entered judgment dismissing the third amended complaint, which HMEPS appealed
            to the Ninth Circuit. Parties are currently briefing the appeal.

4.          Normand, et al. v. Bank of New York Mellon Corp., No. 1:16-cv-00212-LAK-JLC
            (S.D.N.Y.). Lieff Cabraser, together with co-counsel, represents a proposed class of
            holders of American Depositary Receipts (“ADRs”) (negotiable U.S. securities
            representing ownership of publicly traded shares in a non-U.S. corporation), for which
            BNY Mellon served as the depositary bank. Plaintiffs allege that under the contractual
            agreements underlying the ADRs, BNY Mellon was responsible for “promptly”
            converting cash distributions (such as dividends) received for ADRs into U.S. dollars for
            the benefit of ADR holders, and was required to act without bad faith. Plaintiffs allege
            that, instead, when doing the ADR cash conversions, BNY Mellon used the range of
            exchange rates available during the trading session in a manner that was unfavorable for
            ADR holders, and in doing so, improperly skimmed profits from distributions owed and
            payable to the class. In September 2016, the court denied, in substantial part,


1778477.1                                          -3-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 60 of 107




            defendant’s motion to dismiss, and plaintiffs subsequently filed a consolidated amended
            complaint. The case proceeded through substantial discovery and full briefing on class
            certification before the parties reached a proposed classwide settlement in late 2018.

5.          In re Facebook, Inc. IPO Securities And Derivative Litigation, MDL No. 12-
            2389 (RWS) (S.D.N.Y.). Lieff Cabraser is counsel for two individual investor class
            representatives in the securities class litigation arising under the Private Securities
            Litigation Reform Act of 1995 (the “PSLRA”) concerning Facebook’s initial public
            offering in May 2012. In 2018, the court granted final approval of the settlement.

            SUCCESSES

1.          Arkansas Teacher Retirement System v. State Street Corp., Case No.
            11cv10230 (MLW) (D. Mass.). Lieff Cabraser served as co-counsel for a nationwide class
            of institutional custodial clients of State Street, including public pension funds and
            ERISA plans, who allege that defendants deceptively charged class members on FX
            trades done in connection with the purchase and sale of foreign securities. The
            complaint charged that between 1999 and 2009, State Street consistently incorporated
            hidden and excessive mark-ups or mark-downs relative to the actual FX rates applicable
            at the times of the trades conducted for State Street’s custodial FX clients.

            State Street allegedly kept for itself, as an unlawful profit, the “spread” between the
            prices for foreign currency available to it in the FX marketplace and the rates it charged
            to its customers. Plaintiffs sought recovery under Massachusetts’ Consumer Protection
            Law and common law tort and contract theories. On November 2, 2016, U.S. District
            Senior Judge Mark L. Wolf granted final approval to a $300 million settlement of the
            litigation.

2.          Janus Overseas Fund, et al. v. Petróleo Brasileiro S.A. - Petrobras, et al.,
            No. 1:15-cv-10086-JSR (S.D.N.Y.); Dodge & Cox Global Stock Fund, et al. v. Petróleo
            Brasileiro S.A. - Petrobras, et al., No. 1:15-cv-10111-JSR (S.D.N.Y.). Lieff Cabraser
            represented certain Janus and Dodge & Cox funds and investment managers in these
            individual actions against Petróleo Brasileiro S.A. – Petrobras (“Petrobras”), related
            Petrobras entities, and certain of Petrobras’s senior officers and directors for
            misrepresenting and failing to disclose a pervasive and long-running scheme of bribery
            and corruption at Petrobras. As a result of the misconduct, Petrobras overstated the
            value of its assets by billions of dollars and materially misstated its financial results
            during the relevant period. The actions charged defendants with violations of the
            Securities Act of 1933 (the “Securities Act”) and/or the Securities Exchange Act of 1934
            (“Exchange Act”). The action recently settled on confidential terms favorable to
            plaintiffs.

3.          The Regents of the University of California v. American International
            Group, No. 1:14-cv-01270-LTS-DCF (S.D.N.Y.). Lieff Cabraser represented The
            Regents of the University of California in this individual action against American
            International Group, Inc. (“AIG”) and certain of its officers and directors for
            misrepresenting and omitting material information about AIG’s financial condition and


1778477.1                                           -4-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 61 of 107




            the extent of its exposure to the subprime mortgage market. The complaint charged
            defendants with violations of the Exchange Act, as well as common law fraud and unjust
            enrichment. The litigation settled in 2015.

4.          Biotechnology Value Fund, L.P. v. Celera Corp., 3:13-cv-03248-WHA (N.D.
            Cal.). Lieff Cabraser represented a group of affiliated funds investing in biotechnology
            companies in this individual action arising from misconduct in connection with Quest
            Diagnostics Inc.’s 2011 acquisition of Celera Corporation. Celera, Celera’s individual
            directors, and Credit Suisse were charged with violations of Sections 14(e) and 20(a) of
            the Exchange Act and breach of fiduciary duty. In February 2014, the Court denied in
            large part defendants’ motion to dismiss the second amended complaint. In September
            2014, the plaintiffs settled with Credit Suisse for a confidential amount. After the
            completion of fact and expert discovery, and prior to a ruling on defendants’ motion for
            summary judgment, the plaintiffs settled with the Celera defendants in January 2015 for
            a confidential amount.

5.          The Charles Schwab Corp. v. BNP Paribas Sec. Corp., No. CGC-10-501610 (Cal.
            Super. Ct.); The Charles Schwab Corp. v. J.P. Morgan Sec., Inc., No. CGC-10-
            503206 (Cal. Super. Ct.); The Charles Schwab Corp. v. J.P. Morgan Sec., Inc.,
            No. CGC-10-503207 (Cal. Super. Ct.); and The Charles Schwab Corp. v. Banc of
            America Sec. LLC, No. CGC-10-501151 (Cal. Super. Ct.). Lieff Cabraser, along with co-
            counsel, represents Charles Schwab in four separate individual securities actions against
            certain issuers and sellers of mortgage-backed securities (“MBS”) for materially
            misrepresenting the quality of the loans underlying the securities in violation of
            California state law. Charles Schwab Bank, N.A., a subsidiary of Charles Schwab,
            suffered significant damages by purchasing the securities in reliance on defendants’
            misstatements. The court largely overruled defendants’ demurrers in January 2012.
            Settlements have been reached with dozens of defendants for confidential amounts.

6.          Honeywell International Inc. Defined Contribution Plans Master Savings
            Trust. v. Merck & Co., No. 14-cv 2523-SRC-CLW (S.D.N.Y.); Janus Balanced
            Fund v. Merck & Co., No. 14-cv-3019-SRC-CLW (S.D.N.Y.); Lord Abbett Affiliated
            Fund v. Merck & Co., No. 14-cv-2027-SRC-CLW (S.D.N.Y.); Nuveen Dividend
            Value Fund (f/k/a Nuveen Equity Income Fund), on its own behalf and as
            successor in interest to Nuveen Large Cap Value Fund (f/k/a First
            American Large Cap Value Fund) v. Merck & Co., No. 14-cv-1709-SRC-CLW
            (S.D.N.Y.). Lieff Cabraser represented certain Nuveen, Lord Abbett, and Janus funds,
            and two Honeywell International trusts in these individual actions against Merck & Co.,
            Inc. (“Merck”) and certain of its senior officers and directors for misrepresenting the
            cardiovascular safety profile and commercial viability of Merck’s purported
            “blockbuster” drug, VIOXX. The actions charged defendants with violations of the
            Exchange Act. The action settled on confidential terms.

7.          In re First Capital Holdings Corp. Financial Products Securities Litigation,
            MDL No. 901 (C.D. Cal.). Lieff Cabraser served as Co-Lead Counsel in a class action
            brought to recover damages sustained by policyholders of First Capital Life Insurance


1778477.1                                         -5-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 62 of 107




            Company and Fidelity Bankers Life Insurance Company policyholders resulting from the
            insurance companies’ allegedly fraudulent or reckless investment and financial practices,
            and the manipulation of the companies’ financial statements. This policyholder
            settlement generated over $1 billion in restored life insurance policies. The settlement
            was approved by both federal and state courts in parallel proceedings and then affirmed
            by the Ninth Circuit on appeal.

8.          In re Bank of New York Mellon Corp. Foreign Exchange Transactions
            Litigation, MDL 2335 (S.D. N.Y.). Lieff Cabraser served as co-lead class counsel for a
            proposed nationwide class of institutional custodial customers of The Bank of New York
            Mellon Corporation (“BNY Mellon”). The litigation stemmed from alleged deceptive
            overcharges imposed by BNY Mellon on foreign currency exchanges (FX) that were done
            in connection with custodial customers’ purchases or sales of foreign securities. Plaintiffs
            alleged that for more than a decade, BNY Mellon consistently charged its custodial
            customers hidden and excessive mark-ups on exchange rates for FX trades done
            pursuant to “standing instructions,” using “range of the day” pricing, rather than the
            rates readily available when the trades were actually executed.

            In addition to serving as co-lead counsel for a nationwide class of affected custodial
            customers, which included public pension funds, ERISA funds, and other public and
            private institutions, Lieff Cabraser was one of three firms on Plaintiffs’ Executive
            Committee tasked with managing all activities on the plaintiffs’ side in the multidistrict
            consolidated litigation. Prior to the cases being transferred and consolidated in the
            Southern District of New York, Lieff Cabraser defeated, in its entirety, BNY Mellon’s
            motion to dismiss claims brought on behalf of ERISA and other funds under California’s
            and New York’s consumer protection laws.

            The firm’s clients and class representatives in the consolidated litigation included the
            Ohio Police & Fire Pension Fund, the School Employees Retirement System of Ohio, and
            the International Union of Operating Engineers, Stationary Engineers Local 39 Pension
            Trust Fund.

            In March 2015, a global resolution of the private and governmental enforcement actions
            against BNY Mellon was announced, in which $504 million will be paid back to BNY
            Mellon customers ($335 million of which is directly attributable to the class litigation).

            On September 24, 2015, U.S. District Court Judge Lewis A. Kaplan granted final
            approval to the settlement. Commenting on the work of plaintiffs’ counsel, Judge Kaplan
            stated, “This really was an extraordinary case in which plaintiff’s counsel performed, at
            no small risk, an extraordinary service. They did a wonderful job in this case, and I’ve
            seen a lot of wonderful lawyers over the years. This was a great performance. They were
            fought tooth and nail at every step of the road. It undoubtedly vastly expanded the costs
            of the case, but it’s an adversary system, and sometimes you meet adversaries who are
            heavily armed and well financed, and if you’re going to win, you have to fight them and it
            costs money. This was an outrageous wrong committed by the Bank of New York Mellon,
            and plaintiffs’ counsel deserve a world of credit for taking it on, for running the risk, for
            financing it and doing a great job.”

1778477.1                                           -6-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 63 of 107




9.          In re Broadcom Corporation Derivative Litigation, No. CV 06-3252-R (C.D.
            Cal.). Lieff Cabraser served as Court-appointed Lead Counsel in a shareholders
            derivative action arising out of stock options backdating in Broadcom securities. The
            complaint alleged that defendants intentionally manipulated their stock option grant
            dates between 1998 and 2003 at the expense of Broadcom and Broadcom shareholders.
            By making it seem as if stock option grants occurred on dates when Broadcom stock was
            trading at a comparatively low per share price, stock option grant recipients were able to
            exercise their stock option grants at exercise prices that were lower than the fair market
            value of Broadcom stock on the day the options were actually granted. In December
            2009, U.S. District Judge Manuel L. Real granted final approval to a partial settlement in
            which Broadcom Corporation’s insurance carriers paid $118 million to Broadcom. The
            settlement released certain individual director and officer defendants covered by
            Broadcom’s directors’ and officers’ policy.

            Plaintiffs’ counsel continued to pursue claims against William J. Ruehle, Broadcom’s
            former Chief Financial Officer, Henry T. Nicholas, III, Broadcom’s co-founder and
            former Chief Executive Officer, and Henry Samueli, Broadcom’s co-founder and former
            Chief Technology Officer. In May 2011, the Court approved a settlement with these
            defendants. The settlement provided substantial consideration to Broadcom, consisting
            of the receipt of cash and cancelled options from Dr. Nicholas and Dr. Samueli totaling
            $53 million in value, plus the release of a claim by Mr. Ruehle, which sought damages in
            excess of $26 million.

            Coupled with the earlier $118 million partial settlement, the total recovery in the
            derivative action was $197 million, which constitutes the third-largest settlement ever in
            a derivative action involving stock options backdating.

10.         In re Scorpion Technologies Securities Litigation I, No. C-93-20333-EAI (N.D.
            Cal.); Dietrich v. Bauer, No. C-95-7051-RWS (S.D.N.Y.); Claghorn v. Edsaco,
            No. 98-3039-SI (N.D. Cal.). Lieff Cabraser served as Lead Counsel in class action suits
            arising out of an alleged fraudulent scheme by Scorpion Technologies, Inc., certain of its
            officers, accountants, underwriters and business affiliates to inflate the company’s
            earnings through reporting fictitious sales. In Scorpion I, the Court found plaintiffs had
            presented sufficient evidence of liability under Federal securities acts against the
            accounting firm Grant Thornton for the case to proceed to trial. In re Scorpion Techs.,
            1996 U.S. Dist. LEXIS 22294 (N.D. Cal. Mar. 27, 1996). In 1988, the Court approved a
            $5.5 million settlement with Grant Thornton. In 2000, the Court approved a $950,000
            settlement with Credit Suisse First Boston Corporation. In April 2002, a federal jury in
            San Francisco, California returned a $170.7 million verdict against Edsaco Ltd. The jury
            found that Edsaco aided Scorpion in setting up phony European companies as part of a
            scheme in which Scorpion reported fictitious sales of its software to these companies,
            thereby inflating its earnings. Included in the jury verdict, one of the largest verdicts in
            the U.S. in 2002, was $165 million in punitive damages. Richard M. Heimann conducted
            the trial for plaintiffs.




1778477.1                                           -7-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 64 of 107




            On June 14, 2002, U.S. District Court Judge Susan Illston commented on Lieff
            Cabraser’s representation: “[C]ounsel for the plaintiffs did a very good job in a very
            tough situation of achieving an excellent recovery for the class here. You were opposed
            by extremely capable lawyers. It was an uphill battle. There were some complicated
            questions, and then there was the tricky issue of actually collecting anything in the end. I
            think based on the efforts that were made here that it was an excellent result for the
            class. . . [T]he recovery that was achieved for the class in this second trial is remarkable,
            almost a hundred percent.”

11.         In re Diamond Foods, Inc., Securities Litigation, No. 11-cv-05386-WHA (N.D.
            Cal.). Lieff Cabraser served as local counsel for Lead Plaintiff Public Employees’
            Retirement System of Mississippi (“MissPERS”) and the class of investors it represented
            in this securities class action lawsuit arising under the PSLRA. The complaint charged
            Diamond Foods and certain senior executives of the company with violations of the
            Exchange Act for knowingly understating the cost of walnuts Diamond Foods purchased
            in order to inflate the price of Diamond Foods’ common stock. In January 2014, the
            Court granted final approval of a settlement of the action requiring Diamond Foods to
            pay $11 million in cash and issue 4.45 million common shares worth $116.3 million on
            the date of final approval based on the stock’s closing price on that date.

12.         Merrill Lynch Fundamental Growth Fund and Merrill Lynch Global Value
            Fund v. McKesson HBOC, No. 02-405792 (Cal. Supr. Ct.). Lieff Cabraser served as
            counsel for two Merrill Lynch sponsored mutual funds in a private lawsuit alleging that a
            massive accounting fraud occurred at HBOC & Company (“HBOC”) before and following
            its 1999 acquisition by McKesson Corporation (“McKesson”). The funds charged that
            defendants, including the former CFO of McKesson HBOC, the name McKesson adopted
            after acquiring HBOC, artificially inflated the price of securities in McKesson HBOC,
            through misrepresentations and omissions concerning the financial condition of HBOC,
            resulting in approximately $135 million in losses for plaintiffs. In a significant discovery
            ruling in 2004, the California Court of Appeal held that defendants waived the attorney-
            client and work product privileges in regard to an audit committee report and interview
            memoranda prepared in anticipation of shareholder lawsuits by disclosing the
            information to the U.S. Attorney and SEC. McKesson HBOC, Inc. v. Supr. Court,
            115 Cal. App. 4th 1229 (2004). Lieff Cabraser’s clients recovered approximately
            $145 million, representing nearly 104% of damages suffered by the funds. This amount
            was approximately $115-120 million more than the Merrill Lynch funds would have
            recovered had they participated in the federal class action settlement.

13.         Informix/Illustra Securities Litigation, No. C-97-1289-CRB (N.D. Cal.). Lieff
            Cabraser represented Richard H. Williams, the former Chief Executive Officer and
            President of Illustra Information Technologies, Inc. (“Illustra”), and a class of Illustra
            shareholders in a class action suit on behalf of all former Illustra securities holders who
            tendered their Illustra preferred or common stock, stock warrants or stock options in
            exchange for securities of Informix Corporation (“Informix”) in connection with
            Informix’s 1996 purchase of Illustra. Pursuant to that acquisition, Illustra stockholders
            received Informix securities representing approximately 10% of the value of the


1778477.1                                           -8-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 65 of 107




            combined company. The complaint alleged claims for common law fraud and violations
            of Federal securities law arising out of the acquisition. In October 1999, U.S. District
            Judge Charles E. Breyer approved a global settlement of the litigation for $136 million,
            constituting one of the largest settlements ever involving a high technology company
            alleged to have committed securities fraud. Our clients, the Illustra shareholders,
            received approximately 30% of the net settlement fund.

14.         In re Qwest Communications International Securities and “ERISA”
            Litigation (No. II), No. 06-cv-17880-REB-PAC (MDL No. 1788) (D. Colo.). Lieff
            Cabraser represented the New York State Common Retirement Fund, Fire and Police
            Pension Association of Colorado, Denver Employees’ Retirement Plan, San Francisco
            Employees’ Retirement System, and over thirty BlackRock managed mutual funds in
            individual securities fraud actions (“opt out” cases) against Qwest Communications
            International, Inc., Philip F. Anschutz, former co-chairman of the Qwest board of
            directors, and other senior executives at Qwest. In each action, the plaintiffs charged
            defendants with massively overstating Qwest’s publicly-reported growth, revenues,
            earnings, and earnings per share from 1999 through 2002. The cases were filed in the
            wake of a $400 million settlement of a securities fraud class action against Qwest that
            was announced in early 2006. The cases brought by Lieff Cabraser’s clients settled in
            October 2007 for recoveries totaling more than $85 million, or more than 13 times what
            the clients would have received had they remained in the class.

15.         In re AXA Rosenberg Investor Litigation, No. CV 11-00536 JSW (N.D. Cal). Lieff
            Cabraser served as Co-Lead Counsel for a class of institutional investors, ERISA-covered
            plans, and other investors in quantitative funds managed by AXA Rosenberg Group, LLC
            and its affiliates (“AXA”). Plaintiffs alleged that AXA breached its fiduciary duties and
            violated ERISA by failing to discover a material computer error that existed in its system
            for years, and then failing to remedy it for months after its eventual discovery in 2009.
            By the time AXA disclosed the error in 2010, investors had suffered losses and paid
            substantial investment management fees to AXA. After briefing motions to dismiss and
            working with experts to analyze data obtained from AXA relating to the impact of the
            error, Lieff Cabraser reached a $65 million settlement with AXA that the Court approved
            in April 2012.

16.         In re National Century Financial Enterprises, Inc. Investment Litigation,
            MDL No. 1565 (S.D. Ohio). Lieff Cabraser served as outside counsel for the New York
            City Employees’ Retirement System, Teachers’ Retirement System for the City of New
            York, New York City Police Pension Fund, and New York City Fire Department Pension
            Fund in this multidistrict litigation arising from fraud in connection with NCFE’s
            issuance of notes backed by healthcare receivables. The New York City Pension Funds
            recovered more than 70% of their $89 million in losses, primarily through settlements
            achieved in the federal litigation and another NCFE-matter brought on their behalf by
            Lieff Cabraser.

17.         BlackRock Global Allocation Fund v. Tyco International Ltd., et al., No.
            2:08-cv-519 (D. N.J.); Nuveen Balanced Municipal and Stock Fund v. Tyco


1778477.1                                          -9-
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 66 of 107




            International Ltd., et al., No. 2:08-cv-518 (D. N.J.). Lieff Cabraser represented
            multiple funds of the investment firms BlackRock Inc. and Nuveen Asset Management in
            separate, direct securities fraud actions against Tyco International Ltd., Tyco Electronics
            Ltd., Covidien Ltd, Covidien (U.S.), L. Dennis Kozlowski, Mark H. Swartz, and Frank E.
            Walsh, Jr. Plaintiffs alleged that defendants engaged in a massive criminal enterprise
            that combined the theft of corporate assets with fraudulent accounting entries that
            concealed Tyco’s financial condition from investors. As a result, plaintiffs purchased
            Tyco common stock and other Tyco securities at artificially inflated prices and suffered
            losses upon disclosures revealing Tyco’s true financial condition and defendants’
            misconduct. In 2009, the parties settled the claims against the corporate defendants
            (Tyco International Ltd., Tyco Electronics Ltd., Covidien Ltd., and Covidien (U.S.). The
            litigation concluded in 2010. The total settlement proceeds paid by all defendants were
            in excess of $57 million.

18.         Kofuku Bank and Namihaya Bank v. Republic New York Securities Corp.,
            No. 00 CIV 3298 (S.D.N.Y.); and Kita Hyogo Shinyo-Kumiai v. Republic New York
            Securities Corp., No. 00 CIV 4114 (S.D.N.Y.). Lieff Cabraser represented Kofuku Bank,
            Namihaya Bank and Kita Hyogo Shinyo-Kumiai (a credit union) in individual lawsuits
            against, among others, Martin A. Armstrong and HSBC, Inc., the successor-in-interest to
            Republic New York Corporation, Republic New York Bank and Republic New York
            Securities Corporation for alleged violations of federal securities and racketeering laws.
            Through a group of interconnected companies owned and controlled by Armstrong—the
            Princeton Companies—Armstrong and the Republic Companies promoted and sold
            promissory notes, known as the “Princeton Notes,” to more than eighty of the largest
            companies and financial institutions in Japan. Lieff Cabraser’s lawsuits, as well as the
            lawsuits of dozens of other Princeton Note investors, alleged that the Princeton and
            Republic Companies made fraudulent misrepresentations and non-disclosures in
            connection with the promotion and sale of Princeton Notes, and that investors’ monies
            were commingled and misused to the benefit of Armstrong, the Princeton Companies
            and the Republic Companies. In December 2001, the claims of our clients and those of
            the other Princeton Note investors were settled. As part of the settlement, our clients
            recovered more than $50 million, which represented 100% of the value of their principal
            investments less money they received in interest or other payments.

19.         Alaska State Department of Revenue v. America Online, No. 1JU-04-503
            (Alaska Supr. Ct.). In December 2006, a $50 million settlement was reached in a
            securities fraud action brought by the Alaska State Department of Revenue, Alaska State
            Pension Investment Board and Alaska Permanent Fund Corporation against defendants
            America Online, Inc. (“AOL”), Time Warner Inc. (formerly known as AOL Time Warner
            (“AOLTW”)), Historic TW Inc. When the action was filed, the Alaska Attorney General
            estimated total losses at $70 million. The recovery on behalf of Alaska was
            approximately 50 times what the state would have received as a member of the class in
            the federal securities class action settlement. The lawsuit, filed in 2004 in Alaska State
            Court, alleged that defendants misrepresented advertising revenues and growth of AOL
            and AOLTW along with the number of AOL subscribers, which artificially inflated the
            stock price of AOL and AOLTW to the detriment of Alaska State funds.


1778477.1                                          - 10 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 67 of 107




            The Alaska Department of Law retained Lieff Cabraser to lead the litigation efforts under
            its direction. “We appreciate the diligence and expertise of our counsel in achieving an
            outstanding resolution of the case,” said Mark Morones, spokesperson for the
            Department of Law, following announcement of the settlement.

20.         Allocco v. Gardner, No. GIC 806450 (Cal. Supr. Ct.). Lieff Cabraser represented
            Lawrence L. Garlick, the co-founder and former Chief Executive Officer of Remedy
            Corporation and 24 other former senior executives and directors of Remedy Corporation
            in a private (non-class) securities fraud lawsuit against Stephen P. Gardner, the former
            Chief Executive Officer of Peregrine Systems, Inc., John J. Moores, Peregrine’s former
            Chairman of the Board, Matthew C. Gless, Peregrine’s former Chief Financial Officer,
            Peregrine’s accounting firm Arthur Andersen and certain entities that entered into
            fraudulent transactions with Peregrine. The lawsuit, filed in California state court, arose
            out of Peregrine’s August 2001 acquisition of Remedy. Plaintiffs charged that they were
            induced to exchange their Remedy stock for Peregrine stock on the basis of false and
            misleading representations made by defendants. Within months of the Remedy
            acquisition, Peregrine began to reveal to the public that it had grossly overstated its
            revenue during the years 2000-2002, and eventually restated more than $500 million in
            revenues.

            After successfully defeating demurrers brought by defendants, including third parties
            who were customers of Peregrine who aided and abetted Peregrine’s accounting fraud
            under California common law, plaintiffs reached a series of settlements. The settling
            defendants included Arthur Andersen, all of the director defendants, three officer
            defendants and the third party customer defendants KPMG, British Telecom, Fujitsu,
            Software Spectrum and Bindview. The total amount received in settlements was
            approximately $45 million.

21.         In re Cablevision Systems Corp. Shareholder Derivative Litigation, No. 06-
            cv-4130-DGT-AKT (E.D.N.Y.). Lieff Cabraser served as Co-Lead Counsel in a
            shareholders’ derivative action against the board of directors and numerous officers of
            Cablevision. The suit alleged that defendants intentionally manipulated stock option
            grant dates to Cablevision employees between 1997 and 2002 in order to enrich certain
            officer and director defendants at the expense of Cablevision and Cablevision
            shareholders. According to the complaint, Defendants made it appear as if stock options
            were granted earlier than they actually were in order to maximize the value of the grants.
            In September 2008, the Court granted final approval to a $34.4 million settlement of the
            action. Over $24 million of the settlement was contributed directly by individual
            defendants who either received backdated options or participated in the backdating
            activity.

22.         In re Media Vision Technology Securities Litigation, No. CV-94-1015 (N.D.
            Cal.). Lieff Cabraser served as Co-Lead Counsel in a class action lawsuit which alleged
            that certain Media Vision’s officers, outside directors, accountants and underwriters
            engaged in a fraudulent scheme to inflate the company’s earnings and issued false and
            misleading public statements about the company’s finances, earnings and profits. By


1778477.1                                          - 11 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 68 of 107




            1998, the Court had approved several partial settlements with many of Media Vision’s
            officers and directors, accountants and underwriters which totaled $31 million. The
            settlement proceeds have been distributed to eligible class members. The evidence that
            Lieff Cabraser developed in the civil case led prosecutors to commence an investigation
            and ultimately file criminal charges against Media Vision’s former Chief Executive
            Officer and Chief Financial Officer. The civil action against Media Vision’s CEO and CFO
            was stayed pending the criminal proceedings against them. In the criminal proceedings,
            the CEO pled guilty on several counts, and the CFO was convicted at trial. In October
            2003, the Court granted Plaintiffs’ motions for summary judgment and entered a
            judgment in favor of the class against the two defendants in the amount of $188 million.

23.         In re California Micro Devices Securities Litigation, No. C-94-2817-VRW (N.D.
            Cal.). Lieff Cabraser served as Liaison Counsel for the Colorado Public Employees’
            Retirement Association and the California State Teachers’ Retirement System, and the
            class they represented. Prior to 2001, the Court approved $19 million in settlements. In
            May 2001, the Court approved an additional settlement of $12 million, which, combined
            with the earlier settlements, provided class members an almost complete return on their
            losses. The settlement with the company included multi-million dollar contributions by
            the former Chairman of the Board and Chief Executive Officer.

            Commenting in 2001 on Lieff Cabraser’s work in Cal Micro Devices, U.S. District Court
            Judge Vaughn R. Walker stated, “It is highly unusual for a class action in the securities
            area to recover anywhere close to the percentage of loss that has been recovered here,
            and counsel and the lead plaintiffs have done an admirable job in bringing about this
            most satisfactory conclusion of the litigation.” One year later, in a related proceeding
            and in response to the statement that the class had received nearly a 100% recovery,
            Judge Walker observed, “That’s pretty remarkable. In these cases, 25 cents on the dollar
            is considered to be a magnificent recovery, and this is [almost] a hundred percent.”

24.         In re Network Associates, Inc. Securities Litigation, No. C-99-1729-WHA (N.D.
            Cal.). Following a competitive bidding process, the Court appointed Lieff Cabraser as
            Lead Counsel for the Lead Plaintiff and the class of investors. The complaint alleged that
            Network Associates improperly accounted for acquisitions in order to inflate its stock
            price. In May 2001, the Court granted approval to a $30 million settlement.

            In reviewing the Network Associates settlement, U.S. District Court Judge William H.
            Alsup observed, “[T]he class was well served at a good price by excellent counsel . . . We
            have class counsel who’s one of the foremost law firms in the country in both securities
            law and class actions. And they have a very excellent reputation for the conduct of these
            kinds of cases . . .”

25.         In re FPI/Agretech Securities Litigation, MDL No. 763 (D. Haw., Real, J.). Lieff
            Cabraser served as Lead Class Counsel for investors defrauded in a “Ponzi-like” limited
            partnership investment scheme. The Court approved $15 million in partial, pretrial
            settlements. At trial, the jury returned a $24 million verdict, which included $10 million
            in punitive damages, against non-settling defendant Arthur Young & Co. for its knowing
            complicity and active and substantial assistance in the marketing and sale of the

1778477.1                                          - 12 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 69 of 107




            worthless limited partnership offerings. The Appellate Court affirmed the compensatory
            damages award and remanded the case for a retrial on punitive damages. In 1994, the
            Court approved a $17 million settlement with Ernst & Young, the successor to Arthur
            Young & Co.

26.         Nguyen v. FundAmerica, No. C-90-2090 MHP (N.D. Cal., Patel, J.), 1990 Fed. Sec.
            L. Rep. (CCH) ¶¶ 95,497, 95,498 (N.D. Cal. 1990). Lieff Cabraser served as Plaintiffs’
            Class Counsel in this securities/RICO/tort action seeking an injunction against alleged
            unfair “pyramid” marketing practices and compensation to participants. The District
            Court certified a nationwide class for injunctive relief and damages on a mandatory basis
            and enjoined fraudulent overseas transfers of assets. The Bankruptcy Court permitted
            class proof of claims. Lieff Cabraser obtained dual District Court and Bankruptcy Court
            approval of settlements distributing over $13 million in FundAmerica assets to class
            members.

27.         In re Brooks Automation, Inc. Securities Litigation, No. 06 CA 11068 (D.
            Mass.). Lieff Cabraser served as Court-Appointed Lead Counsel for Lead Plaintiff the
            Los Angeles County Employees Retirement Association and co-plaintiff Sacramento
            County Employees’ Retirement System in a class action lawsuit on behalf of purchasers
            of Brooks Automation securities. Plaintiffs charged that Brooks Automation, its senior
            corporate officers and directors violated federal securities laws by backdating company
            stock options over a six-year period, and failed to disclose the scheme in publicly filed
            financial statements. Subsequent to Lieff Cabraser’s filing of a consolidated amended
            complaint in this action, both the Securities and Exchange Commission and the United
            States Department of Justice filed complaints against the Company’s former C.E.O.,
            Robert Therrien, related to the same alleged practices. In October 2008, the Court
            approved a $7.75 million settlement of the action.

28.         In re A-Power Energy Generation Systems, Ltd. Securities Litigation, No.
            2:11-ml-2302-GW- (CWx) (C.D. Cal.). Lieff Cabraser served as Court-appointed Lead
            Counsel for Lead Plaintiff in this securities class action that charged defendants with
            materially misrepresenting A-Power Energy Generation Systems, Ltd.’s financial results
            and business prospects in violation of the antifraud provisions of the Securities Exchange
            Act of 1934. The Court approved a $3.675 million settlement in August 2013.

29.         Bank of America-Merrill Lynch Merger Securities Cases. In two cases—
            DiNapoli, et al. v. Bank of America Corp., No. 10 CV 5563 (S.D. N.Y.) and Schwab S&P
            500 Index Fund, et al. v. Bank of America Corp., et al., No. 11-cv- 07779 PKC (S.D.
            N.Y.). Lieff Cabraser sought recovery on a direct, non-class basis for losses that a number
            of public pension funds and mutual funds incurred as a result of Bank of America’s
            alleged misrepresentations and concealment of material facts in connection with its
            acquisition of Merrill Lynch & Co., Inc. Lieff Cabraser represented the New York State
            Common Retirement Fund, the New York State Teachers’ Retirement System, the Public
            Employees’ Retirement Association of Colorado, and fourteen mutual funds managed by
            Charles Schwab Investment Management. Both cases settled in 2013 on confidential
            terms favorable for our clients.


1778477.1                                          - 13 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 70 of 107




30.         Albert v. Alex. Brown Management Services; Baker v. Alex. Brown
            Management Services (Del. Ch. Ct.). In May 2004, on behalf of investors in two
            investment funds controlled, managed and operated by Deutsche Bank and advised by
            DC Investment Partners, Lieff Cabraser filed lawsuits for alleged fraudulent conduct that
            resulted in an aggregate loss of hundreds of millions of dollars. The suits named as
            defendants Deutsche Bank and its subsidiaries Alex. Brown Management Services and
            Deutsche Bank Securities, members of the funds’ management committee, as well as DC
            Investments Partners and two of its principals. Among the plaintiff-investors were 70
            high net worth individuals. In the fall of 2006, the cases settled by confidential
            agreement.


FIRM BIOGRAPHY:

            PARTNERS

        ELIZABETH J. CABRASER, Admitted to practice in California, 1978; U.S. Supreme
Court, 1996; U.S. Tax Court, 1979; California Supreme Court, 1978; U.S. District Court,
Northern District of California, 1978; U.S. District Court, Eastern District of California, 1979;
U.S. District Court, Central District of California and Southern District of California, 1992; U.S.
District Court, Eastern District of Michigan, 2005; U.S. Court of Appeals, First Circuit, 2011;
U.S. Court of Appeals, Second Circuit, 2009; U.S. Court of Appeals, Third Circuit, 1994; U.S.
Court of Appeals, Fifth Circuit, 1992; U.S. Court of Appeals, Sixth Circuit, 1992; U.S. Court of
Appeals, Seventh Circuit, 2001; U.S. Court of Appeals, Ninth Circuit, 1979; U.S. Court of
Appeals, Tenth Circuit, 1992; U.S. Court of Appeals, Eleventh Circuit, 1992; U.S. District Court,
District of Hawaii, 1986; Fourth Circuit Court of Appeals, 2013. Education: University of
California, Berkeley, School of Law (Berkeley Law), Berkeley, California (J.D., 1978); University
of California at Berkeley (A.B., 1975). Awards and Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; ; selected for inclusion by peers in The Best Lawyers in America in the
fields of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Personal Injury Litigation –
Plaintiffs, Product Liability Litigation – Plaintiffs,” 2005-2019; “Northern California Super
Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, recognized in the
category of Mass Tort Litigation/Class Actions - Plaintiffs and Product Liability Litigation -
Plaintiffs for San Francisco, 2014, 2016, 2018; “Elite Women of the Plaintiffs Bar,” National Law
Journal, 2018; “Champion of Justice,” Public Justice, 2018; “Titan of the Plaintiffs’ Bar,”
Law360, 2018; “Top California Women Lawyers,” Daily Journal, 2007-2018; “National Trial
Lawyers Hall of Fame,” National Trial Lawyers Association, 2018; “Lifetime Achievement
Award,” National Law Journal, 2017; “Plaintiff Lawyer of the Year,” Benchmark Litigation,
2017; “Top 250 Women in Litigation,” Benchmark Litigation, 2016-2018; “Top Plaintiff
Lawyers,” Daily Journal, 2016-2017; “Leader in the Field” for General Commercial Litigation
(California); Product Liability – Plaintiffs (Nationwide), Chambers USA, 2017; “Energy and
Environmental Law Trailblazer,” National Law Journal, 2017; “Top 10 Northern California
Super Lawyers,” Super Lawyers, 2018; “Top 50 Women Northern California Super Lawyers,”
Super Lawyers, 2005-2018; “Top 100 Northern California Super Lawyers,” Super Lawyers,
2005-2018; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2017;
“California Litigation Star,” Benchmark Litigation, 2012-2017; “Litigator of the Week,”


1778477.1                                         - 14 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 71 of 107




American Lawyer Litigation Daily, October 28, 2016; “25 Most Influential Women in Securities
Law,” Law360, 2016 ; “MVP for Class Action Law,” Law360, 2016; “Judge Learned Hand
Award,” American Jewish Committee, 2016; “Top 10 Female Litigators,” Benchmark Litigation,
2016; “Women Trailblazers in the Law,” Senior Lawyers Division, American Bar Association,
2015 “Top 100 Trial Lawyers in America,” Benchmark Litigation, 2015; “Top Trial Lawyer,”
Benchmark Litigation, 2016; “Top 100 Attorneys in California,” Daily Journal, 2002-2007,
2010-2015; “Lawdragon 500 Leading Lawyers in America,” Lawdragon, 2005-2015;
“Outstanding Women Lawyer,” National Law Journal, 2015; “Top 10 Northern California Super
Lawyer,” Super Lawyers, 2011-2016; “Recommended Lawyer,” The Legal 500 (U.S. edition,
2000-2014); “100 Most Influential Lawyers in America,” The National Law Journal, 1997,
2000, 2006, & 2013; “Lifetime Achievement Award,” American Association for Justice, 2012;
“Outstanding Achievement Award,” Chambers USA, 2012; “Margaret Brent Women Lawyers of
Achievement Award,” American Bar Association Commission on Women in the Profession,
2010; “Edward Pollock Award,” Consumer Attorneys of California, 2008; “Lawdragon 500
Leading Plaintiffs’ Lawyers,” Lawdragon, Winter 2007; “50 Most Influential Women Lawyers in
America,” The National Law Journal, 1998 & 2007; “Award For Public Interest Excellence,”
University of San Francisco School of Law Public Interest Law Foundation, 2007; “Top 75
Women Litigators,” Daily Journal, 2005-2006; “Lawdragon 500 Leading Litigators in
America,” Lawdragon, 2006; “Distinguished Leadership Award,” Legal Community Against
Violence, 2006; “Women of Achievement Award,” Legal Momentum (formerly the NOW Legal
Defense & Education Fund), 2006; “Top 30 Securities Litigator,” Daily Journal, 2005; “Top 50
Women Litigators,” Daily Journal, 2004; “Citation Award,” University of California, Berkeley,
School of Law (Berkeley Law), 2003; “Distinguished Jurisprudence Award,” Anti-Defamation
League, 2002; “Top 30 Women Litigators,” California Daily Journal, 2002; “Top Ten Women
Litigators,” The National Law Journal, 2001; “Matthew O. Tobriner Public Service Award,”
Legal Aid Society, 2000; “California Law Business Top 100 Lawyers,” California Daily Journal,
2000; “California Lawyer of the Year (CLAY),” California Lawyer, 1998; “Presidential Award of
Merit,” Consumer Attorneys of California, 1998; “Public Justice Achievement Award,” Public
Justice, 1997. Publications & Presentations: Editor-in-Chief, California Class Actions Practice
and Procedure, LexisNexis (updated annually); “Punitive Damages,” Proving and Defending
Damage Claims, Chapter 8, Aspen Publishers (updated annually); “Symposium: Enforcing the
Social Contract through Representative Litigation,” 33 Connecticut Law Review 1239 (Summer
2011); “Apportioning Due Process: Preserving The Right to Affordable Justice,” 87 Denver U.
L.Rev. 437 (2010); “Due Process Pre-Empted: Stealth Preemption As a Consequence of Agency
Capture” (2010); “When Worlds Collide: The Supreme Court Confronts Federal Agencies with
Federalism in Wyeth v. Levine,” 84 Tulane L. Rev. 1275 (2010); “Just Choose: The
Jurisprudential Necessity to Select a Single Governing Law for Mass Claims Arising from
Nationally Marketed Consumer Goods and Services,” Roger Williams University Law Review
(Winter 2009); “California Class Action Classics,” Consumer Attorneys of California
(January/February Forum 2009); Executive Editor, ABA Section of Litigation, Survey of State
Class Action Law, 2008-2010; Coordinating Editor, ABA Section of Litigation, Survey of State
Class Action Law, 2006-2007; “The Manageable Nationwide Class: A Choice-of-Law Legacy of
Phillips Petroleum Co. v. Shutts,” University of Missouri- Kansas City Law Review, Volume 74,
Number 3, Spring 2006; Co-Author with Fabrice N. Vincent, “Class Actions Fairness Act of
2005,” California Litigation, Vol. 18, No. 3 (2005); Co-Author with Joy A. Kruse, Bruce Leppla,
“Selective Waiver: Recent Developments in the Ninth Circuit and California,” (pts. 1 & 2),


1778477.1                                    - 15 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 72 of 107




Securities Litigation Report (West Legalworks May & June 2005); Editor-in-Chief, California
Class Actions Practice and Procedures (2003); “A Plaintiffs’ Perspective On The Effect of State
Farm v. Campbell On Punitive Damages in Mass Torts” (May 2003); Co-Author, “Decisions
Interpreting California’s Rules of Class Action Procedure,” Survey of State Class Action Law,
updated and re-published in 5 Newberg on Class Actions (ABA 2001-2004); Co-Author, “Mass
But Not (Necessarily) Class: Emerging Aggregation Alternatives Under the Federal Rules,” ABA
8th Annual National Institute on Class Actions, New York (Oct. 15, 2004), New Orleans (Oct.
29, 2004); Co-Author, “2004 ABA Toxicology Monograph-California State Law,” (January
2004); “Mass Tort Class Actions,” ATLA's Litigating Tort Cases, Vol. 1, Chapter 9 (June 2003);
“Human Rights Violations as Mass Torts: Compensation as a Proxy for Justice in the United
States Civil Litigation System”; Co-Author with Fabrice N. Vincent, “Ethics and Admissibility:
Failure to Disclose Conflicts of Interest in and/or Funding of Scientific Studies and/or Data May
Warrant Evidentiary Exclusions,” Mealey’s December Emerging Drugs Reporter (December
2002); Co-Author with Fabrice N. Vincent, “The Shareholder Strikes Back: Varied Approaches
to Civil Litigation Claims Are Available to Help Make Shareholders Whole,” Mealey’s Emerging
Securities Litigation Reporter (September 2002); Coordinating Editor and Co-Author of
California section of the ABA State Class Action Survey (2001-2002); “Unfinished Business:
Reaching the Due Process Limits of Punitive Damages in Tobacco Litigation Through Unitary
Classwide Adjudication,” 36 Wake Forest Law Review 979 (Winter 2001); “Symposium:
Enforcing the Social Contract through Representative Litigation,” 33 Connecticut Law Review
1239 (Summer 2001); “Equity for the Victims, Equity for the Transgressor: The Classwide
Treatment of Punitive Damages Claims,” 74 Tulane Law Review 2005 (June 2000); “Class
Action Trends and Developments After Amchem and Ortiz,” in Civil Practice and Litigation
Techniques in Federal and State Courts (ALI-ABA Course of Study 1999); Contributor/Editor,
Moore’s Federal Practice (1999); Co-Author, “Preliminary Issues Regarding Forum Selection,
Jurisdiction, and Choice of Law in Class Actions,” (December 1999); “Life After Amchem: The
Class Struggle Continues,” 31 Loyola Law Review 373 (1998); “Recent Developments in
Nationwide Products Liability Litigation: The Phenomenon of Non-Injury Products Cases, the
Impact of Amchem and the Trend Toward State Court Adjudication,” Products Liability (ABA
February 1998); Contributor/Editor, California Causes of Action (1998); “Beyond Bifurcation:
Multi-Phase Structure in Mass Tort Class Actions,” Class Actions & Derivative Suits (Spring
1997); “The Road Not Taken: Thoughts on the Fifth Circuit’s Decertification of the Castano
Class,” SB24 ALI-ABA 433 (1996); “Getting the Word Out: Pre-Certification Notice to Class
Members Under Rule 23(d)(2),” Class Actions & Derivative Suits Newsletter (October 1995);
“Mass Tort Class Action Settlements,” 24 CTLA Forum 11 (January-February 1994); “Do You
Know the Way from San Jose? The Evolution of Environmental and Toxic Nuisance Class
Actions,” Class Actions & Derivative Suits (Spring 1994); “An Oracle of Change? Realizing the
Potential of Emerging Fee Award Methodologies for Enhancing The Role and Control of
Investors in Derivative and Class Action Suits,” Principles of Corporate Governance (ALI
October 1994); “How To Streamline Complex Litigation: Tailor a Case Management Order to
Your Controversy,” 21 The Brief 12 (ABA/TIPS Summer 1992); “The Applicability of the Fraud-
On-The-Market Theory to Undeveloped Markets: When Fraud Creates the Market,” 12 Class
Action Reports 402 (1989); “Mandatory Certification of Settlement Classes,” 10 Class Action
Reports 151 (1987). Member: American Academy of Arts and Sciences (Fellow); American
Association for Justice (Fight for Justice Campaign; Women Trial Lawyers Caucus; California
State Liaison); American Bar Association (Committee on Mass Torts, Past Co-Chair; Committee


1778477.1                                     - 16 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 73 of 107




on Class Actions and Derivative Suits; Tort and Insurance Practice Section; Rules & Procedures
Committee, Past Vice-Chair; Civil Procedure & Evidence News Letter, Contributor; Business
Law Section); American Constitution Society, Board of Advisors; American Law Institute (1993 -
present; Council, 1999 - present; Adviser, the Restatement Third, Consumer Contracts project
and the Restatement Third, Torts: Liability for Economic Harm; Members Consultative Group,
the Restatement Third, Torts: Liability for Physical Harm; past Adviser, the Recognition &
Enforcement of Foreign Judgments project and the Principles of the Law of Aggregate Litigation
project); Association of Business Trial Lawyers; Bar Association of the Fifth Federal Circuit; Bar
Association of San Francisco (Past President, Securities Litigation Section; Board of Directors,
1997 - 1998; Judiciary Committee); Bay Area Lawyers for Individual Freedom; California
Constitution Revision Commission (1993 -1996); California Women Lawyers; Consumer
Attorneys of California; Federal Bar Association; Federal Bar Association (Northern District of
California Chapter); Federal Civil Rules Advisory Committee (Appointed by Supreme Court,
2011); Lawyers Club of San Francisco; National Center for State Courts (Board Member; Mass
Tort Conference Planning Committee); National Judicial College (Board of Trustees); Ninth
Circuit Judicial Conference (Lawyer Delegate, 1992 - 1995); Northern District of California Civil
Justice Reform Act (Advisory Committee; Advisory Committee on Professional Conduct);
Northern District of California Civil Justice Reform Act (CJRA) Advisory Committee; Public
Justice Foundation; Queen’s Bench; State Bar of California.

        RICHARD M. HEIMANN, Admitted to practice in Pennsylvania, 1972; District of
Columbia, 1974; California, 1975; New York, 2000; U.S. Supreme Court, 1980; U.S. Court of
Appeals, Second Circuit, 2013; U.S. Court of Appeals, Ninth Circuit, 1999; U.S. Court of Appeals,
Eleventh Circuit, 2015; U.S. Court of Appeals, D.C. Circuit, 1973; U.S. District Court, Central
District of California, 2001; U.S. District Court, Northern District of California, 1975; U.S.
District Court, Southern District of California, 2005; U.S. District Court, District of Hawaii,
1985;U.S. District Court, District of Colorado, 2006. Education: Georgetown University (J.D.,
1972); Georgetown Law Journal, 1971-72; University of Florida (B.S.B.A., with honors, 1969).
Prior Employment: Mr. Heimann served as Deputy District Attorney and Acting Assistant
District Attorney for Tulare County, California, 1974-75, and as an Assistant Public Defender in
Philadelphia, Pennsylvania, 1972-74. As a private civil law attorney, Mr. Heimann has tried over
30 civil jury cases, including complex cases such as the successful FPI/Agretech and Edsaco
securities class action trials. In April 2002 in the Edsaco case, a federal jury in San Francisco,
California returned a $170.7 million verdict against Edsaco Ltd., which included $165 million in
punitive damages. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
Selected for inclusion by peers in The Best Lawyers in America in fields of “Bet the Company
Litigation,” “Litigation – Antitrust,” “Litigation – Securities,” and “Mass Tort Litigation/Class
Actions – Plaintiffs,” 2007-2019; “Lawdragon 500 Leading Lawyers in America,” Lawdragon,
2019; “Northern California Super Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,”
Best Lawyers, Litigation-Securities for San Francisco, 2017; “Top 100 Trial Lawyers in
America,” Benchmark Litigation, 2017; “Outstanding Private Practice Antitrust Achievement,”
American Antitrust Institute, 2017; “Lawyer of the Year,” Best Lawyers, Litigation-Securities for
San Francisco, 2016; “California Litigation Star,” Benchmark Litigation, 2013-2016; “Trial Ace,”
Law360 (one of 50 attorneys in the U.S. recognized by Law360 in 2015 as the foremost trial
lawyers in America); Legal 500 recommended lawyer, LegalEase, 2013; "Top 100 Northern
California Super Lawyers," Super Lawyers, 2013; “Consumer Attorney of the Year Finalist,”


1778477.1                                     - 17 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 74 of 107




Consumer Attorneys of California, 2011; California Lawyer of the Year (CLAY) Award,
California Lawyer, 2011, 2013; “Lawdragon Finalist,” Lawdragon, 2009-2011; “Top 100
Attorneys in California,” Daily Journal, 2010-2011; “Top Attorneys In Securities Law,” Super
Lawyers Corporate Counsel Edition, 2010, 2012. Publications & Presentations: Securities Law
Roundtable, California Lawyer (March 2013); Securities Law Roundtable, California Lawyer
(September 2010); Securities Law Roundtable, California Lawyer (March 2009); Securities
Law Roundtable, California Lawyer (April 2008); Securities Law Roundtable, California
Lawyer (April 2007); Co-Author, “Preliminary Issues Regarding Forum Selection, Jurisdiction,
and Choice of Law in Class Actions” (December 1999). Member: State Bar of California; Bar
Association of San Francisco.

        WILLIAM BERNSTEIN, Admitted to practice in California, 1975; U.S. Court of
Appeals, Ninth Circuit, 1987; U.S. District Court, Northern District of California, 1975; New York
and U.S. Supreme Court, 1985; U.S. District Court, Central and Eastern Districts of California,
1991; U.S. District Court, Southern District of California, 1992; U.S. Court of Appeals, Third
Circuit, 2008. Education: University of San Francisco (J.D., 1975); San Francisco Law Review,
1974-75; University of Pennsylvania (B.A., general honors, 1972). Community Service: Adjunct
Professor of Law, University of San Francisco, Settlement Law, 2006-present; Judge Pro Tem
for San Francisco Superior Court, 2000-present; Marin Municipal Court, 1984; Discovery
Referee for the Marin Superior Court, 1984-89; Arbitrator for the Superior Court of Marin,
1984-1990. Awards & Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell;
“California Litigation Star,” Benchmark Plaintiff (ranked as one of California’s leading litigators
in antitrust law); Selected for inclusion by peers in The Best Lawyers in America in field of
“Litigation - Antitrust,” 2013-2019; “Northern California Super Lawyer,” Super Lawyers, 2004-
2019; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2014;
“Lawdragon Finalist,” Lawdragon, 2009-2011; “Top Attorneys In Antitrust Law,” Super
Lawyers Corporate Counsel Edition, 2010, 2012; Princeton Premier Registry, Business Leaders
and Professionals, 2008-2009; “Top 100 Trial Lawyers in California,” American Trial Lawyers
Association, 2008; Who’s Who Legal, 2007; Unsung Hero Award, Appleseed, 2006.
Publications & Presentations: “The Rise and Fall of Enron’s One-To-Many Trading Platform,”
American Bar Association Antitrust Law Section, Annual Spring Meeting (2005); Co-Author
with Donald C. Arbitblit, “Effective Use of Class Action Procedures in California Toxic Tort
Litigation,” Hastings West-Northwest Journal of Environmental and Toxic Torts Law and
Policy, No. 3 (Spring 1996). Member: Board of Governors, Association of Business Trial
Lawyers; Bar Association of San Francisco; Marin County Bar Association (Admin. of Justice
Committee, 1988); State Bar of California.

        DONALD C. ARBITBLIT, Admitted to practice in Vermont, 1979; California and U.S.
District Court, Northern District of California, 1986. Education: University of California,
Berkeley, School of Law (Berkeley Law) (J.D., 1979); Order of the Coif; Tufts University (B.S.,
magna cum laude, 1974). Awards and Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in fields of
“Mass Tort Litigation/Class Actions - Plaintiffs” and “Personal Injury Litigation – Plaintiffs,”
2012-2019; Northern California Super Lawyers,” Super Lawyers, 2004, 2006-2008, 2014-2019;
Legal 500 recommended lawyer, LegalEase, 2013; “Lawdragon Finalist,” Lawdragon, 2009-
2011. Publications & Presentations: Co-Author with Wendy Fleishman, “The Risky Business of


1778477.1                                     - 18 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 75 of 107




Off-Label Use,” Trial (March 2005); “Comment on Joiner: Decision on the Daubert Test of
Admissibility of Expert Testimony,” 6 Mealey’s Emerging Toxic Torts, No. 18 (December 1997);
Co-author with William Bernstein, “Effective Use of Class Action Procedures in California Toxic
Tort Litigation,” 3 Hastings West-Northwest Journal of Environmental Law and Policy, No. 3
(Spring 1996); “The Plight of American Citizens Injured by Transboundary River Pollution,”
8 Ecology Law Quarterly, No. 2 (1979). Appointments: Co-Chair, California JCCP Yaz Science
Committee, 2010-Present; Member of the Federal Court-appointed Science Executive
Committee, and Chair of the Epidemiology/Clinical Trials Subcommittee, In re Vioxx Products
Liability Litigation, MDL No. 1657 (E.D. La.); Member of the Federal Court-appointed Science
and Expert Witness Committees in In re Diet Drugs (Phentermine/Fenfluramine
/Dexfenfluramine) Products Liability Litigation, MDL No. 1203 (E.D. Pa.), In re Baycol
Products Litigation, MDL No. 1431 (D. Minn.) and Rezulin Products Liability Litigation, MDL
No. 1348 (S.D.N.Y.). Member: State Bar of California; Bar Association of San Francisco.

        STEVEN E. FINEMAN, Managing Partner. Admitted to practice in California, 1989;
U.S. District Court, Northern, Eastern and Central Districts of California and U.S. Court of
Appeals, Ninth Circuit, 1995; U.S. Court of Appeals, Fifth Circuit, 1996; New York, U.S. District
Court, Eastern and Southern Districts of New York, U.S. District Court, District of Colorado,
2006; U.S. Court of Appeals, Second Circuit and U.S. Supreme Court, 1997; U.S. District Court
for the District of Columbia, 1997. Education: University of California, Hastings College of the
Law (J.D., 1988); University of California, San Diego (B.A., 1985); Stirling University, Scotland
(English Literature and Political Science, 1983-84). Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in the fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2006-2019; “Super Lawyer for New York Metro,” Super Lawyers, 2006-2017;
“Lawyer of the Year,” Best Lawyers, recognized in the category of Mass Tort Litigation/Class
Actions – Plaintiffs for New York City, 2016; "New York Litigation Star," Benchmark Litigation,
2013-2016; Member, Best Lawyers Advisory Board, a select group of U.S. and international law
firm leaders and general counsel, 2011-2012; “Lawdragon Finalist,” Lawdragon, 2009-present;
“Top Attorneys In Securities Law,” Super Lawyers Business Edition, 2008-present; Consultant
to the Office of Attorney General, State of New York, in connection with an industry-wide
investigation and settlement concerning health insurers’ use of the “Ingenix database” to
determine usual and customary rates for out-of-network services, April 2008-February 2009;
“100 Managing Partners You Need to Know,” Lawdragon, 2008; “40 Under 40,” selected as one
of the country’s most successful litigators under the age of 40, The National Law Journal, 2002.
Publications & Presentations: American Association for Justice, The Future of Class Actions:
Teamwork, Savvy Defense, and Smart Offense, Panel Member, “Going on Offense: Developing a
Proactive Plan” (May 11, 2017, Nashville, Tennessee); University of Haifa Faculty of Law,
Dispute Resolution of Consumer Mass Disputes, Panelist, “The Role of the Lead Lawyer in
Consumer Class Actions” (March 17, 2017, Haifa, Israel); Global Justice Forum, Presented by
Robert L. Lieff – Moderator of Financial Fraud Litigation Panel and Participant on Financing of
Litigation Panel (October 4, 2011, Columbia Law School, New York, New York); The Canadian
Institute, The 12th Annual Forum on Class Actions – Panel Member, Key U.S. and Cross-Border
Trends: Northbound Impacts and Must-Have Requirements (September 21, 2011, Toronto,
Ontario, Canada); Co-Author with Michael J. Miarmi, “The Basics of Obtaining Class
Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting Fifth
Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011); Stanford


1778477.1                                     - 19 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 76 of 107




University Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex
Litigation, Representing Plaintiffs in Large-Scale Litigation (March 2, 2011, Stanford,
California); Stanford University Law School — Panel Member, Symposium on the Future of the
Legal Profession, (March 1, 2011, Stanford, California); Stanford University Law School,
Member, Advisory Forum, Center of the Legal Profession (2011-Present); 4th Annual
International Conference on the Globalization of Collective Litigation — Panel Member, Funding
Issues: Public versus Private Financing (December 10, 2010, Florida International University
College of Law, Miami, Florida); “Bill of Particulars, A Review of Developments in New York
State Trial Law,” Column, The Supreme Court’s Decisions in Iqbol and Twombly Threaten
Access to Federal Courts (Winter 2010); American Constitution Society for Law and Policy,
Access to Justice in Federal Courts — Panel Member, The Iqbal and Twombly Cases (January 21,
2010, New York, New York); American Bar Association, Section of Litigation, The 13th Annual
National Institute on Class Actions — Panel Member, Hydrogen Peroxide Will Clear It Up Right
Away: Developments in the Law of Class Certification (November 20, 2009, Washington, D.C.);
Global Justice Forum, Presented by Robert L. Lieff and Lieff, Cabraser, Heimann & Bernstein,
LLP — Conference Co-Host and Moderator of Mediation/Arbitration Panel (October 16, 2009,
Columbia Law School, New York, New York); Stanford University Law School, Guest Lecturer
for Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S.
Courts/U.S. Lawyers in Foreign Courts (April 6, 2009, Stanford, California); Consultant to the
Office of Attorney General, State of New York, in connection with an industry-wide investigation
and settlement concerning health insurers’ use of the “Ingenix database” to determine usual and
customary rates for out-of-network services, April 2008-February 2009; Stanford University
Law School, Guest Lecturer for Professor Deborah Hensler’s course on Complex Litigation,
Foreign Claimants in U.S. Courts/U.S. Lawyers in Foreign Courts (April 16, 2008, Stanford,
California); Benjamin N. Cardozo Law School, The American Constitution Society for Law &
Policy, and Public Justice, Co-Organizer of conference and Master of Ceremonies for conference,
Justice and the Role of Class Actions (March 28, 2008, New York, New York); Stanford
University Law School and The Centre for Socio-Legal Studies, Oxford University, Conference
on The Globalization of Class Actions, Panel Member, Resolution of Class and Mass Actions
(December 13 and 14, 2007, Oxford, England); Editorial Board and Columnist, “Federal Practice
for the State Court Practitioner,” New York State Trial Lawyers Association’s “Bill of
Particulars,” (2005-present); “Bill of Particulars, A Review of Developments in New York State
Trial Law,” Federal Multidistrict Litigation Practice (Fall 2007); “Bill of Particulars, A Review
of Developments in New York State Trial Law,” Pleading a Federal Court Complaint (Summer
2007); Stanford University Law School, Guest Lecturer for Professor Deborah Hensler’s course
on Complex Litigation, Foreign Claimants in U.S. Courts (April 17, 2007, Palo Alto, California);
“Bill of Particulars, A Review of Developments in New York State Law,” Initiating Litigation
and Electronic Filing in Federal Court (Spring 2007); “Bill of Particulars, A Review of
Developments in New York State Trial Law,” Column, Federal Court Jurisdiction: Getting to
Federal Court By Choice or Removal (Winter 2007); American Constitution Society for Law and
Policy, 2006 National Convention, Panel Member, Finding the Balance: Federal Preemption of
State Law (June 16, 2006, Washington, D.C.); Global Justice Forum, Presented by Lieff,
Cabraser, Heimann & Bernstein, LLP — Conference Moderator and Panel Member on Securities
Litigation (May 19, 2006, Paris, France); Stanford University Law School, Guest Lecturer for
Professor Deborah Hensler’s course on Complex Litigation, Foreign Claimants in U.S. Court
(April 25, 2006, Stanford, California); Global Justice Forum, Presented by Lieff, Cabraser,


1778477.1                                    - 20 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 77 of 107




Heimann & Bernstein, LLP — Conference Moderator and Speaker and Papers, The Basics of
Federal Multidistrict Litigation: How Disbursed Claims are Centralized in U.S. Practice and
Basic Principles of Securities Actions for Institutional Investors (May 20, 2005, London,
England); New York State Trial Lawyers Institute, Federal Practice for State Practitioners,
Speaker and Paper, Federal Multidistrict Litigation Practice, (March 30, 2005, New York, New
York), published in “Bill of Particulars, A Review of Developments in New York State Trial Law”
(Spring 2005); Stanford University Law School, The Stanford Center on Conflict and
Negotiation, Interdisciplinary Seminar on Conflict and Dispute Resolution, Guest Lecturer, In
Search of “Global Settlements”: Resolving Class Actions and Mass Torts with Finality (March 16,
2004, Stanford, California); Lexis/Nexis, Mealey’s Publications and Conferences Group, Wall
Street Forum: Mass Tort Litigation, Co-Chair of Event (July 15, 2003, New York, New York);
Northstar Conferences, The Class Action Litigation Summit, Panel Member on Class Actions in
the Securities Industry, and Paper, Practical Considerations for Investors’ Counsel - Getting the
Case (June 27, 2003, Washington, D.C.); The Manhattan Institute, Center for Legal Policy,
Forum Commentator on Presentation by John H. Beisner, Magnet Courts: If You Build Them,
Claims Will Come (April 22, 2003, New York, New York); Stanford University Law School,
Guest Lecturer for Professor Deborah Hensler’s Courses on Complex Litigation, Selecting The
Forum For a Complex Case — Strategic Choices Between Federal And State Jurisdictions, and
Alternative Dispute Resolution ADR In Mass Tort Litigation, (March 4, 2003, Stanford,
California); American Bar Association, Tort and Insurance Practice Section, Emerging Issues
Committee, Member of Focus Group on Emerging Issues in Tort and Insurance Practice
(coordinated event with New York University Law School and University of Connecticut Law
School, August 27, 2002, New York, New York); Duke University and University of Geneva,
“Debates Over Group Litigation in Comparative Perspective,” Panel Member on Mass Torts and
Products Liability (July 21-22, 2000, Geneva, Switzerland); New York Law Journal, Article,
Consumer Protection Class Actions Have Important Position, Applying New York’s Statutory
Scheme (November 23, 1998); Leader Publications, Litigation Strategist, “Fen-Phen,” Articles,
The Admissibility of Scientific Evidence in Fen-Phen Litigation and Daubert Developments:
Something For Plaintiffs, Defense Counsel (June 1998, New York, New York); “Consumer
Protection Class Actions Have Important Position, Applying New York’s Statutory Scheme,”
New York Law Journal (November 23, 1998); The Defense Research Institute and Trial Lawyer
Association, Toxic Torts and Environmental Law Seminar, Article and Lecture, A Plaintiffs’
Counsels’ Perspective: What’s the Next Horizon? (April 30, 1998, New York, New York);
Lexis/Nexis, Mealey’s Publications and Conference Group, Mealey’s Tobacco Conference:
Settlement and Beyond 1998, Article and Lecture, The Expanding Litigation (February 21, 1998,
Washington, D.C.); New York State Bar Association, Expert Testimony in Federal Court After
Daubert and New Federal Rule 26, Article and Lecture, Breast Implant Litigation: Plaintiffs’
Perspective on the Daubert Principles (May 23, 1997, New York, New York); Plaintiff Toxic Tort
Advisory Council, Lexis/Nexis, Mealey’s Publications and Conferences Group (January 2002-
2005). Member: American Association for Justice; American Bar Association; American
Constitution Society (Board of Directors, 2016-present); Association of the Bar of the City of
New York; Bar Association of the District of Columbia; Civil Justice Foundation (Board of
Trustees, 2004-present); Fight for Justice Campaign; Human Rights First; National Association
of Shareholder and Consumer Attorneys (Executive Committee, 2009-present); New York State
Bar Association; New York State Trial Lawyers Association (Board of Directors, 2001-2004);
New York State Trial Lawyers Association’s “Bill of Particulars” (Editorial Board and Columnist,


1778477.1                                     - 21 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 78 of 107




“Federal Practice for the State Court Practitioner,” 2005-present); Plaintiff Toxic Tort Advisory
Council (Lexis/Nexis, Mealey’s Publications and Conferences Group, 2002-2005); Public
Justice Foundation (President, 2011-2012; Executive Committee, July 2006-present; Board of
Directors, July 2002-present); Co-Chair, Major Donors/Special Gifts Committee, July 2009-
present; Class Action Preservation Project Committee, July 2005-present); State Bar of
California; Supreme Court Historical Society.

        ROBERT J. NELSON, Admitted to practice in California, 1987; California Supreme
Court; U.S. District Court, Central District of California, 1987; U.S. District Court, Northern
District of California, 1988; U.S. Court of Appeals, Ninth Circuit, 1988; U.S. Court of Appeals,
Sixth Circuit, 1995; U.S. Court of Appeals, Seventh Circuit, 2016; District of Columbia, 1998;
U.S. District Court, Eastern District of California, 2006; U.S. District Court, Northern District of
Ohio; U.S. District Court, Southern District of Ohio; U.S. District Court, Middle District of
Tennessee. Education: New York University School of Law (J.D., 1987): Order of the Coif,
Articles Editor, New York University Law Review; Root-Tilden-Kern Scholarship Program.
Cornell University (A.B., cum laude 1982): Member, Phi Beta Kappa; College Scholar Honors
Program. London School of Economics (General Course, 1980-81): Graded First. Prior
Employment: Judicial Clerk to Judge Stephen Reinhardt, U.S. Court of Appeals, Ninth Circuit,
1987-88; Assistant Federal Public Defender, Northern District of California, 1988-93; Legal
Research and Writing Instructor, University of California-Hastings College of the Law, 1989-91
(Part-time position). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in
America in fields of “Personal Injury Litigation – Plaintiffs” and “Product Liability Litigation –
Plaintiffs,” 2012-2019; “Northern California Super Lawyer,” Super Lawyers, 2004-2019;
“California Litigation Star,” Benchmark Litigation, 2013-2016; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2007, 2010, 2014-2015; Legal 500 recommended
lawyer, LegalEase, 2013-Present; “Lawdragon Finalist,” Lawdragon, 2009-2011; “California
Lawyer Attorney of the Year (CLAY)” Award, California Lawyer, 2008, 2010; “San Francisco
Trial Lawyer of the Year Finalist,” San Francisco Trial Lawyers’ Association, 2007.
Publications: False Claims Roundtable, California Lawyer (January 2013); False Claims
Roundtable, California Lawyer (April 2012); False Claims Roundtable, California Lawyer (June
2011); False Claims Roundtable, California Lawyer (June 2010); Product Liability Roundtable,
California Lawyer (March 2010); Product Liability Roundtable, California Lawyer (July
2009); “Class Action Treatment of Punitive Damages Issues after Philip Morris v. Williams: We
Can Get There from Here,” 2 Charleston Law Review 2 (Spring 2008) (with Elizabeth J.
Cabraser); Product Liability Roundtable, California Lawyer (December 2007); Contributing
Author, California Class Actions Practice and Procedures (Elizabeth J. Cabraser editor in chief,
2003); “The Importance of Privilege Logs,” The Practical Litigator, Vol. II, No. 2 (March 2000)
(ALI-ABA Publication); “To Infer or Not to Infer a Discriminatory Purpose: Rethinking Equal
Protection Doctrine,” 61 New York University Law Review 334 (1986). Member: American
Association for Justice, Fight for Justice Campaign; American Bar Association; American Civil
Liberties Union of Northern California; Bar Association of San Francisco; Bar of the District of
Columbia; Consumer Attorneys of California; Human Rights Watch California Committee
North; RE-volv, Board Member; San Francisco Trial Lawyers Association; State Bar of
California.




1778477.1                                      - 22 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 79 of 107




        KELLY M. DERMODY, Admitted to practice in California (1994); U.S. Supreme Court
(2013); U.S. Court of Appeals for the First Circuit (2012); U.S. Court of Appeals for the Second
Circuit (2010); U.S. Court of Appeals for the Third Circuit (2001); U.S. Court of Appeals for the
Fourth Circuit (2008); U.S. Court of Appeals for the Sixth Circuit (2008); U.S. Court of Appeals
for the Seventh Circuit (2006); U.S. Court of Appeals for the Ninth Circuit (2007); U.S. District
Court, Northern District of California (1995); U.S. District Court, Central District of California
(2005); U.S. District Court, Eastern District of California (2012); U.S. District Court of Colorado
(2007). Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
1993); Moot Court Executive Board (1992-1993); Articles Editor, Industrial Relations Law
Journal/Berkeley Journal of Employment and Labor Law (1991-1992); Harvard University
(A.B. magna cum laude, 1990), Senior Class Ames Memorial Public Service Award. Prior
Employment: Law Clerk to Chief Judge John T. Nixon, U.S. District Court, Middle District of
Tennessee, 1993-1994; Adjunct Professor of Law, Golden Gate University School of Law,
Employment Law (Spring 2001). Awards & Honors: AV Preeminent Peer Review Rated,
Martindale-Hubbell; “Margaret Brent Women Lawyers of Achievement Award,” American Bar
Association Commission on Women in the Profession, 2019; “Top California Women Lawyers,”
Daily Journal, 2007, 2010, 2012-2018; Selected for inclusion by peers in The Best Lawyers in
America in fields of “Employment Law – Individuals” and “Litigation – Labor and
Employment,” 2010-2019; “500 Leading Lawyers in America,” Lawdragon, 2010-2017, 2019;
“Employment Law Trailblazer, National Law Journal, 2019; “Northern California Super
Lawyer,” Super Lawyers, 2004-2019; “Lawyer of the Year,” Best Lawyers, Employment Law-
Individuals for San Francisco, 2014, 2018; “Top Labor & Employment Lawyers," Daily Journal,
2018; “Top 250 Women in Litigation,” Benchmark Litigation, 2016-2018; “Gender Justice
Honoree,” Equal Rights Advocates, 2017; “California Litigation Star,” Benchmark Litigation,
2013-2016; Fellow, The College of Labor and Employment Lawyers, 2015; “Top 100 Attorneys in
California, Daily Journal, 2012-2015; “Top 75 Labor and Employment Attorneys in California,”
Daily Journal, 2011-2015; “Top 50 Women Northern California Super Lawyers,” Super
Lawyers, 2007-2015, 2018; “Top 100 Northern California Super Lawyers,” Super Lawyers,
2007, 2009-2015, 2018; Distinguished Jurisprudence Award, Anti-Defamation League, 2014;
“Lawyer of the Year,” Best Lawyers, recognized in the category of Employment Law –
Individuals for San Francisco, 2014; “Top 10 Northern California Super Lawyers, Super
Lawyers, 2014; “Dolores Huerta Adelita Award,” California Rural Assistance, 2013;
“Recommended Lawyer,” The Legal 500 (U.S. edition, 2013); “Women of Achievement Award,”
Legal Momentum (formerly the NOW Legal Defense & Education Fund), 2011; “Irish Legal 100”
Finalist, The Irish Voice, 2010; “Florence K. Murray Award,” National Association of Women
Judges, 2010 (for influencing women to pursue legal careers, opening doors for women
attorneys, and advancing opportunities for women within the legal profession); “Lawdragon
Finalist,” Lawdragon, 2007-2009; “Community Service Award,” Bay Area Lawyers for
Individual Freedom, 2008; “Community Justice Award,” Centro Legal de la Raza, 2008; “Award
of Merit,” Bar Association of San Francisco, 2007; “California Lawyer Attorney of the Year
(CLAY) Award,” California Lawyer, 2007; “500 Leading Plaintiffs’ Lawyers in America,”
Lawdragon, Winter 2007; “Trial Lawyer of the Year Finalist,” Public Justice Foundation, 2007;
“Consumer Attorney of the Year” Finalist, Consumer Attorneys of California, 2006; “California’s
Top 20 Lawyers Under 40,” Daily Journal, 2006; “Living the Dream Partner,” Lawyers’
Committee for Civil Rights of the San Francisco Bay Area, 2005; “Top Bay Area Employment
Attorney,” The Recorder, 2004. Member: American Law Institute, Elected Member, 2019;


1778477.1                                     - 23 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 80 of 107




American Bar Association, Labor and Employment Law Section (Governing Council, 2009-
present; Co-Chair, Section Conference, 2008-2009; Vice-Chair, Section Conference, 2007-
2008; Co-Chair, Committee on Equal Opportunity in the Legal Profession, 2006-2007);
American Bar Association, Section of Litigation (Attorney Client Privilege Task Force, 2017-
2018); Bar Association of San Francisco (Board of Directors, 2005-2012; President, 2011-2012;
President-Elect, 2010-2011; Treasurer, 2009-2010; Secretary, 2008-2009; Litigation Section;
Executive Committee, 2002-2005); Bay Area Lawyers for Individual Freedom; Lawyers’
Committee for Civil Rights of the San Francisco Bay Area (Board of Directors, 1998-2005;
Secretary, 1999-2003; Co-Chair, 2003-2005; Member, 1997-Present); Carver Healthy
Environments and Response to Trauma in Schools (Steering Committee, 2007); College of
Labor and Employment Lawyers (Fellow, 2015); Consumer Attorneys of California; Equal
Rights Advocates (Litigation Committee, 2000-2002); National Association of Women Judges
(Independence of the Judiciary Co-Chair, 2011-2014; Resource Board, Co-Chair, 2009-2011,
Member, 2005-2014); National Center for Lesbian Rights (Board of Directors, 2002-2008; Co-
Chair, 2005-2006); National Employment Lawyers’ Association; Northern District of California
Historical Society (Board of Directors, 2015- Present); Northern District of California Lawyer
Representative to the Ninth Circuit Judicial Conference (2007-2010); Pride Law Fund (Board of
Directors, 1995-2002; Secretary, 1995-1997; Chairperson, 1997-2002); Public Justice
Foundation; State Bar of California.

        JONATHAN D. SELBIN, Admitted to practice in California, 1994; District of
Columbia, 2000; New York, 2001; U.S. Supreme Court, 2012; U.S. Court of Appeals, Second
Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2009; U.S. Court of Appeals, Fifth Circuit,
2002; U.S. Court of Appeals, Sixth Circuit, 2012; U.S. Court of Appeals, Ninth Circuit, 2007;
U.S. Court of Appeals, Tenth Circuit, 2014; U.S. District Court, Northern District of California,
1997; U.S. District Court, Central District of California, 1995; U.S. District Court, Northern
District of Florida, 2009; U.S. District Court Northern District of Illinois, 2010; U.S. District
Court, Southern District of New York, 2001; U.S. District Court, Eastern District of New York,
2008; U.S. District Court, Eastern District of Michigan, 2007; U.S. District Court, Eastern
District of Wisconsin, 2013. Education: Harvard Law School (J.D., magna cum laude, 1993);
University of Michigan (B.A., summa cum laude, 1989). Prior Employment: Law Clerk to
Judge Marilyn Hall Patel, U.S. District Court, Northern District of California, 1993-95.
Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in field of
“ Product Liability Litigation – Plaintiffs,” 2013-2019; “New York Super Lawyers,” Super
Lawyers, 2006-2018; Distinguished Service Award, American Association for Justice, 2016;
“New York Litigation Star,” Benchmark Litigation, 2013-2016; “Lawdragon Finalist,”
Lawdragon, 2009. Publications & Presentations: On Class Actions (2009); Contributing
Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
Association (July 2012); Contributing Author, California Class Actions Practice and Procedures
(Elizabeth J. Cabraser editor-in-chief, 2003); “Bashers Beware: The Continuing
Constitutionality of Hate Crimes Statutes After R.A.V.,” 72 Oregon Law Review 157 (Spring,
1993). Member: American Association for Justice; American Bar Association; District of
Columbia Bar Association; Equal Justice Works, Board of Counselors; New York Advisory
Board, Alliance for Justice; New York State Bar Association; New York State Trial Lawyers
Association; State Bar of California.



1778477.1                                    - 24 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 81 of 107




        MICHAEL W. SOBOL, Admitted to practice in Massachusetts, 1989; California, 1998;
United States District Court, District of Massachusetts, 1990; U.S. District Court, Northern
District of California, 2001; U.S. District Court, Central District of California, 2005; U.S. District
Court, Eastern District of California, 2011; U.S. District Court, Southern District of California,
2010; U.S. Court of Appeals for the Ninth Circuit (2009); U.S. Court of Appeals for the Eleventh
Circuit (2012). Education: Boston University (J.D., 1989); Hobart College (B.A., cum laude,
1983). Prior Employment: Lecturer in Law, Boston University School of Law, 1995-1997.
Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in fields of
“Mass Tort Litigation/Class Actions – Plaintiffs” and “Product Liability Litigation – Plaintiffs,”
2013-2019; “Super Lawyer for Northern California,” Super Lawyers, 2012 – 2019; “Top
Cyber/Artificial Intelligence Lawyer,” Daily Journal, 2018; “MVP for Cybersecurity and Privacy,”
Law360, 2017; “Cybersecurity & Data Privacy Trailblazer,” The National Law Journal, 2017;
California Litigation Star,” Benchmark Litigation, 2013-2015; “Top 100 Northern California
Super Lawyers,” Super Lawyers, 2013; “Top 100 Attorneys in California,” Daily Journal, 2012-
2013; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2011; “Lawdragon Finalist,” Lawdragon, 2009.
Publications & Presentations: Panelist, National Consumer Law Center’s 15th Annual Consumer
Rights Litigation Conference, Class Action Symposium; Panelist, Continuing Education of the
Bar (C.E.B.) Seminar on Unfair Business Practices—California’s Business and Professions Code
Section 17200 and Beyond; Columnist, On Class Actions, Association of Business Trial Lawyers,
2005 to present; The Fall of Class Action Waivers (2005); The Rise of Issue Class Certification
(2006); Proposition 64’s Unintended Consequences (2007); The Reach of Statutory Damages
(2008). Member: State Bar of California; Bar Association of San Francisco; Consumer
Attorneys of California, Board of Governors, (2007-2008, 2009-2010); National Association of
Consumer Advocates.

        FABRICE N. VINCENT, Admitted to practice in California, 1992; U.S. District Court,
Northern District of California, Central District of California, Eastern District of California,
Ninth Circuit Court of Appeals, 1992. Education: Cornell Law School (J.D., cum laude, 1992);
University of California at Berkeley (B.A., 1989). Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” “Product Liability Litigation – Plaintiffs,” and “Personal Injury Litigation –
Plaintiffs,” 2012-2019; “Super Lawyer for Northern California,” Super Lawyers, 2006–2019;
"Outstanding Subcommittee Chair for the Class Actions & Derivative Suits," ABA Section of
Litigation, 2013. Publications & Presentations: Lead Author, Citizen Report on Utility Terrain
Vehicle (UTV) Hazards and Urgent Need to Improve Safety and Performance Standards; and
Request for Urgent Efforts To Increase Yamaha Rhino Safety and Avoid Needless New
Catastrophic Injuries, Amputations and Deaths, Lieff Cabraser Heimann & Bernstein, LLP
(2009); Co-Author with Elizabeth J. Cabraser, “Class Actions Fairness Act of 2005,” California
Litigation, Vol. 18, No. 3 (2005); Co-Editor, California Class Actions Practice and Procedures
(2003-06); Co-Author, “Ethics and Admissibility: Failure to Disclose Conflicts of Interest in
and/or Funding of Scientific Studies and/or Data May Warrant Evidentiary Exclusions,”
Mealey’s December Emerging Drugs Reporter (December 2002); Co-author, “The Shareholder
Strikes Back: Varied Approaches to Civil Litigation Claims Are Available to Help Make
Shareholders Whole,” Mealey’s Emerging Securities Litigation Reporter (September 2002);
Co-Author, “Decisions Interpreting California’s Rules of Class Action Procedure,” Survey of


1778477.1                                       - 25 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 82 of 107




State Class Action Law (ABA 2000-09), updated and re-published in 5 Newberg on Class
Actions (2001-09); Coordinating Editor and Co-Author of California section of the ABA State
Class Action Survey (2001-06); Co-Editor-In-Chief, Fen-Phen Litigation Strategist (Leader
Publications 1998-2000); Author of “Off-Label Drug Promotion Permitted” (Oct. 1999); Co-
Author, “The Future of Prescription Drug Products Liability Litigation in a Changing
Marketplace,” and “Six Courts Certify Medical Monitoring Claims for Class Treatment,”
29 Forum 4 (Consumer Attorneys of California 1999); Co-Author, Class Certification of Medical
Monitoring Claims in Mass Tort Product Liability Litigation (ALI-ABA Course of Study 1999);
Co-Author, “How Class Proofs of Claim in Bankruptcy Can Help in Medical Monitoring Cases,”
(Leader Publications 1999); Author, “AHP Loses Key California Motion In Limine,” (February
2000); Co-Author, Introduction, “Sanctioning Discovery Abuses in the Federal Court,” (LRP
Publications 2000); “With Final Approval, Diet Drug Class Action Settlement Avoids Problems
That Doomed Asbestos Pact,” (Leader Publications 2000); Author, “Special Master Rules
Against SmithKline Beecham Privilege Log,” (November 1999). Member: American Association
for Justice; Association of Business Trial Lawyers; State Bar of California; Bar Association of
San Francisco; American Bar Association; Fight for Justice Campaign; Association of Business
Trial Lawyers; Society of Automotive Engineers.

       DAVID S. STELLINGS, Admitted to practice in New York, 1994; New Jersey; 1994;
U.S. District Court, Southern District of New York, 1994. Education: New York University
School of Law (J.D., 1993); Editor, Journal of International Law and Politics; Cornell
University (B.A., cum laude, 1990). Awards & Honors: “Super Lawyer for New York Metro,”
Super Lawyers, 2012-2017; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of
California, 2017; “Trial Lawyer of the Year Finalist,” Public Justice, 2012; “Lawdragon Finalist,
Lawdragon, 2009. Member: New York State Bar Association; New Jersey State Association;
Bar Association of the City of New York; American Bar Association.

        ERIC B. FASTIFF, Admitted to practice in California, 1996; District of Columbia, 1997;
U.S. Courts of Appeals for the Third, Ninth and Federal Circuit; U.S. District Courts for the
Northern, Southern, Eastern, and Central Districts of California, District of Columbia; U.S.
District Court, Eastern District of Wisconsin; U.S. Court of Federal Claims. Education: Cornell
Law School (J.D., 1995); Editor-in-Chief, Cornell International Law Journal; London School of
Economics (M.Sc.(Econ.), 1991); Tufts University (B.A., cum laude, magno cum honore in thesi,
1990). Prior Employment: Law Clerk to Hon. James T. Turner, U.S. Court of Federal Claims,
1995-1996; International Trade Specialist, Eastern Europe Business Information Center, U.S.
Department of Commerce, 1992. Awards & Honors: Selected for inclusion by peers in The Best
Lawyers in America in the field of “Litigation - Antitrust,” 2013-2019; “Lawdragon 500 Leading
Lawyers in America,” Lawdragon, 2019 ; “Northern California Super Lawyer,” Super Lawyers,
2010-2019; “Top Plaintiff Lawyers,” Daily Journal, 2016-2017; “Plaintiffs’ Law Trailblazer,”
National Law Journal, 2018; “Leader in the Field” for Antitrust (California), Antitrust
(National), Chambers USA, 2017; “Outstanding Private Practice Antitrust Achievement,”
American Antitrust Institute, 2017; “California Litigation Star,” Benchmark Litigation, 2013-
2015; Legal 500 recommended lawyer, LegalEase, 2013; ”Top 100 Lawyers in California,” Daily
Journal, 2013; “Top Attorneys in Business Law,” Super Lawyers Corporate Counsel Edition,
2012; “Lawdragon Finalist,” Lawdragon, 2009. Publications & Presentations: General Editor,
California Class Actions Practice and Procedures, (2003-2009); Coordinating Editor and Co-


1778477.1                                     - 26 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 83 of 107




Author of California section of the ABA State Class Action Survey (2003-2008); Author, “US
Generic Drug Litigation Update,” 1 Journal of Generic Medicines 212 (2004); Author, “The
Proposed Hague Convention on the Recognition and Enforcement of Civil and Commercial
Judgments: A Solution to Butch Reynolds’s Jurisdiction and Enforcement Problems,”
28 Cornell International Law Journal 469 (1995). Member: American Antitrust Institute
(Advisory Board, 2012-Present); Committee to Support the Antitrust Laws, President, 2017; Bar
Association of San Francisco; Children’s Day School (Board of Trustees); District of Columbia
Bar Association; Journal of Generic Medicines (Editorial Board Member, 2003-Present); State
Bar of California; U.S. Court of Federal Claims Bar Association.

        WENDY R. FLEISHMAN, Admitted to practice in New York, 1992; Pennsylvania,
1977; U.S. Supreme Court, 2000; U.S. Court of Appeals 2nd Circuit, 1998; U.S. Court of Appeals
3rd Circuit, 2010; U.S. Court of Appeals 8th Circuit, 2009; U.S. Court of Appeals 9th Circuit,
2010; U.S. District Court, District of Arizona, 2013; U.S. District Court, Western District of New
York, 2012; U.S. District Court Eastern District of New York, 1999; U.S. District Court Northern
District of New York, 1999; U.S. District Court Southern District of New York, 1995; U.S. District
Court, Eastern District of Wisconsin, 2013; U.S. District Court, Eastern District of Pennsylvania,
1984; U.S. District Court, Western District of Pennsylvania, 2001; U.S. Court of Appeals 5th
Circuit, March 5, 2014. Education: University of Pennsylvania (Post-Baccalaureate Pre-Med,
1982); Temple University (J.D., 1977); Sarah Lawrence College (B.A., 1974). Prior Employment:
Skadden, Arps, Slate, Meagher & Flom LLP in New York (Counsel in the Mass Torts and
Complex Litigation Department), 1993-2001; Fox, Rothschild O’Brien & Frankel (partner),
1988-93 (tried more than thirty civil, criminal, employment and jury trials, and AAA
arbitrations, including toxic tort, medical malpractice and serious injury and wrongful death
cases); Ballard Spahr Andrews & Ingersoll (associate), 1984-88 (tried more than thirty jury
trials on behalf of the defense and the plaintiffs in civil personal injury and tort actions as well as
employment—and construction—related matters); Assistant District Attorney in Philadelphia,
PA, 1977-84 (in charge of and tried major homicide and sex crime cases). Awards and Honors:
Life Fellow, American Bar Foundation; AV Preeminent Peer Review Rated, Martindale-Hubbell;
“Top 100 Trial Lawyers,” The National Trial Lawyers; Selected for inclusion by peers in The Best
Lawyers in America in the field of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2019; “New
York Super Lawyers,” Super Lawyers, 2006-2018; “New York Litigation Star,” Benchmark
Litigation, 2013-2016; Legal 500 recommended lawyer, LegalEase, 2013; Officer of New York
State Trial Lawyers Association, 2010-present; New York State Academy of Trial Lawyers, 2011;
“Lawdragon Finalist,” Lawdragon, 2009. Publications & Presentations: Moderator,
“Jurisdiction: Defining State Courts’ Authority,” Pound Civil Justice Institute Judges Forum;
Boston, MA, July 2017; Speaker, “Diversity in Mass Torts,” AAJ Education Programs, Boston,
MA, July 2017; Speaker, “Mass Torts & Criminality,” JAMS Mass Torts Judicial Forum, New
York, NY, April 2017; Speaker, “Settling Strategies for MDLs,” JAMS Mass Torts Judicial
Forum, New York, NY, April 2016; Moderator & Chair, “Toxic, Environmental & Pharmaceutical
Torts,” American Association for Justice Annual Convention, Baltimore, MD, July 2014; "Where
Do You Want To Be? Don't Get Left Behind, Creating a Vision for Your Practice," Minority
Caucus and Women Trial Lawyers Caucus (July 22, 2013); Editor, Brown & Fleishman, “Proving
and Defending Damage Claims: A Fifty-State Guide” (2007-2010); Co-Author with Donald
Arbitblit, “The Risky Business of Off-Label Use,” Trial (March 2005); Co-Author, “From the
Defense Perspective,” Scientific Evidence, Chapter 6, Aspen Law Pub (1999); Editor, Trial


1778477.1                                       - 27 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 84 of 107




Techniques Newsletter, Tort and Insurance Practices Section, American Bar Association (1995-
1996; 1993-1994); “How to Find, Understand, and Litigate Mass Torts,” NYSTLA Mass Torts
Seminar (April 2009); “Ethics of Fee Agreements in Mass Torts,” AAJ Education Programs (July
2009). Appointments: Plaintiffs’ Executive Committee, IVC Filters Litigation; Lead Counsel,
Joint Coordinated California Litigation, Amo Lens Solution Litigation; Co-Liaison, In re
Zimmer Durom Cup Hip Implant Litigation; Plaintiffs’ Steering Committee, DePuy ASR Hip
Implant Litigation; Liaison, NJ Ortho Evra Patch Product Liability Litigation; Co-Liaison, NJ
Reglan Mass Tort Litigation; Co-Chair, Mealey’s Drug & Medical Device Litigation Conference
(2007); Executive Committee, In re ReNu MoistureLoc Product Liability Litigation, MDL;
Discovery Chair, In re Guidant Products Liability Litigation; Co-Chair Science Committee, In re
Baycol MDL Litigation; Pricing Committee, In re Vioxx MDL Litigation. Member: New York
State Trial Lawyers Association (Treasurer, 2010-present; Board of Directors, 2004-Present);
Association of the Bar of the City of New York (Product Liability Committee, 2007-present;
Judiciary Committee, 2004-Present); American Bar Association (Annual Meeting, Torts &
Insurance Practices Section, NYC, Affair Chair, 1997; Trial Techniques Committee, Torts and
Insurance Practices, Chair-Elect, 1996); American Association for Justice (Board of Governors);
American Association for Justice (Board of Governors, Women Trial Lawyers’ Caucus);
Pennsylvania Bar Association (Committee on Legal Ethics and Professionalism, 1993-Present;
Committee on Attorney Advertising, 1993-Present; Vice-Chair, Task Force on Attorney
Advertising, 1991-92); State Bar of New York; Federal Bar Association; Member, Gender and
Race Bias Task Force of the Second Circuit, 1994-present; Deputy Counsel, Governor Cuomo’s
Screening Committee for New York State Judicial Candidates, 1993-94; New York Women’s Bar
Association; New York County Lawyers; Fight for Justice Campaign; PATLA; Philadelphia Bar
Association (Member of Committee on Professionalism 1991-92).

        RACHEL GEMAN, Admitted to practice in New York, 1998; Southern and Eastern
Districts of New York, 1999; U.S. District Court, Eastern District of Michigan, 2005; U.S.
District Court of Colorado, 2007; U.S. Supreme Court, 2013. Education: Columbia University
School of Law (J.D. 1997); Stone Scholar; Equal Justice America Fellow; Human Rights Fellow;
Editor, Columbia Journal of Law and Social Problems; Harvard University (A.B. cum laude
1993). Prior Employment: Adjunct Professor, New York Law School; Special Advisor, United
States Mission to the United Nations, 2000; Law Clerk to Judge Constance Baker Motley, U.S.
District Court, Southern District of New York, 1997-98. Awards & Honors: AV Preeminent Peer
Review Rated, Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in
America in field of “Employment Law – Individuals,” 2012-2019; “Lawyer of the Year,” Best
Lawyers, recognized in the category of Employment Law – Individuals for San Francisco, 2014,
2019; "Super Lawyer for New York Metro," Super Lawyers, 2013-2017; Legal 500
recommended lawyer, LegalEase, 2013; “Rising Star for New York Metro,” Super Lawyers,
2011; Distinguished Honor Award, United States Department of State, 2001. Publications &
Presentations: Speaker and Moderator, “Statistics for Lawyers - Even Those Who Hate Math,”
National Employment Lawyers Association Annual Convention (2015); Speaker, “Gender Pay
Disparities: Enforcement, Litigation, and Remedies,” New York City Conference on
Representing Employees (2015); Speaker, “Protecting Pay: Representing Workers With Wage
and Hour Claims,” National Employment Lawyers Association (2015); Speaker and Author,
“What Employment Lawyers Need to Know About Non-Employment Class Actions,” ABA
Section of Labor and Employment Law Conference (2014); Moderator, “Dodd-Frank and


1778477.1                                   - 28 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 85 of 107




Sarbanes-Oxley Whistleblower Issues,” National Employment Lawyers Association/New York
(2014); Author, “Whistleblower Under Pressure,” Trial Magazine (April 2013); Panelist, “Class
Certification Strategies: Dukes in the Rear View Mirror,” Impact Fund Class Action Conference
(2013); Author & Panelist, “Who is an Employer Under the FLSA?” National Employment
Lawyers Association Conference (2013); Panelist, “Fraud and Consumer Protection: Plaintiff
and Defense Strategies,” Current Issues in Pharmaceutical and Medical Device Litigation, ABA
Section of Litigation (2012); Participant and Moderator, “Ask the EEOC: Current Insights on
Enforcement and Litigation,” ABA Section of Labor and Employment Law (2011); Panelist,
“Drafting Class Action Complaints,” New York State Bar Association (2011); Participant and
Moderator, “Ask the EEOC: Current Insights on Enforcement and Litigation,” ABA Section of
Labor and Employment Law (2011); The New York Employee Advocate, Co-Editor (2005-
2009), Regular Contributor (2008-present); Moderator, “Hot Topics in Wage and Hour Class
and Collective Actions,” American Association for Justice Tele-Seminar (2010); Author &
Panelist, “Class Action Considerations: Certification, Settlement, and More,” American
Conference Institute Advanced Forum (2009); Panelist, “Rights Without Remedies,” American
Constitutional Society National Convention, Revitalizing Our Democracy: Progress and
Possibilities (2008); Panelist, Fair Measure: Toward Effective Attorney Evaluations, American
Bar Association Annual Meeting (2008); Panelist, “Getting to Know You: Use and Misuse of
Selection Devices for Hiring and Promotion,” ABA Labor & Employment Section Annual
Meeting (2008); Author, “’Don’t I Think I Know You Already?’: Excessive Subjective Decision-
Making as an Improper Tool for Hiring and Promotion,” ABA Labor & Employment Section
Annual Meeting (2008); Author & Panelist, “Ethical Issues in Representing Workers in Wage &
Hour Actions,” Representing Workers in Individuals & Collective Actions under the FLSA
(2007); Author & Panelist, “Evidence and Jury Instructions in FLSA Actions,” Georgetown Law
Center/ACL-ABA (2007); Author & Panelist, “Crucial Events in the ‘Life’ of an FLSA Collective
Action: Filing Considerations and the Two-step ‘Similarly-Situated’ Analysis,” National
Employment Lawyers Association, Annual Convention (2006); Author & Panelist, “Time is
Money, Except When It’s Not: Compensable Time and the FLSA,” National Employment
Lawyers Association, Impact Litigation Conference (2005); Panelist, “Electronic Discovery,”
Federal Judicial Center & Institute of Judicial Administration, Workshop on Employment Law
for Federal Judges (2005); “Image-Based Discrimination and the BFOQ Defense,” EEO Today:
The Newsletter of the EEO Committee of the ABA’s Section of Labor and Employment Law,
Vol. 9, Issue 1 (2004); “Fair Labor Standards Act Overtime Exemptions: Proposed Regulatory
Changes,” New York State Bar Association Labor and Employment Newsletter (2004); Chair &
Panelist, “Current Topics in Fair Labor Standards Act Litigation,” Conference, Association of the
Bar of the City of New York (2003); Moderator, “Workforce Without Borders,” ABA Section of
Labor & Employment Law, EEOC Midwinter Meeting (2003). Member: American Bar
Association [Labor and Employment Law Section, Standing Committee on Equal Employment
Opportunity (Member, Past Employee Co-Chair, 2009-2011)]; Association of the Bar of the City
of New York; Certified Fraud Examiners, New York Chapter, Member; National Employment
Lawyers’ Association - New York Chapter (Chair of Amicus Committee, 2017; Board Member,
2005-2011); National Employment Lawyers’ Association – National; Public Justice Foundation;
Rutter Federal Employment Guide, Contributing Editor (2017-present); Taxpayers Against
Fraud Education Fund.




1778477.1                                     - 29 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 86 of 107




        BRENDAN P. GLACKIN, Admitted to practice in California, 1998; New York, 2000;
U.S. District Court, Northern, Central, Eastern and Southern Districts of California, 2001; U.S.
Court of Appeals for the Ninth Circuit, 2004; U.S. District Court, Southern District of New York,
2001; U.S. Court of Appeals for the Second Circuit, 2013; U.S. Court of Appeals for the Fourth
Circuit, 2016; U.S. Court of Appeals for the Ninth Circuit. Education: Harvard Law School
(J.D., cum laude, 1998); University of Chicago (A.B., Phi Beta Kappa, 1995). Prior
Employment: Contra Costa Public Defender, 2005-2007; Boies, Schiller & Flexner, 2000-2005;
Willkie Farr & Gallagher, 1999-2000; Law Clerk to Honorable William B. Shubb, U.S. District
Court, Eastern District of California, 1998-1999. Awards & Honors: “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “California Lawyer Attorney of the Year,” California
Lawyer, 2016. Member: State Bar of California; BASF Antitrust Section, Executive Committee.
Seminars: Ramifications of American Needle, Inc. v. National Football League, 2010; Antitrust
Institute 2011: Developments & Hot Topics, 2011; Antitrust Trials: The View From the Trenches,
2013; Applying Settlement Offsets to Antitrust Judgments, ABA Spring Meetings, 2013;
California Trial Advocacy, PLI, 2013; Building Trial Skills, NITA, 2013, California Trial
Advocacy, PLI, 2013, Applying Settlements Offsets to Antiftust Judgments, ABA Spring
Meetings, 2013, Antitrust Trials: The View From the Trenches, 2013, Antitrust and Silicon
Valley: New Themes and Direction in Competition Law and Policy, Santa Clara University
School of Law, March 2019.

        MARK P. CHALOS, Admitted to practice in Tennessee, 1998; U.S. Court of Appeals,
Sixth Circuit, 1998; U.S. Court of Appeals, Seventh Circuit, 2012; U.S. District Court, Middle
District of Tennessee, 2000; U.S. District Court, Western District of Tennessee, 2002; U.S.
District Court, Eastern District of Tennessee, 2006; U.S. District Court, Northern District of
Florida, 2006; U.S. District Court, Northern District of California, 2007; U.S. Supreme Court,
2012. Education: Emory University School of Law (J.D., 1998); Dean’s List; Award for Highest
Grade, Admiralty Law; Research Editor, Emory International Law Review; Phi Delta Phi Legal
Fraternity; Vanderbilt University (B.A., 1995). Honors & Awards: AV Peer Review Rated,
Martindale-Hubbell; Selected for inclusion by peers in The Best Lawyers in America in the field
of “Mass Tort Litigation/Class Actions – Plaintiffs,” 2012-2019; American Bar Foundation
Fellow, 2016; “Tennessee Litigation Star,” Benchmark Litigation, 2013-2015; “Best of the Bar,”
Nashville Business Journal, 2008-2010, 2015-2016; "Super Lawyer for Mid-South," Super
Lawyers, 2011 - 2017; “Tennessee Top 100,” Super Lawyers, 2015; "Rising Star for Mid-South,"
Super Lawyers, 2008 - 2010; “Top 40 Under 40,” The Tennessean, 2004. Publications &
Presentations: "Supreme Court Limits The Reach Of Alien Tort Statute In Kiobel," Legal
Solutions Blog, April 2013; “The Rise of Bellwether Trials,” Legal Solutions Blog, March 2013;
“Amgen: The Supreme Court Refuses to Erect New Class Action Bar,” Legal Solutions Blog,
March 2013; “Are International Wrongdoers Above the Law?,” The Trial Lawyer Magazine,
January 2013; “Kiobel v. Royal Dutch Petroleum: Supreme Court to Decide Role of US Courts
Abroad,” ABA Journal, January 2013. “Legislation Protects the Guilty [in Deadly Meningitis
Outbreak],” The Tennessean, December 2012; Litigating International Torts in United States
Courts, 2012 ed., Thomson Reuters/West (2012); “Successfully Suing Foreign Manufacturers,”
TRIAL Magazine, November 2008; “Washington Regulators Versus American Juries: The
United States Supreme Court Shifts the Balance in Riegel v. Medtronic,” Nashville Bar Journal,
2008; “Washington Bureaucrats Taking Over American Justice System,” The Tennessean
(December 2007); “The End of Meaningful Punitive Damages,” Nashville Bar Journal,


1778477.1                                    - 30 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 87 of 107




November 2001; “Is Civility Dead?” Nashville Bar Journal, October 2003; “The FCC: The
Constitution, Censorship, and a Celebrity Breast,” Nashville Bar Journal, April 2005. Member:
American Bar Foundation (Fellow, 2016); American Association for Justice (Chair, Public
Education Committee, 2015); American Bar Association (Past-Chair, YLD Criminal & Juvenile
Justice Committee; Tort Trial and Insurance Practice Section Professionalism Committee); First
Center for the Visual Arts (Founding Member, Young Professionals Program); Harry Phillips
American Inn of Court; Kappa Chapter of Kappa Sigma Fraternity Alumni Association
(President); Metropolitan Nashville Arts Commission (Grant Review Panelist); Nashville Bar
Association (YLD Board of Directors; Nashville Bar Association YLD Continuing Legal
Education and Professional Development Director); Nashville Bar Journal (Editorial Board);
Tennessee Association for Justice (Board of Directors, 2008-2011; Legislative Committee);
Tennessee Bar Association (Continuing Legal Education Committee); Tennessee Trial Lawyers
Association (Board of Directors; Vice-President, 2018-2019; Treasurer & Secretary, 2017-2018);
Historic Belcourt Theatre (Past Board Chair; Board of Directors); Nashville Cares (Board of
Directors).

        PAULINA do AMARAL, Admitted to practice in New York, 1997; California, 1998;
U.S. Court of Appeals, Ninth Circuit, 1999; U.S. District Court, Southern District of New York,
2004; U.S. District Court, Western District of Michigan, 2004; U.S. District Court, Eastern
District of Michigan, 2007. Education: University of California Hastings College of Law (J.D.,
1996); Executive Editor, Hastings Constitutional Law Quarterly; National Moot Court
Competition Team, 1995; Moot Court Executive Board; University of Rochester (B.A., 1988).
Employment: Law Clerk to Chief Judge Richard Alan Enslen, U.S. District Court, Western
District of Michigan, 1996-98. Publications & Presentations: Co-Chair, HarrisMartin Opioid
Litigation Conference, San Francisco, 2018; “Rapid Response: Opioid Litigation,” American
Association for Justice Seminar, September 2017; Co-Author, “Class Action Fairness Act of
2005,” California Litigation, Vol. 18, No. 3, 2005. Awards & Honors: Selected for inclusion by
peers in The Best Lawyers in America in the field of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2017-2019; Legal 500 recommended lawyer, LegalEase, 2013. Member: American
Association for Justice; UC Hastings College of the Law, Board of Trustees; Association of the
Bar of the City of New York, (2007-2010, Committee on the Judiciary); American Bar
Association; State Bar of New York; State Bar of California; Bar Association of San Francisco;
American Trial Lawyers Association; New York State Trial Lawyers Association.

        KENNETH S. BYRD, Admitted to practice in Tennessee, 2004; U.S. District Court of
Appeals, 6th Circuit, 2009; U.S. District Court, Western District of Tennessee, 2007; U.S.
District Court, Eastern District of Tennessee, 2006; U.S. District Court, Middle District of
Tennessee, 2005. Education: Boston College Law School (J.D., cum laude, 2004), Law Student
Association (President, 2003-2004), National Moot Court Team (Regional Champion, 2003-
2004), American Constitution Society (Secretary, 2002-2003), Judicial Process Clinic (2003),
Criminal Justice Clinic (2003-2004); Samford University (B.S., cum laude, in Mathematics with
Honors, minor in Journalism, 1995). Prior Employment: Harwell Howard Hyne Gabbert &
Manner, P.C., 2004-2010; Summer Associate, Harwell Howard Hyne Gabbert & Manner, P.C.,
2003; Summer Associate, Edward, Angell, Palmer, Dodger, LLP, 2003. Awards: Selected for
inclusion by peers in The Best Lawyers in America in fields of Consumer Protection Law,
Personal Injury Litigation-Plaintiffs, and Product Liability Litigation-Plaintiffs, 2018-2019;


1778477.1                                    - 31 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 88 of 107




“Paladin Award,” Tennessee Association for Justice, 2015; “Rising Star for Mid-South,” Super
Lawyers, 2014. Member: American Bar Association; American Constitution Society, Nashville
Chapter (Member & Chair of 2008 Supreme Court Preview Event); Tennessee Trial Lawyers
Association (Board of Governors, 2018-2019); Camp Ridgecrest Alumni & Friends (Board
Member); Harry Phillips American Inn of Court, Nashville Chapter (Associate Member, 2008-
2010; Barrister, 2010-2014); Historic Edgefield, Inc. (President, 2009-2011); Nashville Bar
Association; Tennessee Bar Association.

        LIN Y. CHAN, Admitted to practice in California, 2008; U.S. District Court, Northern
District of California, 2008; U.S. District Court, Central District of California, 2010; U.S. Court
of Appeals for the Fifth Circuit, 2011; U.S. Court of Appeals for the Ninth Circuit, 2011; U.S.
Court of Appeals for the Tenth Circuit, 2010. Education: Wellesley College (B.A. summa cum
laude 2001); Stanford Law School (J.D. 2007); Editor-in-Chief, Stanford Journal of Civil Rights
and Civil Liberties; Fundraising Chair, Shaking the Foundations Progressive Lawyering
Conference. Prior Employment: Associate, Goldstein, Borgen, Dardarian & Ho (formerly
Goldstein, Demchak Baller Borgen & Dardarian), 2008-2013; Law Clerk to Judge Damon J.
Keith, Sixth Circuit Court of Appeals, 2007-2008; Clinic Student, Stanford Immigrants’ Rights
Clinic, 2006-2007; Union Organizer, SEIU and SEIU Local 250, 2002-2004; Wellesley-
Yenching Teaching Fellow, Chinese University of Hong Kong, 2001-2002. Awards & Honors:
“Super Lawyer for Northern California,” Super Lawyers, 2019; “Rising Star for Northern
California,” Super Lawyers, 2015-2018; “Outstanding Antitrust Litigation Achievement by a
Young Lawyer,” American Antitrust Institute, 2017; “Outstanding Private Practice Antitrust
Achievement,” American Antitrust Institute, 2017. Presentations & Publications: Moderator,
“Antitrust for HR: No-Poach and Wage Fixing Agreements,” Bar Association of San Francisco
(January 2018); Author, “Do Federal Associated General Contractors Standing Requirements
Apply to State Illinois Brick Repealer Statutes?,” Business Torts & Rico News, Winter 2015;
Panelist, “Federal and State Whistleblower Laws: What You Need to Know,” Asian American Bar
Association (November 2014); Author, "California Supreme Court Clarifies State Class
Certification Standards in Brinker,” American Bar Association Labor & Employment Law
Newsletter (April 2013); Presenter, “Rule 23 Basics in Employment Cases,” Impact Fund’s 11th
Annual Employment Discrimination Class Action Conference (February 2013); Chapter Author,
The Class Action Fairness Act: Law and Strategies; Co-Author, “Clash of the Titans: Iqbal and
Wage and Hour Class/Collective Actions,” BNA, Daily Labor Report, 80 DLR L-1 (April 2010);
Chapter Co-Chair, Lindemann & Grossman, Employment Discrimination Law Treatise, Fifth
Edition; Chapter Monitor, Lindemann & Grossman, Employment Discrimination Law Treatise
2010 Cumulative Supplement. Member: American Antitrust Institute, Advisory Board, 2018;
Asian Americans Advancing Justice - Asian Law Caucus, Board Member, 2013 – Present,
Annual Dinner Committee Co-Chair, 2015; Asian American Bar Association, Civil Rights
Committee Co-Chair, 2011 - Present; American Bar Association, Fair and Impartial Courts
Committee Vice-Chair, 2014 – Present; Bar Association of San Francisco; Public Justice; State
Bar of California.

       DANIEL P. CHIPLOCK, Admitted to practice in New York, 2001; U.S. District Court,
Southern District of New York, 2001; U.S. District Court, Eastern District of New York, 2001;
U.S. District Court, District of Colorado, 2006; U.S. Court of Appeals for the Second Circuit,
2009; U.S. Court of Appeals for the Third Circuit, 2016; U.S. Court of Appeals for the Sixth


1778477.1                                     - 32 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 89 of 107




Circuit, 2011; U.S. Supreme Court, 2011. Education: Stanford Law School (J.D., 2000); Article
Review Board, Stanford Environmental Law Journal; Recipient, Keck Award for Public Service;
Columbia University (B.A., summa cum laude, 1994); Phi Beta Kappa. Awards & Honors:
“Super Lawyer for New York Metro,” Super Lawyers, 2016-2017. Member: State Bar of New
York; American Association for Justice; Fight for Justice Campaign; Public Justice; National
Association of Shareholder and Consumer Attorneys (Executive Committee/Secretary);
American Constitution Society for Law and Policy (Advocate’s Circle). Classes/Seminars:
“Fraud on the Market,” Federal Bar Council, Feb. 25, 2014 (CLE panel participant).

        DOUGLAS CUTHBERTSON, Admitted to practice in New York, 2008; U.S. Court of
Appeals for the Eleventh Circuit, 2017; U.S. Court of Appeals for the Second Circuit, 2016; U.S.
Court of Appeals for the Seventh Circuit, 2015; U.S. District Court, District of Connecticut, 2017;
U.S. District Court, Northern District of New York, 2018; U.S. District Court, Eastern District of
New York, 2008; U.S. District Court, Southern District of New York, 2008; U.S. District Court,
District of Colorado, 2013; U.S. District Court, Eastern District of Wisconsin, 2013; U.S. District
Court, Western District of Wisconsin, 2014; U.S. District Court, Northern District of Illinois,
2014. Education: Fordham University School of Law (J.D. cum laude 2007); President,
Fordham Law School Chapter of Just Democracy; Senior Articles Editor, Fordham Urban Law
Journal; Fordham University School of Law Legal Writing Award, 2004-2005; Legal Writing
Teaching Assistant, 2005-2006; Dean’s List, 2004-2007; Alpha Sigma Nu Jesuit Honor Society.
Bowdoin College (B.A. summa cum laude, 1999), Sarah and James Bowdoin Scholar for
Academic Excellence (1995-1999). Prior Employment: Associate, Debevoise & Plimpton, LLP,
2009-2012; Law Clerk to Honorable Magistrate Judge Andrew J. Peck, U.S. District Court,
Southern District of New York, 2007-2009. Awards & Honors: “Rising Star for New York
Metro,” Super Lawyers, 2013-2017. Member: Federal Bar Council; New York Civil Liberties
Union, Board of Directors; New York State Bar Association.

        NIMISH R. DESAI, Admitted to practice in Texas, 2017; Admitted to practice in
California, 2006; U.S. Court of Appeals, Ninth Circuit, 2009; US District Court, Northern
District of California, 2007; Texas, 2017; US District Court, Central District of California, 2008;
US District Court, Northern District of Florida, 2009; US District Court, Eastern District of
Texas, 2017; US District Court, Southern District of Texas, 2019. Education: University of
California, Berkeley, School of Law (Berkeley Law) (J.D., 2006), Finalist and Best Brief,
McBaine Moot Court Competition (2006), Moot Court Best Brief Award (2004); University of
Texas, Austin, (B.S. & B.A., High Honors, 2002). Prior Employment: Extern, Sierra Club
Environmental Law Program, 2004; Researcher, Public Citizen, 2003; Center for Energy and
Environmental Resources, 2001-2002. Awards & Honors: Selected for inclusion by peers in The
Best Lawyers in America in field of “Qui Tam Law,” 2016-2019; “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “Consumer Attorney of the Year Finalist,” Consumer
Attorneys of California, 2014; “Rising Star for Northern California,” Super Lawyers, 2012.
Publications & Presentations: “BP, Exxon Valdez, and Class-Wide Punitive Damages,” 21 Class
Action and Derivative Suit Committee Newsletter (Fall 2010); “American Chemistry Council v.
Johnson: Community Right to Know, But About What? D.C. Circuit Takes Restrictive View of
EPCRA,” 33 Ecology L.Q. 583 (Winter 2006); “Lessons Learned and Unlearned: A Case Study of
Medical Malpractice Award Caps in Texas,” The Subcontinental, (Winter 2004, Vol. 1, Issue 4,
pp. 81-87); “Separation of Fine Particulate Matter Emitted from Gasoline and Diesel Vehicles


1778477.1                                     - 33 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 90 of 107




Using Chemical Mass Balancing Techniques,” Environmental Science Technology, (2003;
37(17) pp. 3904-3909); “Analysis of Motor Vehicle Emissions in a Houston Tunnel during Texas
Air Quality Study 2000,” Atmospheric Environment, 38, 3363-3372 (2004). Member: State Bar
of California; Bar Association of San Francisco; Consumer Attorneys of California; American Bar
Association; American Constitution Society; East Bay Community Law Center (Board Member,
2010-present); South Asian Bar Association (Board Member, 2010-present). Languages:
Gujarati (conversational).

        NICHOLAS DIAMAND, Admitted to practice in England & Wales, 1999; New York,
2003; U.S. District Court for the District of Colorado, 2007; U.S. District Court, Southern,
Eastern, and Western Districts of New York; US. Court of Appeals, Seventh Circuit, Ninth
Circuit; U.S. Supreme Court, 2013; U.S. Court of Appeals, Second Circuit, 2016. Education:
Columbia University School of Law (LL.M., Stone Scholar, 2002); College of Law, London,
England (C.P.E.; L.P.C.; Commendation, 1997); Columbia University (B.A., magna cum laude,
1992). Awards & Honors: “Super Lawyer for New York Metro,” Super Lawyers, 2013-2017;
“Rising Star for New York Metro,” Super Lawyers, 2012. Prior Employment: Solicitor, Herbert
Smith, London (1999-2001); Law Clerk to the Honorable Edward R. Korman, Chief Judge, U.S.
District Court, Eastern District of New York (2002-03). Publications & Presentations: Panelist,
Federal Bar Council: Webinar on Amendment to Fed R. Civ. P. 23: Impact on Securities,
Antitrust, Consumer & Date Breach Class Action Practice, December 2018; “Spokeo Still
Standing: No Sign of a Circuit Split” (with Andrew Kaufman), Law360, 2016; “Spotlight on
Spokeo: A Win for Consumers” (with Andrew Kaufman), Law360, 2016; “U.S. Securities
Litigation & Enforcement Action,” Corporate Disputes magazine, April-June 2015; Speaker,
Strafford CLE webinar “Ethical Risks in Class Litigation,” 2015; Speaker, International
Corporate Governance Network Conference, 2014; “Fraud on the Market in a Post-Amgen
World” (with M. Miarmi), Trial Magazine, November 2013; Contributing Author, California
Class Actions Practice and Procedure (Elizabeth J. Cabraser, Editor-in-Chief), 2006; Panelist,
“Obstacles to Access to Justice in Pharmaceutical Cases,” Pharmaceutical Regulation and
Product Liability, British Institute of International and Comparative Law, April 21, 2006;
Panelist, “Pre-Trial Discovery in the United States,” Union Internationale des Avocats, Winter
Seminar, February 2006. Member: American Association for Justice (Chair, Consumer
Privacy/Data Breach Litigation Group, 2016); New York City Bar Association; New York State
Bar Association; Public Justice Foundation; International Corporate Governance Network; Peer
Articles Reviewer; Trial magazine.

        DEAN M. HARVEY, Admitted to practice in California, 2007; U.S. District Court,
Northern District of California, 2007; U.S. District Court, Central District of California, 2007;
U.S. District Court, Eastern District of California, 2008; U.S. District Court, Southern District of
California, 2008; U.S. Court of Appeals for the Ninth Circuit, 2008; U.S. District Court, Eastern
District of Wisconsin, 2013; U.S. Court of Appeals for the Fourth Circuit, 2016; U.S. Supreme
Court, 2018. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D.
2006); Articles Editor, California Law Review (2005-2006); Assistant Editor, Berkeley Journal
of International Law (2004); University of Minnesota, Twin Cities (B.A. summa cum laude,
2002). Prior Employment: Partner, Lieff Cabraser Heimann & Bernstein, LLP (2013-Present);
Associate, Lieff Cabraser Heimann & Bernstein, LLP (2009-2013); Associate, Boies, Schiller &
Flexner LLP (2007-2008); Law Clerk, The Honorable James V. Selna, U.S. District Court for the


1778477.1                                      - 34 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 91 of 107




Central District of California (2006-2007); Law Clerk, U.S. Department of Justice, Antitrust
Division, San Francisco Field Office (2006); Summer Law Intern, U.S. Department of Justice
(2005); Summer Associate, Boies, Schiller & Flexner LLP (2005). Awards & Honors: “Super
Lawyer for Northern California,” Super Lawyers, 2013-2019; “On the Rise – Top 40 Young
Lawyers,” American Bar Association, 2017; “Top 40 Under 40” Lawyer in California, Daily
Journal, 2017; “Outstanding Private Practice Antitrust Achievement,” American Antitrust
Institute, 2017; “California Lawyer Attorney of the Year (CLAY) Award,” California Lawyer,
2016; "Lawyers on the Fast Track," The Recorder, 2013; “Rising Star for Northern California,”
Super Lawyers, 2010-2012; “William E. Swope Antitrust Writing Prize,” 2006. Publications &
Presentations: Speaker, “Current and Future Antitrust and Labor Issues,” National Association
of Attorneys General, April 2019; Panelist, “Competition Tort Claims Around the Globe,” ABA
Antitrust Section Spring Meeting, March 2019; Speaker, “Antitrust and Silicon Valley: New
Themes and Direction in Competition Law and Policy,” Santa Clara University School of Law,
March 2019Speaker, “Antitrust Analysis in Two-Sided Markets,” California Lawyers Association,
February 2019; Speaker, “Latest Developments in No-Poach Agreements,” California Lawyers
Association (January 2019); Panelist, “Antitrust and Workers — Agreements, Mergers, and
Monopsony,” American Antitrust Institute Conference (June 2018); Speaker, “Anticompetitive
Practices in the Labor Market,” Unrigging the Market Program, Harvard Law School (June
2018); Speaker, “Tech-Savvy and Talented: Competition in Employment Practices,” American
Bar Association (May 2018); Speaker, “Antitrust for HR: No-Poach and Wage Fixing
Agreements,” Bar Association of San Francisco (January 2018); Moderator, “Competition Torts
in the Trenches: Lessons From Recent High-Profile Cases,” American Bar Association
(November 2016); Speaker, “Are Computers About to Eat Your Lunch (Or At Least Change the
Way You Practice)?”, Association of Business Trial Lawyers Panel (August 2016); Moderator,
“The Law and Economics of Employee Non-Compete Agreements,” American Bar Association
Panel (June 2016); Speaker, “Lessons from the Headlines: In re: High-Tech Employee Antitrust
Litigation,” The Recorder and Corporate Counsel’s 13th Annual General Counsel Conference
West Coast (November 2015); Speaker, “The Future of Private Antitrust Enforcement,”
American Antitrust Institute Panel (November 2015); Moderator, “From High-Tech Labor to
Sandwich Artists: The Law and Economics of Employee Solicitation and Hiring,” American Bar
Association Panel (March 2015); Panelist, "Tech Sector 'No Poaching' Case Update - What
Antitrust Counselors and HR Departments Need to Know," American Bar Association (2015);
Speaker, "Cases at the Intersection of Class Actions and Employee Protection Regulations," Law
Seminars International (2015); Speaker, Town Hall Meeting, American Bar Association Section
of Antitrust Law Business Torts & Civil RICO Committee (December 2014); Panelist, "If You
Don't Steal My Employees, I Won't Steal Yours: The Antitrust Treatment of Non-Poaching and
Non-Solicitation Agreements," American Bar Association (2013); Panelist, "In the Wake of
AT&T Mobility v. Concepcion: Perspectives on the Future of Class Litigation," American Bar
Association (2011);Co-Author, “Play Ball: Potential Private Rights of Action Emerging From the
FIFA Corruption Scandal,” 11 Business Torts & RICO News 1 (Summer 2015); Contributing
Author, The Class Action Fairness Act: Law and Strategy, American Bar Association, 2013;
Contributing Author, Concurrent Antitrust Criminal and Civil Proceedings: Identifying
Problems and Planning for Success, American Bar Association (2013); Co-Editor, California
Class Actions Practice and Procedures (2010-2013); Articles Editor, Competition (the Journal
of the Antitrust and Unfair Competition Law Section of the State Bar of California) (2012);
Contributing Author, ABA Annual Review of Antitrust Law Developments (2011); New


1778477.1                                   - 35 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 92 of 107




Guidance for Standard Setting Organizations: Broadcom Corp. v. Qualcomm Inc. and In the
Matter of Rambus, Inc., 5 ABA Sherman Act Section 1 Newsl. 35 (2008); Anticompetitive Social
Norms as Antitrust Violations, 94 Calif. L. Rev. 769 (2006). Member: American Antitrust
Institute, Advisory Board, 2018; American Bar Association (Antitrust Section), and Co-Chair,
Competition Torts Committee; Bar Association of San Francisco; San Francisco Trial Lawyers
Association.

        LEXI J. HAZAM, Admitted to practice in California, 2003; U.S. Court of Appeals for
the Second Circuit, 2008; U.S. Court of Appeals for the Seventh Circuit, 2006; U.S. Court of
Appeals for the Eighth Circuit, 2008; U.S. District Court, Northern District of California, 2003;
U.S. District Court, Southern District of CA, 2013; U.S. District Court, Western District of
Michigan, 2017. Education: Stanford University (B.A., 1995, M.A., 1996), Phi Beta Kappa.
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2001); California Law
Review and La Raza Law Journal (Articles Editor); Berkeley Law Foundation Summer Grant
for Public Service; Federal Practice Clinic; Hopi Appellate Clinic). Prior Employment: Law
Clerk, Mexican American Legal Defense and Education Fund, 1999; Law Clerk, Judge Henry H.
Kennedy, Jr., U.S. District Court for the District of Columbia, 2001-2002; Associate, Lieff
Cabraser Heimann & Bernstein, LLP, 2002-2006; Partner, Lieff Global LLP, 2006-2008.
Honors & Awards: Selected for inclusion by peers in The Best Lawyers in America in the field
of “Mass Tort Litigation/Class Actions – Plaintiffs” and “Qui Tam Law,” 2015-2019; “Northern
California Super Lawyer,” Super Lawyers, 2015-2019; “Lawyer of the Year,” The Best Lawyers
in America, Mass Tort Litigation/Class Actions-Plaintiffs for San Francisco, 2017; “California
Litigation Star,” Benchmark Litigation, 2016; “California Future Star,” Benchmark Litigation,
2015; “Consumer Attorney of the Year Finalist,” Consumer Attorneys of California, 2015; Legal
500 recommended lawyer, LegalEase, 2013; “Northern California Rising Stars,” Super
Lawyers, 2009-2011, 2013. Publications & Presentations: “Supreme Court Review of Escobar,”
Qui Tam Litigation Group and “Opioid Litigation: the Next Tobacco?” Litigation at Sunrise,
American Association for Justice Annual Convention, Boston, 2017; “Discovery Following the
2015 Federal Rules Amendments: What Does Proportionality Mean in the Class Action and
Mass Tort Contexts?” ABA 4th Annual Western Regional CLE on Class Actions & Mass Torts,
San Francisco, 2017; “Increasing the Number of Women & Minority Lawyers Appointed to
Leadership Positions in Class Actions & MDLs,” Duke Law Center for Judicial Studies
Conference, Atlanta, 2017; “2015 Rules Amendments,” “Search Methodology and Technology,”
“New Forms of Communications and Data Protection,” Innovation in eDiscovery Conference,
San Francisco, 2016; “Technology-Assisted Review: Advice for Requesting Parties,” Practical
Law, October/November 2016; “Technology-Assisted Review,” Sedona Conference Working
Group 1 Drafting Team, 2015; “The Benicar Litigation,” Mass Torts Made Perfect, Las Vegas,
2015; “The Benicar Litigation,” HarrisMartin’s MDL Conference, San Diego, 2015; “Now You
See Them, Now You Don’t: The Skill of Finding, Retaining, and Preparing Expert Witnesses For
Trial,” Women En Mass, Aspen; 2014. Member: American Association for Justice (Chair,
Section on Toxic, Environmental, and Pharmaceutical Torts, 2017); American Association for
Justice (Co-Secretary, Section on Qui Tam Litigation, 2016); Consumer Attorneys of California;
Board of Governors, Consumer Attorneys of California (2015); Bar Association of San Francisco;
San Francisco Trial Lawyers Association; State Bar of California.




1778477.1                                    - 36 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 93 of 107




        ROGER N. HELLER, Admitted to practice in California, 2001; U.S. District Court,
Northern District of California, 2001; U.S. District Court, Eastern District of California, 2017;
U.S. District Court, District of Colorado, 2015; U.S. Court of Appeals for the Second Circuit,
2017; U.S. Court of Appeals for the Ninth Circuit, 2001. Education: Columbia University School
of Law (J.D., 2001); Columbia Law Review, Senior Editor. Emory University (B.A., 1997). Prior
Employment: Extern, Honorable Michael Dolinger, U.S. District Court, Southern District of
New York, 1999; Associate, O’Melveny & Myers LLP, 2001-2005; Senior Staff Attorney,
Disability Rights Advocates, 2005-2008. Honors & Awards: “Northern California Super
Lawyer,” Super Lawyers, 2013-2019; “Partners Council Rising Star,” National Consumer Law
Center, 2015; “Rising Star,” Law 360, 2014-2015; “Finalist for Consumer Attorney of the Year,”
Consumer Attorneys of California, 2012-2013; “Trial Lawyer of the Year Finalist,” Public Justice,
2012; “Northern California Rising Star,” Super Lawyers, 2011-2012; Harlan Fiske Stone
Scholar, 1998-2001. Publications & Presentations: Co-author, Fighting For Troops on the
Homefront, Trial Magazine (September 2006). Member: American Bar Association; Bar
Association of San Francisco; Consumer Attorneys of California; State Bar of California;
Advisory Committee Member, Santa Venetia Community Plan.

        DANIEL M. HUTCHINSON, Admitted to practice in California, 2005; U.S. District
Court, Central District of California, 2012; U.S. District Court, Southern District of California,
2012; U.S. Court of Appeals for the Eleventh Circuit, 2018; U.S. Court of Appeals for the First
Circuit, 2012; U.S. Court of Appeals for the Ninth Circuit, 2006; U.S. District Court, Northern
District of California, 2006; U.S. Court of Appeals for the Fourth Circuit, 2008; U.S. District
Court Eastern District of Wisconsin, 2013; U.S. District, Northern District of Illinois, 2014.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2005),
Senior Articles Editor, African-American Law & Policy Report, Prosser Prizes in Constitutional
Law and Employment Law; University of California, Berkeley, School of Law (Berkeley Law)
Teaching & Curriculum Committee (2003-2004); University of California, Berkeley Extension
(Multiple Subject Teaching Credential, 2002); Brown University (B.A., 1999), Mellon Mays
Fellowship (1997-1999). Prior Employment: Judicial Extern to the Hon. Martin J. Jenkins, U.S.
District Court, Northern District of California, 2004; Law Clerk, Lewis & Feinberg, P.C., 2003-
2004; Teacher, Oakland Unified School District, 1999-2002. Honors & Awards: “Northern
California Super Lawyer,” Super Lawyers, 2013-2019; “Rising Star,” Law360, 2014; Legal 500
recommended lawyer, LegalEase, 2013; “50 Lawyers on the Fast Track,” The Recorder, 2012;
“Northern California Rising Stars,” Super Lawyers, 2009-2012. Publications & Presentations:
Panelist, “Ascertainability isn’t a thing. Or is it?” Impact Fund Class Action Conference,
February 2019; Panelist, “Employment Discrimination Class Actions Post-Dukes,” Consumer
Attorneys of California 50th Annual Convention (2011); “Ten Points from Dukes v. Wal-Mart
Stores, Inc.,” 20(3) CADS Report 1 (Spring 2010); Panelist, “Rethinking Pro Bono: Private
Lawyers and Public Service in the 21st Century,” UCLA School of Law (2008); Author and
Panelist, “Pleading an Employment Discrimination Class Action” and “EEO Litigation: From
Complaint to the Courthouse Steps,” ABA Section of Labor and Employment Law Second
Annual CLE Conference (2008); Co-Presenter, “Rule 23 Basics in Employment Cases,” Strategic
Conference on Employment Discrimination Class Actions (2008). Member: American Bar
Association (Section of Labor & Employment Law Leadership Development Program, 2009 -
2010); Association of Business Trial Lawyers (Leadership Development Committee, 2008 -
2010); Bar Association of San Francisco (Vice Chair, Cybersecurity and Privacy Law Section);


1778477.1                                     - 37 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 94 of 107




Consumer Attorneys of California; Lawyer’s Committee for Civil Rights of the San Francisco Bay
Area (Board Chair, 2015; Chair-Elect, 2014; Board Secretary, 2011 - 2013; Board of Directors,
2009 - Present); National Bar Association; National Employment Lawyers Association; State
Bar of California.

       SHARON M. LEE, Admitted to practice in New York, 2002; U.S. District Court,
Southern District of New York, 2003; U.S. District Court, Eastern District of New York, 2003;
Washington State, 2005; U.S. District Court, Western District of Washington, 2015. Education:
St. John’s University School of Law (J.D. 2001); New York International Law Review, Notes &
Comments Editor, 2000-2001; St. John’s University (M.A. 1998); St. John’s University (B.A.
1997). Prior Employment: Milberg Weiss & Bershad, LLP, 2003-2007. Publications &
Presentations: Author, The Development of China’s Securities Regulatory Framework and the
Insider Trading Provisions of the New Securities Law, 14 N.Y. Int’l L.Rev. 1 (2001); Co-author,
Post-Tellabs Treatment of Confidential Witnesses in Federal Securities Litigation, 2 J. Sec.
Law, Reg. and Compliance 205 (3d ed. 2009). Member: American Bar Association; Asian Bar
Association of Washington; Washington State Bar Association; Washington State Joint Asian
Judicial Evaluation Committee.

        BRUCE W. LEPPLA, Admitted to practice in California, 1976; New York, 1978;
Colorado, 2006; U.S. Court of Appeals Ninth Circuit, 1976; U.S. District Court Central District of
California, 1976; U.S. District Court Eastern District of California, 1976; U.S. District Court
Northern District of California, 1976; U.S. District Court Southern District of New York, 2015.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., M.G. Reade
Scholarship Award); University of California at Berkeley (M.S., Law and Economics,
Quantitative Economics); Yale University (B.A., magna cum laude, Highest Honors in
Economics). Prior Employment: California-licensed Real Estate Broker (2009-present); FINRA
and California-licensed Registered Investment Adviser (2008-present); Chairman, Leppla
Capital Management LLC (2008-present); Chairman, Susquehanna Corporation (2006-
present); Partner, Lieff Cabraser Heimann & Bernstein, LLP (2004-2008), Counsel (2002-
2003); CEO and President, California Bankers Insurance Services Inc., 1999-2001; CEO and
President, Redwood Bank (1985-1998), CFO and General Counsel (1981-1984); Brobeck,
Phleger & Harrison (1980); Davis Polk & Wardwell (1976-80). Publications: Author or co-
author of 11 different U.S. and International patents in electronic commerce and commercial
product design, including “A Method for Storing and Retrieving Digital Data Transmissions,”
United States Patent No. 5,659,746, issued August 19, 1997; “Stay in the Class or Opt-Out?
Institutional Investors Are Increasingly Opting-Out of Securities Class Litigation,” Securities
Litigation Report, Vol. 3, No. 8, September 2006, West LegalWorks; reprinted by permission of
the author in Wall Street Lawyer, October 2006, Vol. 10, No. 10, West LegalWorks; “Selected
Waiver: Recent Developments in the Ninth Circuit and California, Part 1;” Elizabeth J.
Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report, May 2005, Vol. I,
No. 9, pp. 1, 3-7; “Selected Waiver: Recent Developments in the Ninth Circuit and California,
Part 2;” Elizabeth J. Cabraser, Joy A. Kruse and Bruce W. Leppla; Securities Litigation Report,
June 2005, Vol. I, No. 10, pp. 1, 3-9; Author, “Securities Powers for Community Banks,”
California Bankers Association Legislative Journal (Nov. 1987). Teaching Positions: Lecturer,
University of California at Berkeley, Haas School of Business, Real Estate Law and Finance
(1993-96); Lecturer, California Bankers Association General Counsel Seminars, Lending


1778477.1                                     - 38 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 95 of 107




Documentation, Financial Institutions Litigation and similar topics (1993-96). Panel
Presentations: Union Internationale des Avocats, Spring Meeting 2010, Frankfurt, Germany,
“Recent Developments in Cross-Border Litigation;” Union Internationale des Avocats, Winter
Meeting 2010, Park City, Utah, “Legal and Economic Aspects of Securities Class and Opt-out
Litigation;” EPI European Pension Fund Summit, Montreux, Switzerland, “Legal and Global
Economic Implications of the U.S. Subprime Lending Crisis,” May 2, 2008; Bar Association of
San Francisco, “Impact of Spitzer’s Litigation and Attempted Reforms on the Investment
Banking and Insurance Industries,” May 19, 2005; Opal Financial Conference, National Public
Fund System Legal Conference, Phoenix, AZ, “Basic Principles of Securities Litigation,”
January 14, 2005; American Enterprise Institute, “Betting on the Horse After the Race is Over—
In Defense of Mutual Fund Litigation Related to Undisclosed After Hours Order Submission,”
September 30, 2004. Member: American Association for Justice; Bar Association of San
Francisco, Barrister’s Club, California Bankers Association, Director, 1993 – 1999, California
State Small Business Development Board, 1989 – 1997, Community Reinvestment Institute,
Founding Director, 1989 – 1990, National Association of Public Pension Attorneys, New York
State Bar Association, San Francisco Chamber of Commerce, Leadership Council, 1990 – 1992,
State Bar of California, Union Internationale des Avocats, Winter Corporate Governance
Seminar, Seminar Chairman, 2012; University of California at Berkeley, University of California,
Berkeley, School of Law (Berkeley Law) Alumni, Board of Directors, 1993 – 1996, Wall Street
Lawyer, Member, Editorial Board, Yale University Alumni Board of Directors, Director, 2001 -
2005.

        JASON L. LICHTMAN, Admitted to practice in Illinois, 2006; New Jersey, 2011; New
York, 2011; U.S. Supreme Court, 2012; District of Columbia, 2007; U.S. Court of Appeals,
Second Circuit, 2016; U.S. Court of Appeals, Third Circuit, 2012; U.S. Court of Appeals, Fifth
Circuit, 2016; U.S. Court of Appeals, Sixth Circuit, 2010; U.S. Court of Appeals, Seventh Circuit,
2011; U.S. Court of Appeals, Ninth Circuit, 2012; U.S. Court of Appeals, Tenth Circuit, 2014;
U.S. Court of Appeals, Eleventh Circuit, 2013; U.S. District Court, Northern District of Illinois,
2006; U.S. District Court, New Jersey, 2011; U.S. District Court, Northern District of Ohio,
2010; U.S. District Court, Eastern District of New York, 2012, U.S. District Court, Southern
District of New York, 2012; U.S. Court of Appeals Federal Circuit, 2015; U.S. District Court,
Eastern District of Wisconsin, 2014; U.S. District Court, Eastern District of Texas, 2016.
Education: University of Michigan Law School (J.D., cum laude, 2006), Campbell Moot Court
Executive Board; Clarence T. Darrow Scholar; Northwestern University (B.A. in Economics,
2000). Prior Employment: Judicial Law Clerk to Honorable Kathleen M. O’Malley, United
States District Court, Northern District of Ohio, 2008-2010; Litigation Associate, Howrey LLP,
2006-2008; Summer Associate, Howrey LLP, 2005; Summer Associate, Reed Smith LLP, 2004.
Awards & Honors: “Rising Star,” Consumer Protection, Law360, 2017; “Super Lawyer for New
York Metro,” Super Lawyers, 2017; “Rising Star for New York Metro,” Super Lawyers, 2013-
2016. Member: American Association for Justice; Public Justice; Chair, Class Action
Committee, Public Justice; Sedona Conference. Publications and Presentations: Contributing
Author, “Ninth Circuit Reshapes California Consumer-Protection Law,” American Bar
Association (July 2012).

      SARAH R. LONDON, Admitted to practice in California, 2009; U.S. District Court,
Northern District of California, 2009; U.S. Court of Appeals for the Ninth Circuit, 2009; U.S.


1778477.1                                     - 39 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 96 of 107




District Court, Central District of California, 2010; U.S. Court of Appeals for the Eleventh
Circuit, 2012. Education: National Institute for Trial Advocacy, Building Trial Skills: Boston
(Winter 2013); University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2009),
Order of the Coif, National Runner-Up Constance Baker Motley Moot Court Competition;
Northwestern University (B.A., cum laude, 2002). Prior Employment: Public Policy Manager,
Planned Parenthood of Kansas and Mid-Missouri (2004-2006). Publications & Presentations:
“Reproductive Justice: Developing a Lawyering Model,” Berkeley Journal of African-American
Law & Policy (Volume 13, Numbers 1 & 2, 2011); “Building the Case for Closing Argument: Mass
Torts,” Presentation at Consumer Attorneys of California Annual Conference (Fall
2014). Awards & Honors: Selected for inclusion by peers in The Best Lawyers in America in the
fields of “Mass Tort Litigation/Class Actions - Plaintiffs,” 2017-2019; "Rising Star for Northern
California," Super Lawyers, 2012-2019; “Street Fighter of the Year Award Finalist,” Consumer
Attorneys of California,”2015; Coro Fellow in Public Affairs (St. Louis, 2002-2003). Member:
American Association for Justice (Executive Committee Member, Section on Toxic,
Environmental, and Pharmaceutical Torts, 2016); The Bar Association of San Francisco;
Consumer Attorneys of California (Board of Governors 2012-2013); San Francisco Trial Lawyers
Association; State Bar of California; Bar Association San Francisco; American Association for
Justice; YWCA San Francisco and Marin County (Board of Directors 2014-2016).

        ANNIKA K. MARTIN, Admitted to practice in New York, 2005; U.S. District Court,
Southern District of New York, 2005; U.S. District Court Eastern District of New York, 2005.
Education: Law Center, University of Southern California (J.D., 2004); Review of Law &
Women’s Studies; Jessup Moot Court; Medill School of Journalism, Northwestern University
(B.S.J., 2001); Stockholm University (Political Science, 1999). Publications & Presentations:
Faculty Member, “Mass Tort MDL Certificate Program,” Duke Law School Bolch Judicial
Institute, March 2019; Speaker, “Certifying a Class on Women’s Issues – Pay Equity, Sexual
Assault, and More,” Women’s Issues in Litigation Conference, Santa Monica, CA, October 25,
2018; Co-founder and Producer, “Complex Litigation E-Discovery Forum; Speaker,
“Proportionality: What’s Happened since the Amendments,” Minneapolis, MN, September 28,
2018; Producer & Speaker, “Getting the Most Out of Your Team,” AAJ Class Action Litigation
Group CLE, Denver, CO, July 18, 2018; Speaker, “Careful What You Wish For: Protecting Data
Security in Discovery,” ABA 12th Annual National Institute on E-Discovery, Chicago, IL, May 18,
2018; Speaker, “Class Certification,” HB Class Action Mastery Conference, New York, NY, May
9, 2018; Producer & Faculty Member, AAJ Effective Legal Writing Workshop, New York, NY,
April 12-13, 2018; Co-Editor-in-Chief, “The Sedona Conference Federal Rule of Civil Procedure
34 Primer,” 19 Sedona Conf. J. 447, March 2018; aserSpeaker, “Lawyers as Managers,” Emory
Law’s Institute for Complex Litigation & Mass Claims Leadership Conference - Atlanta, GA,
January 19, 2018; Speaker, “From Terabytes to Binders: Fusing Discovery and Advocacy
Strategies,” Georgetown Law’s 14th Annual Advanced eDiscovery Institute - Washington DC,
November 17, 2017; Co-Editor-in-Chief & Steering Committee Liaison, “The Sedona Conference
Federal Rule of Civil Procedure 34 Primer,” The Sedona Conference Working Group Series,
September 2017; Drafting Team Member, “The Sedona Conference Commentary on
Proportionality in Electronic Discovery,” The Sedona Conference Journal, Volume 18, May 2017;
Producer & Moderator, “The Future of Class Actions,” AAJ Class Action Litigation Group
seminar – Nashville, TN, May 11, 2017; Producer & Speaker, “Examining Amended Rule 34,”
The Sedona Conference Working Group 1 Mid-Year Meeting – Minneapolis, MN, May 4-5, 2017;


1778477.1                                    - 40 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 97 of 107




Speaker, “The Economic Influence and Role of the Class Representative – Ethical and Policy
Issues,” Class Action Money & Ethics Conference – New York, NY, May 1, 2017; Producer &
Speaker, “Diversity in Law: The Challenges and How to Overcome Them,” AAJ Education
webinar, March 27, 2017; Co-chair, “Staying Ahead of the eDiscovery Curve: Retooling Your
Practice Under the New Federal Rules,” 10th Annual Sedona Conference Institute Program on
eDiscovery, March 2-3, 2017; Faculty Member, “The Sedona Conference eDiscovery Negotiation
Training: Practical Cooperative Strategies,” Miami, FL, February 8-9, 2017; Speaker,
“Proportionality: What’s Happened since the Amendments,” Western Trial Lawyers Association
CLE, Steamboat Springs, CO, February 2017; “Quality In, Quality Out,” Trial Magazine, January
2017; Testified before the Federal Rules Advisory Committee concerning proposed amendments
to Federal Rule 23, Phoenix, AZ, January 4, 2017; Profiled in “Women of Legal Tech: From
Journalism to Law”, LegalTech News – December 8, 2016; Speaker, "Closure Mechanisms,”
Federal Judicial Center / Judicial Panel on Multidistrict Litigation Conference, Atlanta, GA,
December 15, 2016; Speaker, “Getting Selected for Leadership – What Decisionmakers Look For
and How to Overcome Common Barriers,” Emory Law Insitute for Complex Litigation & Mass
Claims, Atlanta, GA, December 14, 2016; Producer & Speaker, “Mitigating Explicit and Implicit
Bias in Associate Recruitment and Retention,” AAJ Hot Topics: Diversity in the Law, Charlotte,
NC, November 30, 2016; Speaker, “The New Rules x 1 Year: Sanctions,” Georgetown Law
Advanced E-Discovery Institute, Washington DC, November 10-11, 2016; Faculty Member, AAJ
Effective Legal Writing Workshop, Washington DC, November 3-4, 2016; Speaker,
“Proportionality under the Amended FRCP 26”, Complex Litigation E-Discovery Forum,
Minneapolis, MN, September 25, 2016; Speaker, “Proportionality: What’s Happened since the
Amendments,” Complex Litigation E-Discovery Forum, Minneapolis, MN, September 23, 2016;
Moderator, “Who Will Write Your Rules—Your State Court or the Federal Judiciary?,” Pound
Civil Justice Institute Forum for State Appellate Court Judges, Los Angeles, CA, July 23, 2016;
Producer, Moderator & Speaker, “Dissecting the U.S. Supreme Court Decision in Spokeo, Inc. v.
Robins,” American Association for Justice webinar, May 26, 2016; Moderator & Speaker,
“Consumer Class Actions,” HB Litigation Conference, San Juan, PR, May 4, 2016; Faculty
Member, The Sedona Conference eDiscovery Negotiation Training: Practical Cooperative
Strategies, Washington, DC, March 1-2, 2016; Producer & Speaker, “The 2015 Amendments to
the Federal Rules of Civil Procedure,” New York, NY, February 9, 2016; “How to Stop Worrying
and Love Predictive Coding,” Trial Magazine, January 2016; Speaker, “How Will New Rule
26(b)(1) on Proportionality Impact Search and the Use of Search Technology?,” Innovation in E-
Discovery Conference, New York, NY, December 9, 2015; Speaker, “New Forms of
Communication,” Innovation in E-Discovery Conference, New York, NY, December 9, 2015;
Speaker, “2015 Amendments to Federal Civil Rules,” Tennessee Bar Association CLE, Nashville,
TN, December 2, 2015; “Discovery Proportionality Guidelines and Practices,” 99 Judicature, no.
3, Winter 2015, at 47–60 (Complex Litigation Drafting Team Leader); Speaker, “Check Your
Sources: Understanding the Technical Aspects of Data Collection”, Georgetown Advanced E-
Discovery Institute, Washington, DC, November 19, 2015; Speaker, “The Contentious Battle over
Search Protocols in e-Discovery”, Association of Certified E-Discovery Specialists webinar,
October 8, 2015; Speaker, “Proportionality in Preservation and Discovery,” The Sedona
Conference Working Group 1 Mid-Year Meeting, Dallas, TX, April 30, 2015; Speaker, “Ethical
Challenges in eDiscovery: Representing Clients Responsibly,” The Sedona Conference Institute,
Nashville, TN, March 20, 2015; Speaker, “Issue Classes under Rule 23,” Western Trial Lawyers
Association CLE, Squaw Valley, NV, February 2015; Speaker, “Issue Classes under Rule 23,”


1778477.1                                    - 41 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 98 of 107




American Association for Justice Winter Convention, Palm Desert, CA, February 24, 2015; “An
Introduction to Issue Classes under Rule 23(c)(4),” American Association for Justice Winter
Convention published materials, February 2015; Speaker, “Shifting and Sharing the Costs of
Preservation and Discovery: How, When, and Why,” Bloomberg BNA webinar, November 18,
2014; Speaker, “Application of Proportionality in Preservation and Discovery,” The Sedona
Conference All Voices Meeting, New Orleans, LA, November 5, 2014; Speaker, “A Tour of TAR
(Technology-Assisted Review),” The Sedona Conference All Voices Meeting, New Orleans, LA,
November 7, 2014; Speaker, “Data Privacy and Security Are Front and Center in Litigation News
– Substantive Claims and eDiscovery Issues Abound,” Georgetown Advanced E-Discovery
Institute, Tysons Corner, VA, November 21, 2014; Interviewed re class action litigation
regarding defective products on China Central Television for China’s national “Consumer
Protection Week” feature programming – CCTV, March 15, 2014; Organizer & Speaker,
“Introduction to TAR,” Lieff Cabraser Heimann & Bernstein CLE, New York, NY, August 18,
2014; Speaker, “Motions to Strike Class Allegations Using ‘Predominance’,” Strafford webinar,
August 6, 2014; “Wit and Wisdom,” Trial Magazine, Volume 49, No. 12, December
2013;Speaker, “Status of Subsistence Claims in BP Oil Spill Settlement,” American Association
for Justice Annual Convention, San Francisco, CA, July 2013; “Stick a Toothbrush Down Your
Throat: An Analysis of the Potential Liability of Pro-Eating Disorder Websites,” Texas Journal of
Women & the Law, Volume 14 Issue 2, Spring 2005; “The Gift of Legal Vision,” USC Law, Spring
2003; “Welcome to Law School,” monthly column on www.vault.com, 2001 - 2004. Awards
and Honors: “Leaders in the Field - Litigation: E-Discovery,” Chambers USA, 2017; “Rising Star
for New York Metro,” Super Lawyers, 2013-2015; Wiley W. Manuel Award for Pro Bono Legal
Services awarded by the State Bar of California for voluntary provision of legal services to the
poor, 2005. Member: American Association for Justice (Co-Chair, Class Action Litigation
Group, 2016); American Association for Justice (Steering Committee of the Public Education
Committee); Barrister of the New York American Inn of Court; Emory University Law School
Institute for Complex Litigation & Mass Claims (Next Generation Advisory Board Member);
Georgetown Law Advanced E-Discovery Institute (Advisory Board and Planning Committee);
New York City Bar Association; New York County Lawyer’s Association; New York State Bar
Association; Swedish American Bar Association; The Sedona Conference Working Group 1
(Steering Committee Member). Languages: Swedish (fluent); French (DFA1-certified in
Business French); Spanish (conversational).

        MICHAEL J. MIARMI, Admitted to practice New York, 2006; U.S. District Court,
Eastern District of New York, 2012; U.S. District Court, Southern District of New York, 2012;
U.S. Court of Appeals for the Second Circuit, 2011; U.S. Court of Appeals for the Third Circuit,
2007; U.S. Court of Appeals for the Sixth Circuit; U.S. Court of Appeals for the Eighth Circuit,
2007; U.S. Supreme Court, 2011. Education: Fordham Law School (J.D., 2005); Yale University
(B.A., cum laude, 2000). Prior Employment: Milberg Weiss LLP, Associate, 2005-2007.
Awards & Honors: “Rising Star for New York Metro,” Super Lawyers, 2013-2017.
Publications & Presentations: Co-Author with Steven E. Fineman, “The Basics of Obtaining
Class Certification in Securities Fraud Cases: U.S. Supreme Court Clarifies Standard, Rejecting
Fifth Circuit’s ‘Loss Causation’ Requirement,” Bloomberg Law Reports (July 5, 2011). Member:
State Bar of New York; New York State Trial Lawyers Association; Public Justice Foundation;
American Bar Association; New York State Bar Association.



1778477.1                                    - 42 -
       Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 99 of 107




       DAVID RUDOLPH, Admitted to practice in California, 2004; U.S. District Court,
Northern District of California, 2008; U.S. District Court, Southern District of California, 2008;
U.S. Court of Appeals for the Ninth Circuit, 2009; U.S. Court of Appeals for the Federal Circuit,
2012. Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2004);
Moot Court Board; Appellate Advocacy Student Advisor; Berkeley Technology Law Journal;
Berkeley Journal of International Law; Rutgers University (Ph.D. Program, 1999-2001);
University of California, Berkeley (B.A. 1998). Awards & Honors: “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Associate,
Quinn Emanuel Urquhart & Sullivan, LLP, 2008-2012; Law Clerk to the Honorable Saundra
Brown Armstrong, U.S. District Court for the Northern District of California, 2007-2008.

        DANIEL E. SELTZ, Admitted to practice in New York, 2004; U.S. District Court,
Southern District of New York, 2005; U.S. District Court, Eastern District of New York, 2011;
U.S. Court of Appeals for the First Circuit, 2011; U.S. Court of Appeals for the Fourth Circuit,
2013; U.S. Court of Appeals for the Ninth Circuit, 2011. Education: New York University School
of Law (J.D., 2003); Review of Law and Social Change, Managing Editor; Hiroshima University
(Fulbright Fellow, 1997-98); Brown University (B.A., magna cum laude, Phi Beta Kappa, 1997).
Awards & Honors: Super Lawyers, 2016-2017. Prior Employment: Law Clerk to Honorable
John T. Nixon, U.S. District Court, Middle District of Tennessee, 2003-04. Publications &
Presentations: Co-Author with Jordan Elias, “The Limited Scope of the Ascertainability
Requirement,” American Bar Association, Section of Litigation, March 2013; Panelist, “Taking
and Defending Depositions,” New York City Bar, May 20, 2009; Contributing Author, California
Class Actions Practice & Procedures (Elizabeth J. Cabraser, Editor-in-Chief, 2008);
“Remembering the War and the Atomic Bombs: New Museums, New Approaches,” in Memory
and the Impact of Political Transformation in Public Space (Duke University Press, 2004),
originally published in Radical History Review, Vol. 75 (1998); “Issue Advocacy in the 1998
Congressional Elections,” with Jonathan S. Krasno (Urban Institute, 2001); Buying Time:
Television Advertising in the 1998 Congressional Elections, with Jonathan S. Krasno (Brennan
Center for Justice, 2000); “Going Negative,” in Playing Hardball, with Kenneth Goldstein,
Jonathan S. Krasno and Lee Bradford (Prentice-Hall, 2000). Member: American Association
for Justice; State Bar of New York.

        ANNE B. SHAVER, Admitted to practice in California, 2008; Colorado, 2008; U.S.
District Court, Northern District of California, 2009; U.S. Court of Appeals for the Second
Circuit, 2012; U.S. Supreme Court, 2013; U.S. Court of Appeals of the Ninth Circuit, 2009.
Education: University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2007), Order
of the Coif; University of California, Santa Cruz (B.A. cum laude, 2003), Phi Beta Kappa.
Awards & Honors: “Rising Star for Northern California,” Super Lawyers, 2012-2019; “40 &
Under Hot List," Benchmark Litigation, 2018, “Top Labor & Employment Lawyers," Daily
Journal, 2018; “Plaintiff Employment Lawyers," Lawdragon 500, 2018. Prior Employment:
Law Clerk to Honorable Betty Fletcher, U.S. Court of Appeals for the Ninth Circuit, 2008-2009;
Davis, Graham & Stubbs, LLP, Litigation Associate, 2008; Public Defender’s Office of Contra
Costa County, 2007; Davis, Cowell & Bowe, LLP, Summer Law Clerk, 2006; Centro Legal de la
Raza, Student Director, Workers’ Rights Clinic, 2005-2006; Human Rights Watch, Legal Intern,
2005. Publications: “Winning Your Class Certification Motion Post-Brinker,” Consumer
Attorneys of California, November 2013 (panelist); “Counseling HR on National Origin &


1778477.1                                     - 43 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 100 of 107




Language Issues in the Workplace,” ABA Labor & Employment Section, November 2012
(moderator); “U.S. v. Fort and the Future of Work-Product in Criminal Discovery,” 44 Cal. W. L.
Rev. 127, 12293 (Fall 2007); “Rule 23 Basics,” Impact Fund Class Action Training Institute, May
2011; “A Place At The Table? Recent Developments in LBGT Rights,” ABA Labor & Employment
Section Conference, April 2012 (moderator); “Transgender Workplace Issues After the EEOC’s
Landmark Macy Ruling,” Bar Association of San Francisco, September 2012 (moderator);
CAOC, “Latest Developments in Employment and Wage and Hour Law,” February 25, 2014
(speaker). Member: Bar Association of San Francisco; Consumer Attorneys of California;
National Employment Lawyers Association; American Bar Association Equal Employment
Opportunity Committee (Co-Chair); Programs Committee.

        KATHERINE LUBIN BENSON, Admitted to practice in California, 2008; Ninth
Circuit Court of Appeals; U.S. District Court, Northern District of California; U.S. District Court,
Southern District of California; U.S. District Court, Central District of California. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D., 2008); University of
California, Berkeley, School of Law (Berkeley Law) Mock Trial Team, 2006-2008; First Place,
San Francisco Lawyer’s Mock Trial Competition. University of California Los Angeles (B.A.,
Political Science, minor in Spanish, cum laude); Phi Beta Kappa; UCLA Honors Program;
Political Science Departmental Honors; GPA 3.8. Universidad de Sevilla (2003). Awards &
Honors: “Rising Star for Northern California,” Super Lawyers, 2016-2019. Prior Employment:
Associate, Orrick, Herrington & Sutcliff, LLP, 2008-2013; Summer Associate, Orrick,
Herrington & Sutcliff, LLP, 2007; Judicial Extern to Honorable Dean D. Pregerson, 2006.
Member: American Bar Association; State Bar of California; Board of Directors, Northern
District Court Practice Program; Board of Directors, East Bay Community Law Center.

         KEVIN R. BUDNER, Admitted to practice in California; U.S. Court of Appeals,
Seventh Circuit, 2016; U.S. Court of Appeals, Ninth Circuit, 2016; U.S. District Court, Northern
District of California, 2014; U.S. District Court, Central District of California, 2014; U.S. District
Court of Colorado, February 25, 2014. Education: University of California, Berkeley, School of
Law (Berkeley Law) (J.D. 2012); American Jurisprudence Award in Advanced Legal Research
(first in class); Prosser Prize in Negotiation (second in class); Edwin A. Heafey, Jr. Trial
Fellowship Recipient; Board of Advocates Trial Team Member; American Association of Justice
Trial Competition, 2012 National Semi-finalist, 2011 Regional Finalist; Berkeley Journal of
International Law, Senior Editor. University of California Hastings College of the Law (2009-
2010); CALI and Witkins Awards (first in class); Wesleyan University (B.A., Political Science,
2005). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019;
“California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of the Year
Finalist,” Consumer Attorneys of California, 2017. Prior Employment: Judicial Clerk to U.S.
District Judge Barbara M.G. Lynn, 2012-2013; Certified Student Counsel, East Bay Community
Law Center, 2011-2012; Research Assistant, Duckworth Peters Lebowitz Olivier, LLP, 2011-
2012; Summer Associate, Lieff Cabraser Heimann & Bernstein, LLP , 2011-2012; Judicial Extern
to U.S. District Judge Phyllis J. Hamilton, 2010; Homeless Policy Assistant, Office of Mayor
Gavin Newsom, 2009; Project Manager, Augustyn & Co. 2007-2009; Visiting Professor,
University of Liberal Arts Bangladesh, 2006-2007; Researcher, Rockridge Institute, 2005,
2006. Languages: Spanish (proficient), Portuguese (proficient), Bengali (basic). Publications:
Co-Author, “Play Ball: Potential Private Rights of Action Emerging From the FIFA Corruption


1778477.1                                       - 44 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 101 of 107




Scandal,” 11 Business Torts & RICO News 1 (Summer 2015). Member: American Association for
Justice, Bar Association of San Francisco, Consumer Attorneys of California, State Bar of
California, San Francisco Trial Lawyers Association.

        PHONG-CHAU G. NGUYEN, Admitted to practice in California, 2012; U.S. District
Court, Northern District of California, 2013; U.S. District Court, Central District of California,
2013; U.S. Court of Appeals for the Ninth Circuit, 2013. Education: University of San Francisco
School of Law (J.D. 2012); Development Director, USF Moot Court Board; Merit Scholar; Zief
Scholarship Recipient; University of California, Berkeley (B.A., Highest Honors; Distinction in
General Scholarship, 2008). Honors & Awards: “Rising Star for Northern California,” Super
Lawyers, 2018-2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer
Attorney of the Year Finalist,” Consumer Attorneys of California, 2017. Prior Employment:
Attorney, Minami Tamaki, 2013; Post-Bar Law Clerk, Velton Zegelman PC, 2012; Law Clerk,
Minami Tamaki, 2011-2012; Housing and Economic Rights Advocates, 2011; Greenlining
Institute, 2008-2009, 2012. Member: State Bar of California; Asian American Bar Association
for the Greater Bay Area; Barristers Club of the San Francisco Bar Association, Board of
Directors; San Francisco Trial Lawyers Association.

        MELISSA GARDNER, Admitted to practice in California, 2013; New York, 2013; U.S.
District Court, Northern District of California, 2013; Central District of California, 2019.
Education: Harvard Law School (J.D. 2011); Student Attorney, Harvard Prison Legal Assistance
Project and South Brooklyn Legal Services; Semi-Finalist, Harvard Ames Moot Court
Competition; Harvard International Law Journal. Western Washington University (B.A.
magna cum laude, 2005). Awards & Honors: “Rising Star for Northern California,” Super
Lawyers, 2017-2019. Prior Employment: Associate, Emery Celli Brinckherhoff & Abady (2012);
Law Clerk, South Brooklyn Legal Services (2011-2012); Peace Corps Volunteer, China (2005-
2008). Publications: Co-Author, “Play Ball: Potential Private Rights of Action Emerging From
the FIFA Corruption Scandal,” 11 Business Torts & RICO News 1 (Summer 2015). Member:
American Association for Justice; American Bar Association; Bar Association of San Francisco;
California Women Lawyers; Consumer Attorneys of California; Ms. JD; State Bar of New York;
State Bar of California.

            OF COUNSEL

        ROBERT L. LIEFF, Admitted to practice in California, 1966; U.S. District Court,
Northern District of California and U.S. Court of Appeals, Ninth Circuit, 1969; U.S. Supreme
Court, 1969; U.S. Court of Appeals, Seventh Circuit, 1972; U.S. Tax Court, 1974; U.S. District
Court, District of Hawaii, 1986. Education: Columbia University (M.B.A., 1962; J.D., 1962);
Cornell University; University of Bridgeport (B.A., 1958). Member, Columbia Law School
Dean’s Council; Member, Columbia Law School Board of Visitors (1992-2006); Member,
Columbia Law School Center on Corporate Governance Advisory Board (2004). Awards &
Honors: AV Preeminent Peer Review Rated, Martindale-Hubbell; Selected for inclusion by
peers in The Best Lawyers in America in fields of “Mass Tort Litigation/Class Actions –
Plaintiffs,” 2015-2019; “Super Lawyer for Northern California,” Super Lawyers, 2005-2009,
“Lawdragon Finalist,” Lawdragon, 2005. Member: Bar Association of San Francisco; State Bar
of California (Member: Committee on Rules of Court, 1971-74; Special Committee on Multiple


1778477.1                                     - 45 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 102 of 107




Litigation and Class Actions, 1972-73); American Bar Association (Section on Corporation,
Banking and Business Law); Lawyers Club of San Francisco; San Francisco Trial Lawyers
Association; California Trial Lawyers Association; Consumer Attorneys of California; Fight for
Justice Campaign.

        LYDIA LEE, Admitted to practice in Oklahoma 1983; U.S. District Court, Western and
Eastern Districts of Oklahoma; U.S. Court of Appeals, 10th Circuit. Education: Oklahoma City
University, School of Law (J.D., 1983); University of Central Oklahoma (B.A., 1980). Prior
Employment: Partner, Law Office of Lydia Lee (2005-2008); Partner, Oklahoma Public
Employees Retirement System (1985-2005); Associate, law firm of Howell & Webber (1983-
1985). Publications & Presentations: “QDROs for Oklahoma’s Public Pension Plans,” Oklahoma
Family Law Journal, Vol. 13, September, 1998; Co-Author, “Special Problems in Dividing
Retirement for Employees of the State of Oklahoma,” OBA/FLS Practice Manual, Chapter 27.3,
2002; Featured Guest Speaker, Saturday Night Law, KTOK Radio; Contributor and Editor,
INFRE Course Books for CRA program. Member: Ruth Bader Ginsberg Inn of Court (2015-
present), Outstanding Master of the Bench (2016-2017); Edmond Neighborhood Alliance Board
of Directors (2005-Present), President (2012-2013, 2006-2007); Oklahoma Bar Association,
Member (1983-present); OBA Women in Law Committee (2007-2013); Bench and Bar
Committee (2013-present); National Association of Public Pension Attorneys (1988-Present),
President (2002-2004), Vice-President (2001-2002), Executive Board member (1998-2004),
Chair of Benefits Section, Emeritus Board member (2004); Edmond Planning Commission
(2008-2010); Central Edmond Urban Development Board (2006-2008); Midwest City Regional
Hospital, Board of Governors, Served on Physician/Hospital Organization Board, Pension and
Insurance Trust Committees, and Chairman of Woman’s Health Committee (1992-1996); City of
Midwest City, Planning Commission (1984-1998), Chairman (1990-1995), Vice-Chairman
(1987-1990), Served on Capital Improvement Committee, Airport Zoning Commission (Tinker
AFB), and Parkland Review Board, served on Midwest City Legislative Reapportionment
Committee (1991).

            ASSOCIATES

        EVAN J. BALLAN, Admitted to practice in California, 2017; U.S. Court of Appeals,
Fourth Circuit, 2018; U.S. District Court, Northern District of California, 2018. Education:
University of Michigan Law School (J.D. Magna cum laude, Order of the Coif, 2017); Articles
Editor, Michigan Law Review; McGill University (B.A., 2010). Publications: Protecting
Whistleblowing (and Not Just Whistleblowers), Note, 116 Mich. L. Rev. 475 (2017). Prior
Employment: Clerk to the Honorable Albert Diaz of the U.S. Court of Appeals for the Fourth
Circuit. Member: State Bar of California.

        FACUNDO BOUZAT, Admitted to practice in California, 2017; U.S. District Court,
Northern District of California, 2017; U.S. District Court, Central District of California, 2019.
Education: University of Michigan Law School (J.D. 2017); Michigan Law Review, Associate
Editor; Judge Avern Cohn Summer Fellowship; Vice-President, ACLU Michigan Law Chapter;
Bowling Green State University(B.A., summa cum laude, 2013). Publications: American Medical
Tourism: Regulating a Cure that Can Damage Consumer Health, 25 L. Consumer L. Rev. 319
(2013); The Contingent Ethics of Market Transactions: Linking the Regulation of Business to


1778477.1                                    - 46 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 103 of 107




Specific Forms of Markets, 6 Charleston L. Rev. 163 (2012); Changing Demographics and
Language: A New Challenge to Legal Services Programs, 26 J. Mgmt. Info. Exchange (Winter
Issue) 9 (2011). Member: State Bar of California.

        WILSON M. DUNLAVEY, Admitted to practice in California, 2015; U.S. Court of
Appeals, Ninth Circuit, 2016; U.S. District Court, Central District of California, 2016; U.S.
District Court, Northern District of California, 2016; U.S. District Court, Middle District of
North Carolina, 2016. Education: University of California, Berkeley, School of Law (Berkeley
Law) (J.D. 2015); Berkeley Technology Law Journal, Associate Editor; University of California,
Berkeley, School of Law (Berkeley Law) Queer Caucus, Co-Chair; Board of Advocates Moot
Court Team. Humboldt University in Berlin (Ph.D., cum laude, Modern History, 2015; Dual
M.A., Magister Artium, History and Philosophy, 2015); Friedrich-Naumann Foundation;
Master's and Ph.D. Fellow; Queer Initiative, Director; Student Government, Executive Counsel.
St. John's College (B.A., History of Math and Science, Philosophy, 2003); Faculty Toast Prize;
Delegate Council. Honors & Awards: "Rising Star for Northern California," Super Lawyers,
2019; “California Lawyer of the Year,” California Daily Journal, 2018; “Consumer Attorney of
the Year Finalist,” Consumer Attorneys of California, 2017; “Outstanding Private Practice
Antitrust Achievement,” American Antitrust Institute, 2017. Prior Employment: Summer
Associate, McDermott Will & Emery (2014); Law Clerk, Transgender Law Center (2014); Legal
Research and Writing Teaching Assistant, First Year Skills Program, UC Berkeley School of Law
(2013-2014); Judicial Extern to the Honorable William A. Alsup, U.S. District Court for the
Northern District of California (2013); Legal Counselor, Berkeley Workers' Rights Clinic (2012-
2013). Member: State Bar of California.

        ADAM GITLIN, Admitted to practice in California, 2017; New York, 2009; U.S. District
Court, Central District of California, 2018; U.S. District Court, Southern District of California,
2018. Education: University of Michigan Law School (J.D., 2007), Executive Editor and
Editorial Board Member, University of Michigan Law Review. Princeton University (A.B.,
2003). Honors & Awards: "Rising Star for Northern California," Super Lawyers, 2019.
Publications & Presentations: The Justice Department’s Voter Fraud Scandal: Lessons (with
Wendy Weiser), New York: Brennan Center for Justice (January 2017); Lecturer, “Voter
Intimidation and Discrimination in the 2016 Election: Rhetoric and Reality,” U.S. Presidential
Election of 2016 Conference on Domestic & International Aspects, Inter-Disciplinary Center,
Herzliya, Israel (January 2017); Lecturer, “Modernizing Elections,” Washington House of
Representatives State Government Committee (January 2017); Dangers of “Ballot Security”
Operations: Preventing Intimidation, Discrimination, and Disruption (with Wendy Weiser),
New York: Brennan Center for Justice (August 2016); Automatic Motor-Voter Registration Now
Law in Four States, BillMoyers.com (May 2016); Lecturer, “Nonpartisan Voter Education
Workshop,” Nassau County, NY (October 2016); Lecturer, “Voting in 2016: The Good, the Bad,
and the Potentially Very Ugly,” Westchester Women’s Bar Association, White Plains, NY
(September 2016); Witness, Voting Rights Town Hall Meeting: “Setting the Democracy Agenda,”
Hon. John Conyers & Hon. Brenda Lawrence, U.S. House of Representatives, Detroit, MI (June
2016); Witness, Congressional Forum: “Fragile at fifty: The urgent need to strengthen and
restore the Voting Rights Act,” Hon. Nydia Velazquez, Hon. Hakeem Jeffries, and Hon. Grace
Meng, U.S. House of Representatives Democratic Outreach and Engagement Task Force, New
York, NY (May 2016); Witness, Hearing on SB 350 [automatic voter registration bill], Senate


1778477.1                                     - 47 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 104 of 107




Education, Health, and Environmental Affairs Committee, Maryland Senate (February 2016);
Christie Misses a Golden Opportunity for the Garden State, The Huffington Post (November
2015); Panelist, “Voting Rights Panel,” SiX National Legislator Conference, Washington, DC
(October 2015). Prior Employment: Counsel, Brennan Center for Justice at NYU School of Law
(2015-2017); Trial Attorney, U.S. Department of Justice Antitrust Division, Litigation I Section
(2008-2015); Law Clerk to Judge Noël A. Kramer, District of Columbia Court of Appeals (2007-
2008).

        AVERY S. HALFON, Admitted to practice in New York, 2016; District of Columbia,
2017; U.S. Court of Appeals for the Sixth Circuit, 2017; U.S. Court of Appeals for the Second
Circuit, 2017; U.S. District Court, Eastern District of New York, 2018. Education: Harvard Law
School (J.D. cum laude 2015); Editor-in-Chief, Harvard Law & Policy Review; Dean’s Scholar
Prizes in Law and the Political Process, Transnational Corruption, and Environmental Law.
Stanford University (B.A. 2010). Prior employment: Law Clerk to the Honorable Jane B.
Stranch of the U.S. Court of Appeals for the Sixth Circuit (2016-2017); Fellow, Cohen Milstein
Sellers & Toll, PLLC (2015-2016). Member: American Association of Justice; New York State
Academy of Trial Lawyers.

        ANDREW KAUFMAN, Admitted to practice in New York, 2013; Tennessee, 2015; U.S.
District Court, Middle District of Tennessee, 2015. Education: Harvard Law School (J.D. cum
laude, 2012); Executive Editor, Harvard Law and Policy Review; Dean’s Scholar Prizes in
Federal Courts, Civil Procedure, and Legislation & Regulation. Carleton College (B.A. magna
cum laude, Political Science, 2007). Professional Associations & Memberships: Member,
Nashville Bar Foundation Leadership Forum, 2017 – 2018, Publications: “Spokeo Still
Standing: No Sign of a Circuit Split” (with Nicholas Diamand), Law360, 2016; “Spotlight on
Spokeo: A Win for Consumers” (with Nicholas Diamand), Law360, 2016; “Lochner for the
Executive Branch: The Torture Memo as Anticanon,” 7 Harv. L. & Pol’y Rev. 199 (2013);
“American Foreign Policy Opinion in 2004: Exploring Underlying Beliefs,” 27 Am. Rev. of Pol.
295 (2007). Prior Employment: Law clerk to the Honorable Martha Craig Daughtrey, U.S.
Court of Appeals, Sixth Circuit (2014-15); Law Clerk to the Honorable Stephen Glickman, D.C.
Court of Appeals (2013-14); Fellow, Public Citizen Litigation Group (2012-13).

        MICHELLE LAMY, Admitted to practice in California, 2015; U.S. Court of Appeals for
the Ninth Circuit, 2017; U.S. District Court, Northern District of California, 2017; U.S. District
Court, Western District of Wisconsin, 2016. Education: Stanford Law School (J.D. 2015); Gerald
Gunther Prize for Outstanding Performance in Research and Legal Writing; Gerald Gunther
Prize for Outstanding Performance in Statutory Interpretation; Executive Board, Stanford
Journal of Civil Rights & Civil Liberties. College of Arts & Sciences, Boston College (B.A. summa
cum laude, 2009); Phi Beta Kappa; Dean’s List First Honors, Dean’s Scholar - Economics; Rev.
Robert Cheney Economics Scholar. Prior Employment: Law Clerk to the Honorable Thelton E.
Henderson, U.S. District Court for the Northern District of California. Member: American Bar
Association; State Bar of California. Honors & Awards: "Rising Star for Northern California,"
Super Lawyers, 2019.

      DANIEL R. LEATHERS, Admitted to practice in New Jersey, 2010; New York, 2010;
Pennsylvania, 2009; U.S. Court of Appeals, 3rd Circuit, 2012; U.S. District Court, District of


1778477.1                                     - 48 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 105 of 107




New Jersey, 2010; U.S. District Court, Eastern District of New York, 2012; U.S. District Court,
Southern District of New York, 2012; U.S. District Court, Eastern District of Wisconsin, 2013.
Education: Case Western Reserve University Law School, Cleveland, Ohio (J.D. cum laude,
2009), Case Western Reserve Journal of International Law, Executive Articles Editor;
Pennsylvania State University (B.A., History & Journalism, 2005). Professional Associations:
American Association of Justice; American Bar Association; New Jersey Association of Justice.
Honors & Awards: “Rising Star for New York Metro Area in Class Action/Mass Torts,” Super
Lawyers, 2013, 2014, 2015, 2016, 2017; “Rising Star for New Jersey in Class Action/Mass Torts,”
Super Lawyers, 2019; Federal Bar Association Award for Excellence in Constitutional Law,
2009; International Academy of Trial Lawyers Award for Overall Trial Advocacy Excellence,
2009; CALI Excellence for the Future Awards: Trial Tactics, 2009; Constitutional Law II, 2007.
Prior Employment: Clerk to the Honorable Carol Higbee, New Jersey Superior Court Civil
Division Presiding Judge (deceased). Member: New Jersey State Bar Association; New York
State Bar Association; Pennsylvania State Bar Association.

        MICHAEL LEVIN-GESUNDHEIT, Admitted to practice in California, 2013; U.S.
District Court, District of New Mexico, 2017; U.S. District Court, Northern District of California,
2015; U.S. Court of Appeals for the Second Circuit, 2019; U.S. Court of Appeals for the Ninth
Circuit, 2018. Education: Stanford Law School (J.D. 2013), Managing Editor, Stanford Law &
Policy Review; Gerald Gunther Prize for Outstanding Performance in Intellectual Property.
Harvard University (A.B. magna cum laude, 2008). Professional Associations: American Bar
Association, Equal Employment Opportunity Committee; Bar Association of San Francisco;
Consumer Attorneys of California. Prior Employment: Law Clerk to the Honorable Jacqueline
Nguyen, Ninth Circuit Court of Appeals (2014-2015); Law Clerk to the Honorable Garland
Burrell, Jr., U.S. District Court, Sacramento, California (2013-2014).

        KATHERINE MCBRIDE, Admitted to practice in New York, 2016. Education:
Stanford Law School (J.D. pro bono distinction 2015) (Levin Center Public Interest Fellow;
Stanford Law Association; Stanford Journal of International Law; Iraqi Legal Education
Initiative Rule of Law Project; Policy Director, Iraqi Refugee Assistance Project; Student Leader,
DACA Pro Bono Project). Boston College (B.A. summa cum laude, 2011) (Phi Beta Kappa, Alpha
Sigma Nu). Prior employment: Judicial Clerk to Judge I. Leo Glasser of the U.S. District Court
for the Eastern District of New York; Ford Foundation Public Interest Fellow, Human Rights
First. Member: State Bar of New York.

        KELLY MCNABB, Admitted to practice in Minnesota, 2012; New York, 2015; U.S.
District Court, District of Minnesota, 2012. Education: University of Minnesota Law School
(J.D. cum laude 2012); Managing/Research Editor, Minnesota Law Review, 2010-2012;
University of Minnesota Twin Cities College of Liberal Arts (B.A. 2008). Honors & Awards:
“Rising Star for NY Metro,” Super Lawyers, 2016-2017; Attorney of the Year – Pritzker Trial
Team, Minnesota Lawyer, 2014. Publications: “The Relevant Scope of General Causation:
Internal Company Documents and Communications,” American Association for Justice
Newsletter, 2018 ; “What ‘Being a Watchdog’ Really Means: Removing the Attorney General
from the Supervision of Charitable Trusts,” Minnesota Law Review, 2012. Prior Employment:
Pritzker Olsen, P.A., Attorney, 2012-2014. Member: American Association for Justice,
Minnesota Association for Justice, Minnesota Women Lawyers.


1778477.1                                      - 49 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 106 of 107




       JOHN T. NICOLAOU, Admitted to practice in New York, 2013. Education: Columbia
Law School (J.D., 2012), James Kent Scholar (2011, 2012), Harlan Fiske Stone Scholar (2010);
Northwestern University (M.A., 2009); Vanderbilt University (B.A. summa cum laude, 2008).
Publications: Note, Whistle While You Work: How the False Claims Act Amendments Protect
Internal Whistleblowers, 2011 Colum. Bus. L. Rev. 531 (2011). Prior Employment: Boies Schiller
Flexner, LLP. Member: State Bar of New York.

       VALERIE COMENENCIA ORTIZ, Admitted to practice in California, 2018.
Education: Yale Law School (J.D. 2018), Articles Editor, Yale Journal of International Law;
Community Service Chair, Black Law Students Association & Latino Law Students Association;
Vice President for Membership and Community Engagement, American Constitution Society.
Columbia University, School of International and Public Affairs (M.A. 2015). Columbia
University (B.A. 2014). Prior Employment: Jerome N. Frank Legal Services Organization;
Asylum Seeker Advocacy Project. Member: State Bar of California.

        SEAN A. PETTERSON, Admitted to practice in New York, 2016; U.S. District Court,
Eastern District of New York, 2017; U.S. District Court, Southern District of New York, 2017.
Education: New York University School of Law (J.D., 2015); Senior Quorum Editor, Journal of
Legislation and Public Policy; Robert McKay Scholar; Brandeis University (B.A., Summa Cum
Laude 2011). Prior Employment: Civil Litigation Extern, U.S. District Court for the Southern
District of New York; Boies Schiller Flexner, LLP. Member: State Bar of New York.

        YAMAN SALAHI, Admitted to practice in California, 2013; U.S. District Court, Central
District of California, 2013; U.S. District Court, Northern District of California, 2014; U.S. Court
of Appeals, Ninth Circuit, 2013. Education: Yale Law School (J.D. 2012); University of
California, Berkeley (B.A. 2009). Prior Employment: Judicial Clerk to Judge Edward M. Chen
in the U.S. District Court for the Northern District of California; Arthur Liman Fellow, American
Civil Liberties Union of Southern California; National Security and Civil Rights program,
Advancing Justice-Asian Law Caucus. Awards & Honors: Kathi Pugh Award for Exceptional
Mentorship, U.C. Berkeley School of Law; American Antitrust Institute’s 2017 Antitrust
Enforcement Award for Outstanding Antitrust Litigation Achievement in Private Law Practice in
In re Cipro Cases I & II. Member: State Bar of California.

        MIKE SHEEN, Admitted to practice in California, 2012; U.S. District Court, Northern
District of California, 2013; U.S. District Court, Southern District of California, 2013; U.S. Court
of Appeals, Ninth Circuit, 2018; U.S. Court of Appeals, Federal Circuit, 2015. Education:
University of California, Berkeley, School of Law (Berkeley Law) (J.D. 2012); Articles Editor
(2010-2012), Executive Editor (2011-2012), Berkeley Technology Law Journal; Senior Articles
Editor, Asian American Law Journal; Student Member, Berkeley Law Admissions Committee;
Funding Officer, U.C. Berkeley Graduate Assembly. University of California, Berkeley (B.A.
2004). Prior Employment: Judicial Clerk to Judge Dale A. Drozd of the U.S. District Court for
the Eastern District of California; Milbank, Tweed, Hadley & McCloy LLP. Member: State Bar of
California.

        ABBY R. WOLF, Admitted to practice in California, 2016; U.S. Court of Appeals, 4th
Circuit, 2017. Education: University of California, Davis School of Law (J.D. 2016) (Senior
Articles Editor, Business Law Journal; Co-Chair, King Hall Women’s Law; Member of Civil

1778477.1                                      - 50 -
      Case 4:16-cv-05541-JST Document 278-7 Filed 06/27/19 Page 107 of 107




Rights Clinic; Four Witkin Awards for Excellence). University of California, Berkeley (B.A. 2011)
(Phi Alpha Theta). Prior employment: Judicial Clerk to Judge Joseph R. Goodwin of the U.S.
District Court for the Southern District of West Virginia. Member: State Bar of California.

        TISEME ZEGEYE, Admitted to practice in California, 2018; New York, 2013; U.S.
Court of Appeals for the 2nd Circuit, 2014; U.S. Court of Appeals for the Ninth Circuit, 2014;
U.S. Supreme Court, 2016. Education: New York University School of Law (J.D. 2011), BLAPA
Kim Barry ’98 Memorial Graduation Prize for Academic Excellence and Commitment to
International and Human Rights Work; Dean’s Scholarship. The College of William and Mary
(B.A. cum laude, 2008). Prior Employment: Staff Attorney, Center for Reproductive Rights,
New York; Legal Fellow, American Civil Liberties Union Women’s Rights Project. Member:
American Bar Association, Labor & Employment Law Section (Employee-side Vice-Chair of the
Member Services Committee); American Constitution Society Bay Area Lawyer Chapter (Board
Member); Equal Rights Advocates (Litigation Committee Member).


Notice on the Firm’s AV Rating: AV is a registered certification mark of Reed Elsevier
Properties, Inc., used in accordance with the Martindale-Hubbell certification procedures,
standards and policies. Martindale-Hubbell is the facilitator of a peer review process that rates
lawyers. Ratings reflect the confidential opinions of members of the Bar and the Judiciary.
Martindale-Hubbell Ratings fall into two categories—legal ability and general ethical standards.




1778477.1                                     - 51 -
